Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 1 of 104 PageID# 1




                            m THE UNITEDSTATESDISTRICTCOURT
                           FORTHE EASTERNDISTRICTOFVmGINIA
                                           Alexandria Division

     ROBERT FLICK,                                                )
                                                                  )
            Plaintiff,                                            )
                                                                  )
            In Ug Individual Capacity and                         )
            on behalf of the Estate of                            )
            LoraineBoyne, Deceased                                )
                                                                  )
     V.                                                           )
                                                                  )   CASE NO.
     CSR4, INC.                                                   )
                                                                  )
            Defendant                                             )
                                                                  )
            SERVEAT:                                              )
            CT Corporation System                                 )
            4701 CoxRd., Suite285                                 )
            Glen AUen, VA 23060                                   )
                                                                  )

                                                 COMPLATST

            COMES NOW your Petitioner, ROBERT FLICK, by counsel, and in support ofhis

     Complaint respectfully states as follows:

                                             THE PARTIES

            1.      Loraine Boyne, deceased, was a senior manager employed by Computer Sciences

     Corporation"CSC"for manyyearsuntil herterminationin January,2016. Sheresidedat 6842

     McFall Place,McLean,VA 22101,in FairfaxComty.

            2.      Efifecdve November 30, 2015, the fonner North American PubUc Sector business

     division ofCSC split offand merged with SRA International, Inc., to fbnn the independent

     company CSRA, Inc. CSRA Inc. is a foreign corporation doingbusiness in Virginia axid

     registered with the Virginia State Corporation Commission.

                                                   Complaint
                                                  Page / of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 2 of 104 PageID# 2




     registered with the Virginia State Corporation Commission.

            3.      RobertFlickis the widowerofLoraineBoyne, andformerly residedat 6842

     McFaUPlace,McLean,VA 22101,in FairfaxCounty. He nowresides at 107DeerHill Ct.,

     Stephens City, Virginia22655.

                                     JURISDICTIONANDVENUE

            4.      This court hasjurisdiction over this matter under U. S.C. 28 Section 1331.

            5.      Venueis proper in this CourtunderU.S.C. 28 Secdon 1391.

                                      FACTUALBACKGROUND

            6.      Ms. Boyne worked in the secdon ofCSC that didbusiness as Computer Sciences

     Government Corporation, or "CSGov."

            7.      Effective November 30, 2015, the former North American Public Sector business

     division ofCSC split off and merged with SRA International, Inc., to form the independent

     companyCSRA, Inc.

            8.      As part ofher employment agreement with CSC/CSRA (the "Company"), the

     Company agreedto provide certain employee benefits, among them a life insurance benefit by

     which the Company would pay for life insurance for Ms. Boyne under the terms of a group life

     insurancepolicy. Specifically,the Companysponsoredthe CSCGroup InsurancePlans,which

     included life insurance benefits underwritten by Aetua Life Insurance Company of Hartford

     ("Aetna") (Exhibit 1). The Company also sponsored the CSRA Inc. Fully-Insured Employee

     WelfareBenefitsPlan,whichincludedlife insurancebenefitsunderwrittenbyHartfiMdLifeand

     Accident Insurance Company ("Hartfiard") (Exhibit 2).

            9.      Included in Ms. Boyne's employee benefits was the opportunity for Ms. Boyne to

     pay an additional premium under the Hartford policy for a higher life insurance benefit.



                                                 Complaint
                                                Page 2 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 3 of 104 PageID# 3




            10.     By agreeing to provide the life insurance benefit under the Hartford policy, fhe

     Company agreed to provide Ms. Boyne with (he ability to continue life insurance coverage after

     any termination ofher employment, subject to the terms ofthe Hartford policy permitting

     coverage continuation (and subject to Ms. Boyne's eligibility under the terms ofthat policy to

     continuecoverage).

            11.     Duringhertime workingfor the Company, Ms. Boyne electedto utilizethe

     employee life insurance benefit, and pardcipated as a named insured under the Hartford policy.

     Shealso elected to utilize the benefit ofpaying an additional premium under the Aetna policy for

     a supplemental life insurancebenefit.

            12.     The Company paidthe premium on the policy for Ms. Boyne's base life insurance

     coverage, and deducted the premium foi Ms. Boyne's supplemental life insurance coverage fiom

     her paychecks. The Company admmistered (he policy and communicated with the insurer. Ms.

     Boynedidnotparticipatein thepolicy's administrationor communicatedirectlywiththe insurer.

     Shedid not have a copy ofthe policy.

            13.     Ms. Boyne's base life insurance coverage was one times her annual salary. Her

     supplemental life insurance coverage was an additional two times her annual salary. Her annual

     salarywas approximately $149,000.00.

            14.    RobertFlick, Ms. Boyne'shusband,wasthe solebeneficiaryofherlife insurance.

            15.    Mr. Flick was therefore a thiTd-party beneficiary ofthe Company's agreement

     with Ms. Boyne to provide life insurance for Ms. Boyne under the terms ofthe Hartford policy,

     and the Company's agreemeut to provide Ms. Boyne with the abUity to continue life insurance

     coverage after any termination ofher employment, subject to the terms ofthe Hartford policy

     permitting coverage continuation (and Ms. Boyne's eligibility under (he tenns ofthat policy to



                                                 Complaint
                                                Page 3 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 4 of 104 PageID# 4




     continuecoverage).

            16.     Ms. Boynewasdiagnosedwithovariancancerin late 2014, andwenton short-

     term disability, then long-term disabUity, both through disability insurance policies provided by

     heremployer andadministeredby Aetna Insurance.

            17.     In December, 2015, Ms. Boyne had series of small strokes, then a larger stroke in

     January2016that left herunableto commumcate.

            18.     By January2016, Ms. Boyne hadbeen on long-term disability for a year, and in

     accordance with the Company's employment policies, shewas tenninated as an employee.

            19.     In the fall of2015, knowing that shewould be terminated after she hadbeen on

     long-term disability far a year, Ms. Boyne inquired with the Company about inaintauring her life

     insunnce coverage after her termination, and was told that it would be maintained. In that time

     period, shetold Mr. Flickthat shehadbeeninformedbythe Companythatherlife insurance

     coverage would be maintained after her termination.

            20.     Baseduponthe factthat the Company, not Ms. Boyne, hadadministeredthe

     policy, Ms. Boyne and Mr. Flick reasonably relied on the Company's representation and did not

     contactthe life insurerdirecdyto confinnthathercoveragewouldbemaintained.

            21.     The Hartford policy had fhree options for continuing coverage after temiination.

     The first option was known as "Waiver of Premium. " See Exhibit 2, p. 23. Under this provision,

     an employee who was disabled and who qualified for Waiver ofPremium had the right to

     continue coverage without paying a premium. The amount ofcontinued coverage was (he

     amount in force on the date the individual ceased to be an acdve employee. The Hartford policy

     had eligibility requirements for this Waiver ofPremium option, including the requirement that

     the insured was less than 60 years old whenhe/shebecame disabled.



                                                  Complaint
                                                 Page 4 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 5 of 104 PageID# 5




                22.   The second option was "PortabiUty. " See Exhibit2, p. 27-28. The Hartford

     policy allowed an employee to continue coverage after tennination by submitting a portability

     application within 31 days oftermination and continuing to paythe premium.

                23.   The third option was "Conversion. " See Exhibit 2, p. 26-27. The Hartford policy

     allowed an employee to continue coverage after termination by applying to the insurer for an

     individuallife insurancepolicy called a "conversionpolicy," andthe individualhadto paythe

     premiums. The application had to be completed within 31 days ofthe employee's tennination.

                24.   In addition, an employee could not apply for the Portability or Conversion options

     if they had elected fhe Waiver ofPremium option andwere eligible. The Hartford policy stated

     that if theWaiverofPremiunoptionwasdenieddueto lack ofeligibility, the individualcould

     then continue coverage under fhe PortabUity benefit or convert coverage using the Conversion

     benefit.

                25.   The Aetna policy had two options fiw continuing coverage after termination. The

     first option was known as "Life Insurance Portability. " See Exhibit 1, p. 12. The Aetna policy

     allowed an employee to continue coverage after tennmation by submitting a portabUity

     application within 31 days oftermination and continuing to pay the premium. The second option

     was "Converting to an Individual Life Insurance Policy. " See Exhibit 1, p. 18. The Aetna policy

     allowed an employee to continue coverage after terminadon by applying to the insurer for an

     individual life insurance policy called a "conversion policy, " and (he individual had to paythe

     premiums. The application had to be completed within 31 days oflhe employee s tennination.

                26.   As part ofthe teiminationprocess, the CompanysentMs. Boyne a document,

     dated January 15, 2016, and titled "Your Benefits Upon Termination ofEmployment After a 12-

     Month Leave ofAbsence" (Exhibit 3). The termination date was identified asJanuary23, 2016.



                                                   Complaint
                                                  Page 5 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 6 of 104 PageID# 6




     The document stated that, in regard to Ms. Boyne's Employee Basic Life Insurance Coverage:

     "Carrier has approved your Waiver ofPremium Request for Basic Life coverage (No action is

     required fi-om you for your Basic Life coverage."

            27.       This document confinned what Ms. Boyne hadbeen told by the Company when

     she inquired about continuing her life insurance coverage after terminadon: namely, that it would

     be maintained.

            28.       Basedupon the fact that the Company, not Ms. Boyne, had administered the

     policy, Ms. Boyne and Mr. Flick reasonably relied on fhe Company's representation in the

     January 15, 2016 document, and did not contact the life insurer directly to confirm the

     informationin that documentthat "CarrierhasapprovedyourWaiverofPremiumRequestfor

     BasicLifecoverage."

            29.       Inrelianceonthis representation6amthe Company, Ms. Boyne andMr. Flick

     took no action to pursue the Portability or Conversion options for continuing Ms. Boyne's life

     insurancecoverageafterhertermination. Theyalso didnotpaypremiums onthepolicies. They

     reasonably believed, based on the representation from the Company, that the policies were

     continued.

            30.       It wasreasonablyforeseeableto the CompanythatMs. BoyneandMr. Flick

     would rdy on the January 15, 2016 document and take no action to ensure the continuadon of

     Ms. Boyne's life insurance coverage.

            31.       The Company did not send any documents to Ms. Boyne regarding the Portability

     or Conversion options for her life insurance policy, or any material regarding application for

     these options. Ms. Boyne did not receive any invoices for premiums after her termination, either

     fiom the Companyor fom the insurer.



                                                  Complaint
                                                 Page 6 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 7 of 104 PageID# 7




              32.      AfterMs. Boynepassedawayon August28, 2016,Mr. Flick, onbehalfofher

     Estate and asbeneficiary ofthe policy, contacted the Company to determine how to claim Ms.

     Boyne's life insurance benefit. He was directed to Aetna Life Insurance Company. Aetna then

     informed Mr. Flick that Ms. Boyne did not qualify for the Waiver ofPremium provision because

     she was over 60 yeais old when shebecame disabled. (Exhibit 4). ' The life insurance benefit

     under the policy was not paid. Mr. Flick has subsequently learned that (unlike the Hartford

     poUcy) the Aetna policy did not have a Waiver ofPremium provision, so it is unclear as to

     whether Aetna's response related to the Hartford policy or the Aetna policy.

              33.      Had Mr. Flick and Ms. Boyne known that Ms. Boyne did not qualify for the

     Waiver of Premium provision under the Hartford policy, Ms. Boyne would have instead

     subinitted a portabUity or conversion application under the Hartford and Aetna policies in order

     to continue her coverage afterher termination.

              34.      Had Ms. Boyne submitted a portability or conversion application under (he

     Hartford or Aetna polides, she would have been eligible for continuation ofher coverage.

              35.      The Company's representation in the January 15, 2016 document that "Carrier has

     approved your Waiver ofPremium Request for Basic Life coverage (No acdon is required fiom

     you for your Basic Life coverage)" was false and a misrepresentation ofa material fact.

              36.     At thetime the CompanysentMs. Boynethe January15, 2016document, the

     Company was aware, or should reasonably have been aware, that Ms. Boyne did not qualify for



     ' Plaintiffdoes not knowwhythe Company directedhim to Aetna. At the time lie contacted (he Company, this
     made sense to hizn, as heunderatood Aetna to be the life insurer under the Company's groiq) plan. It now appeals
     that (he group plan policy in question wasunderwritten by HartfiMd, andthe supplemental policy was issued by
     Aetna. Only the Hartfcrd policy contains a waiver ofpfemium provision. The Aetna policy contaim'Tortability"
     and "Converaioa" provisions sinrilar to those in the Hartfind policy. However, Aetna's response letter refiaenced
     the "WaiverofPremium"provision containedin the Hartfiirdpolicy, and statedthat this policy was actually issued
     by Aetna (though it now appeare it was issued by HartfiMri). This response from Aetna led Mr. Flick to believe that
     the Waiver ofPremium provision was q)plicable to the Aetna policy.

                                                          Complamt
                                                         Page 7 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 8 of 104 PageID# 8




     theWaiverofPremiumprovision.

            37.     At the timethe CompanysentMs. Boynethe January15, 2016document, the

     Company was aware that Mr. Flick was the sole beneficiary of Ms. Boyne's life insurance.

            38.     Ms. Boyne and Mr. Flick's reliance on the Company's statement in the January

     15, 2016 document was detrimental to them because it cost them the ability to pursue the other

     coverage continuation possibilities provided in the Hartfoid and Aetna polides, whichultimately

     thwartedfhdrintent to maintainlife insurancecoveragefor Ms. Boyne and costMr. Flickthe

     ability to recover Ms. Boyne's life insurance benefits under the policies.

            39.     Mr. Flick filed suit against the Company in Fairfax County, Virginia, on August

     15, 2017. The casewas removed to this Court then dismissed without prejudice by order ofthis

     Court on December5, 2017dueto pre-emptionby ERISAandfailureto exhaustadministrative

     remedies.

            40.     In early2018, Mr, Flickmadeseveral calls to attemptto learnhowto submit a

     claim for life insurance benefits under the Hari&rd policy. On February 5, 2018, he called

     Hartford, andwastold thepolicywas active, but was a grouppolicy andHart&iddidnot have

     records for individuals, so the Company had to initiate the claim. OnFebmary 12, 2018, he

     calledthe Company'sbenefitshotlineandspoketo a representativewhotook infonnationand

     told him shewould open a claim and call Mr. Flick back, but he never heardback. On March 1 ,

     2018,hecalledthe Company'sbenefitshotline andspoketo a represeutativewhotook

     informationandtold Mr. Flick shewouldcall himback,butheneverheardback. OnMarch6,

     2018, he called the Company's benefits hotline and spoke to a representative who took

     information and told Mr. Flick that he needed to send an email to the Company's Benefits

     department. On March 18, 2018, as directed in (he last call, he sent an email to the Benefits



                                                  Complaint
                                                 Page 8 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 9 of 104 PageID# 9




     department ofthe Company regarding the claim on Ms. Boyne's life insurance policy. (Exhibit

     5). Mr. Flick received an automated response and then followed up on April 12, 2018. (Exhibit

     6). He recdved another automated response. (Exhibit?). On May 1, 2018, Mr. Flick sent

     another follow-up email. (Exhibit 8). He received aiiofher automated response. (Exhibit 9). On

     June 28, 2018, Mr. FUck then sent the same email fi-om March 18, 2018 to the

     CSRAhealthandwellness@wiUistowerswatson. com email address contained in the automatic

     replies fi-om the Company (Exhibit 10), aiidreceived an email referring him back to the

     Company email address. (Exhibit 11). OnNovember 23, counsel for Mr. Flick sent a lengthy

     email to the Benefits dq)artment ofthe Company regarding the claim on Ms. Boyne's life

     insurance policy. (Exhibit 12). Another automated response was received. (Exhibit 13).

             41.     None ofMr. Flick's calls or emails have resulted in a substantive response fiom

     the Company. The Company has not directed Mr. Flick to an administrative claims process to

     submit a claim fm benefits or appeal an adverse decision.

          COUNT I - RECOVERY OF BENEFTTS UNDER FEDERAL ERISA STATUTE

             42.     Paragraphs 1-41 are incorporated as if fully re-stated herein.

             43.     The Company provided Ms. Boyne with an employee life insurance benefit that

     included the life insurance policy's provisions fof maintenance ofcoverage after her termination,

     It also provided her with the option to purchase supplemental life insurance coverage under a

     group plan, which Ms. Boyne did. That policy also hadprovisions for maintenance of coverage

     after her termination.

             44.     Mr. Flickwasthebenefidaiyofthe polides.

             45.     The Company wrongly told Ms. Boyne and Mr. Flick that her life insurance

     coverage would be maintained after termination, that Ms. Boyne had been "approved" for the



                                                   Complaint
                                                  Page 9 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 10 of 104 PageID# 10




      Waiver ofPremium provision ofthe life insurance policy, and that "no action [was] required" for

      the continuation ofher coverage afterher temiination

              46.     As a reasonablyforeseeableresult ofthe Company'smisrepresentations, Ms.

      Boyne and Mr. Flick relied on what the Company told them and took no action to pursue the

      PortabUity or Conversion opdons for continuing Ms. Boyne's life insurance coverage under the

      policies after her tenninadon.

              47.     As a result ofnot submitting applications for Portability or Conversion under the

      life insurance poUdes, Ms. Boyne and Mr. Flick were damaged in that their intent to maintain

      life insurancecoveragefor Ms. Boynewasthwarted, andMr. Flickreceivedno life insurance

      benefit upon his wife's death.

              48.     The federalEMSAstatoiteprovides at 29 U.S.C. 1132(a)(l)(b) that a beneficiary

      may bring an action "to recover benefits dueto him under the terms ofhis plan."

              49.     In this case, through its misrepresentations, the Company dqnived Mr. Flick, as a

      beneficiary ofthe policies, ofthe benefits ofthose policies dueto him under the terms ofMs.

      Boyne'splan.

              50.     Plaintiffhasrepeatedlycontactedthe Companyin aneffortto resolve the matter,

      but has received no response. As such, it is fair to Characterize the administrative remedy as

      exhausted or futile.

              51.     Therefore, Plaintiffis entitfedto damagesin the amountofthelife insurance

      benefitin Ms. Boyne's life insurancepolicies, whichis threetimesher annualsalary, or

      $447, 000.00.

              52.     Further, Plaintiffis entitled to his attorneys' fees and costs pursuant to 29 U. S.C.

      1132(g).


                                                    Complaint
                                                   Page 10 of 11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 11 of 104 PageID# 11




             WHEREFORE,for the foregoingreasonsandthosethat maybe later discovered, your

      Plaintiff, by counsel, moves this Honorable Court to: (1) enter an Order awarding Plaintiff

      $447, 000. 00 in damages against Defendant, plus post-judgment interest; (2) award PlaintifFhis

      attorneys' fees and costs; and (3) award such other and further relief as this Honorable Court

      deemsjust andappropriate.

                               TRIALBY JURYIS HEREBYDEMANDED


                                                                  Respectfully submitted,

                                                                  ROBERT FLICK,
                                                                  By Counsel,




      HALEBALL
      CarbonBaumgartner Murphy, PLC



         u^ ^
      LucasJ. Mine (VSB 78698)
      lkUne@haleball. com
      10511 Judicial Drive
      Fairfax, VA 22030
      Telephone: (703) 591-4900
      Facsinule: (703) 591-5082
      Counselfor PlaintiffRobert Flick




                                                   Complaint
                                                 Page 11 of11
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 12 of 104 PageID# 12
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 2 of 36 PagelD#43



    BENEFIT PLAN
                                                          Wliat Your Plan
   Prepared Exclush^ely for                               Covers and How
   CSC and its AfflUated and Participating
   Employers                                              Bciiefits are Paid

   Basic and Supplemental Life Insurance and
   Dependents Life Insurance
   For regular full time employees on U.S.
   payroll

   SAP Codes: LB02, LB03, LS04, LS05


       Aetna Ufe Insurance Company
       B'ooklet-Cerdflcate




                                                                       EXHIBi

   ThisBooklet-Cctdflwteii putof(he(SoupInautaocePoltey
   betweenAettuUfeimoninceGotBpmyandAcPolicyfaoldu
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 13 of 104 PageID# 13
Case l:17-cv-Ol026-CMH-MSN Document 4-2 Filed 09/22/17. Page 3 of 36 PagelD#44


 Table of Contents
 ScheduleofBenefits ...:......,.......................................................... ;....................,.. ;.".."................" IssuedwithYourBooklet

    Ptc&Ee... ;........ ;.......,., ;..,....,,..,,.,.................,..,............!               PortabilityfiffecdyeDate
       Ifnpbrtant Infonnadon Regarding Availability of                                               Peatutespfthe Portable Life Insurance
       Coverage                                                                                      Age Reducdons
   CoverageforYouandYourDepeDdcnts ...,.....;...2                                                    Permanent andTotal DisabilityFeature
    LifeInsutanccCoverage                                                                            Accduated Death Benefit
Eligibility, Eniollment and Effecdve Date ofYour                                                   Premiumand Billing Charges
Coverage..... -.........,...........................,.,..........^                                 TetminationofCoveiage
 Who is Eligible...............................,,................,.......^                       Changesto Your Coverage Amounts .................. 14
    Employees                                                                                      Changes in Contributoty Coverage
    Detemiining if You Are in aft Eligible Class .                                                   Changesin Npn-Contnbutory Coveiage
    Eligibility foi IJfe Insurance if Pennanendy and                                             Changein Dependent's Coverage
       Totally Disabled                                                                         WhenLifeInsurance Covuagc Amounts arc
       ObtainingCoverageforDependents                                                           Reduced............................................................... 16
   How and When to Enroll.....................................5                                     Age Reduction Rules
    EiuoUment . . .                                                                                 When You Retire
    Evidence of Good Health                                                                     When Coveiage Ends..........................................,. 16
   WhenYour Coverage Begins.................................S                                    WhenCoverage Ends ForEmployees
    Your Effective Date of Coverage                                                              WhenCovenge Ends fot Dcpehdehts
      YoinDependent'sEffecdve.DateofCoventge                                                    ContinuationofCoveiage......,,.,.,......,..,.,,,........ ;....18
Your Life Insiuance PIan....... i..........................6                                     HandicappedDependentCKildren
   How the Plan Wotk8..................,...............,,,, i,.......;6                         ConvertingIDanIndividualUfeInsurancePolicy
      NamingYourBeneficiary.                                                                                                                                                      .   18
      Conversion Benefit                                                                            Eligibility . . .
   PertnantotandTotalDisabilityBenefit;............,..?                                           ..Features ofthe Conversion Policy
      Permanently andTotally Disabled                                                               YouiPteixiiumsandPayments
      QualifyingforthePennanentandTotal Disability                                                  ElectingConversion
      Benefit . .                                                                                   WhenAn IndividualPolicyBecomes Effective
      Amoimt .ofBenefit Payable                                                                     Impact ofDeath during Convusion AppBcarion
      WhentBePetmanentandTotalDisabilityBenefit                                                     Timefiamc'
      Cease                                                                                         IfYouAre TotaUy Disabled
    Extcftded Death Benefit                                                                 Genual PtiWlaions....................................... 20
  Accelerated Death Benefit ........ ;........ i....... »...........9                        Confidentiality........................................................... ^Q
    The Amount of Accelerated Death Benefit                                                    Additional Provisions .. ;....,..,.. "......,.,. "................... 20
      RequestinganAcceleratedDeathBenefit                                                   Aaasffisnea. ts...................................................................\
      Accelerated Death Benefit Payment
      Effect ofanAcccleB»ted DeathBenefit Payment                                           Claims of Creditors;...............................................
      on:                                                                                      Misstatements ....... ".""........."""...,......".....;.........". 20
      ReducrioasinADBBenefitsDueto Ageor                                                       Incontestability .,...,...,... ";......"""............,,,,,,,,.. ^.;.,. 21
     Retirement                                                                                Reporting ofClaims .""....,»""".....,.""......""........" 21
     Qaims of Creditors                                                                        . Reporting ofUfe Insurance Claims
   Tax Consequences                                                                            PaymentofBenefits.................................................21
  DependentUfe Insuiance...............,. "".."...."..".... 11                                 ContactingAetna....... """........;.."....... "..;"."".........22
  Employee and Dependent Ufe Suiride Exdusion                                                  Effect of Prior Covetage - Twnsfetred Business 22
                                                                                    ..,12     PetfomianceGua:ratitees.,..........................,.,. ;......, 23
  Ufe Insurance Portability ,. ".,................................ 12                       Glosauy * .......,............. ",. ".. "... ""........... "".... 24
     EligibilityCnteria
    Electing Coverage
  *Dcfmes the Terms Shown m Bold Type in the Text ofThis Document
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 14 of 104 PageID# 14
Casel:17-cv-01026-CMH-MSN                        Document 4-2 Filed 09/22/17 Page 4 of 36 PagelD# 45
                  fSS.-fN-OS-WS-OI V>1)


 Aetna Ufe^nsmance Company (AUC) ispkased to provide youwith tfaisBooklet-Csrlipeate. Read this BMklst-Cniificati
 catefully. The planis underwrittsn byAetna LifeInsurance Company ofHartford, Cotinecticut (refetred to asAetna).
 This   BMklet-Ctrtykatt   is pi ut of the   Gw<j6 Iiumwui Pc£g between
                                                                Aetna Life Insinancc Company, and the Policyhoidci.
 The Gmf Iwimmci Pdig detemiines the tcnns and conditions ofcbyerage, Aetna agreeswith the Policyholdet to
 provide coverage in accordance -with diecondiddns, rights, andprivileges asset fottfa in this Bwikltt-Ciryiciiie. The
 Policyhoider   selects the pf oducts and benefit levels under the   plan.   A puson covered under this          and tfaeir
                                                                                                          plan
 covtieddependentsatesubjectto idlth?conditionsandprovisionsoftheCnufiInsmimcePaSg.
TheSoiikbt-CirtilicatedescribesthetjghtsandobligationsofyouaridAntna,whattheplancoversandhowbenefitsare
paidfor that coyen^e. Itis your respohsibility to understand the turns andconditions m this Bwikht-Cirt^Mlt. Yoyr
Baatht-Cti^eatiincludesthe ScbidihofBmefitsandanyamendmentsorriders. .

Ifyoubecome insmcd, this BwiAto-C»^ft»8i; becomes your CiriyiaftifCwenyf under the Groj^ InsiawnaPcSff,sadit
replacesandsupersedes all ccrrificatscs describingsimilarcovetage thatAetna previously issuedto you.
Group Policyholder:                                Computer Sdence.s Corporadon
Group PolicyNumber:                               GP-838912
Effective Date:                                   January 1, 2012
Issue Date:                                       June 11, 2012
Booklet-Certificate Nvinber:                      S - CSC and its Affiliated and Parridpatuig Employers




           MarkT. Bettolini
Chauman, Chief Execudve OfBcer and Piesident

Acua Ufe InsuBmce Company
   (A StockCompany)




GR-9N
Casel:17-cv-01026-CMH-MSN
Case  1:19-cv-00099-TSE-TCB Document
                            Document 14-2Filed  01/25/19
                                            Filed 09/22/17Page 15 of 104 PageID# 15
                                                            Page5of36PagelD#46
    Important Infonnadon Regarding Availability of Coverage IGS.-W-OS-WS-O!1^1
    No seivices are coveted under this Bookht-Ctrt^eati in the absence of
                                                                          payment of cunent                pt emiums   subject to   the
    Gnu» Plriod and the Pnmsm secdon of the Gmgi Iiiamimi PoSg.

    Unless Bpedficallyprovided in anyapplicable taminadon dt c<mdnuadon of covctage provision describedin this
    BMkktCertipciiteorundertheturns ofthe Gre<j6JtuxnmaPc&y,theplandoesnotpaybenefitsfor a lossorclaimfor a
    healthcare,medicalor dentalcafeexpenseincuiredbeforecoveragestattsunderthisplan.

    This plan will not payanybenefits for anyclaims, or expenses incuued after the date this plan terminates.

    Thisprovisionappliesevenif theloss,orexpense,wasincunedbecaus?ofaninjury orillnessthatoccuaed,began
    or eastcd while coverage wasin effect

    Pleaserefer to thesections, "Tsrmmaiivi afCweryff (Exltiumn if&in^tsp and."C»a<mi»i><ro»ifCmitra^' for mote details
    aboutthese provisions.

    Benefits may bemodified during the term ofthis plan as specificaUy provided under the tenns ofthe Cm^>Jouwaaa
.

    PoSg or upon renewal. Ifbenefits are modified, tfaerciviscd benefits including anyreducdon in bcnefitt or elimination
    of benefits) apply   to   any cqi enses incuacd far services   or   supplies furnished on   or   after the effecdvc (fate of the   plan
    modificadon. 'I'hereis no vested right to recdve anybenefits describedin the Gtsifi InfimaiaPattfforin this Bmkht-
    CiT^icaiebeyond the date oftennination ortcnewalindudingif the seivice or supplyis furnished on 01after the
    effective date of the plan modification, but prior to your receipt of amended plan documents.

    Coverage for You and Your Dependents (GR.9N-o2.oo5i-01VA)
    Life Insurance CoverageIGSI-WW-OIS-OI)
    A benefit i« payable if you lose youi life or a covered dependent loses his or her life while coverage l? in effect. Please
    refer to the L{S Iwimimi and Lift Insimma FarYo»r D^imiimti SCCUODS for more details about covered losses,




GR-9N
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 16 of 104 PageID# 16
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 6 of 36 PagelD# 47

    Eligibility, Enrollment arid                                          wiiocanBecovered
    Effecdve Date of Your                                                 How aiid Whcii to Eiiroll

    Coverage                                                              Wlicn Your Covcran-c Bccriiis
    IGSrfN-2f-OOS-p2 VAI



 Throughout this section you will find information on who can be cbya-ed under the plan, how to uuioll andwhat to
 dowhenthere isa changein yourlifethataffects covenge. Inthis aecrion,'you','yout' and'yinus'meansyouand
 youicovereddepcndehtatp whomthisBwUii^if'li/icatiiaissuedandwhoseinsuraqceis in forceunderthetepns of
 this group insurance policy.

WhoisEUgible
Youremployerdetuminesthecriteriathatarewedto definetheeligibleclassforcoverageunderthisplan.Such
criteriaatebasedsolelyuponthe condidons relatedto youremployment AetnawiU.rdyupon therepresentadqn of
theemployer asto yoiudigibility. for coverageundu thisplanaridasto anyfactcbncemingsucheligibility.
Employees
Youaieeligiblefor coveiageundertfaisphuiifyouareacdvdyatworkand:

.       You arein an eligible class, as definedbelow;                         .
.       Youhavecompletedanyprobadonaryperiodrequiredbythe'poBcyiioldcr;and
.       Youhavereachedyoureligibilitydate,

Detenmning if You Are ia an EUgible Glass iGiiw-w-wswVAI
You arein in eligible dass of:

.      All regular full time employees on U.S.payioll, indudingthose employees coveted by a
       fotinal .salesincendve plan, whowork for anemployer that offers this benefit to its employees
        andUenot coveredundera coBecdve.bargainingagtcement,unlesstheagreementspecifically
       includes parddparion in this plan's features.

Eligibility for Ufe Insurance if Pennanendy andTotally Disabled(Gs-m^s-imswv^/
The following applies to Supplemental Life Insurance:
Youmayremain ^igiblc for Ufe Insurance covcaage, subjectto change or temiination asprovidtd elsewhisre in Ac
groupcontract,ifyourEmpk>yerdetuminesthat.youtdve becomepennanendyandtotaUydisabled,iftfaetotal
disability staas; ...

.      whileyou areinsiued; and
.      on orafter thedatethis subsectionappliesto you;and
.      before you retire; and
.      your employer continues premium payments for this coverage.

TUs eligibility ceases the date your Employu determines that you are no longer pcrmaneridy and totally disabled.

Reporta diseaseorinjuryto yourEmployerassoonasyoucan.YoutEmployerwillhdpyoudetemiincifyouqualify.




011.9N
    Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 17 of 104 PageID# 17
Case l:17-cy-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 7 of 36 PagelD#48

    Determining When You Become ESpble tGS-tN-if-oos-oz VAI
    Youbecomeeligiblefor theplanonyoureligibilitydate,whichisdeterminedasfollow.
        On the Effecrive Date of the Plan
    Ifyou arein an eligibleclass on tKe effective date ofthis plan, yoiu covetage digibUitydateis the cflcctive date ofthe
    plan.

    After the Effective Date of the Plan
    Ifycuarehiredaftertheeffecuvedateofthisplan,yourcoverageeligibilitydateis thedateyouuehired;
    Ifyou enteraaeligibleclassafterthe effccuyedateoftfaisplan,yout covetage eligibilitydateis thedateyouenterthe
    eligible class.

    Obtaining Cpvetage for Dependents lE&w-s-oiimvA) ..
    Ypiu dependents canbe covered underyour plan. You mayenroll the following dependents;
                                                \,




    *      Yourlegal'spouse; and
    .      Your dependent children.

    Aetnawillrdy uponyouremployct to dc;tc(minewhetherornot a personmeetsthedefinirionofa dependcnt.for
    coverageunder theplan.This detenninarion willbeconclusive afldbmdinguponaUpersons fbt:thepuiposes ofthis
    plan,

    Coverage for Dependent Children p3trM-S!W<w2 v/i)
    To be eligible, a dependent child must be:

    *      Unmarried; and . : .
    .      At least 14days old, but under age 19; ot .
    .      Uoderage24,aslongasheot sheisa full-timestudentatanacaeditedmsdturionofhighereducadbnandsolely
           depends on your support*. .

    * Note; Proof of full-time student status is requited eachyear. This means that the child is enrolled as an
         undagtaduate ttudeftt widi a total coutse load oftt least 12credits ot is ehtolled as a graduate studentwitha total
         comsB load of at Icatt 9 credits. '

    An eligible dependent child indudes;

           Youi biological childten;
           Your stepchildten;
          Your kgally adopted childnsn;
          Any Ghildren for whom you are responsible under court oirier;
          Your grandchildren in your court-otdeied custDdy; and
           Any oAet childwho lives with you in a parent-child lelationship.

    Covuagc for a handicapped child may be continued past the agelimits shown aboyc. SeeHa»£ci^MdD^iuuhnt
    Childnn for more information.

    Itnpottan*Bis^Aidet              <-. :»
                                   -S'   v..,
                                                                      w


,
    *     Both iuiahployeeiaad a dependent      or

    "     A d^endent ofmore than one,employee.



    GR-9N
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 18 of 104 PageID# 18
Case l:17-cv-01026-CMH-MSN                        Document 4-2 Filed 09/22/17 Page8of36PagelD#49
     How and When to Enroll iGR-wiMfja;^
    Erirbllment
    You will bc-pt ovided with       plan benefit and eruollment      infonnadon when you fust become                eligible   to   cniolL You will
    needtoenrollm a mannerdetenninedbyAetnaanflyouiemployer.TocompletetheenroUmintprocess,youwill
    needtoprovide allrequested infonaadpn foryourselfandyourelipble dependents ududinganyevidenceofgood
    health.Youwiflalsoneedtoagreetomakerequiredcontriburionsforaaycontnbutorycoverage.Youremployerwill
    detuminetheamountofyourplancoritribudons,.and-willadviseyouofthetequiredatnount.Yourcontributions-will
    bedeductedfromyoutpay.Rememberplancontribunonsaresubjecttochange.
 Yourconttiburiohsmaybereduceddueto Aetna'sfailureto provideagreeduponsenicelevds. Suchservicelevels
 arcguaranteedbyAetnaandagreedto inwritingbyAetnaandyourEmployer. Secyour employet fordetails.
 You wiUneedto mroll within 30 daya ofyour eligibility date.

 Foi Dependent life Insurance, newboms areautomarically covered fi-om the 14th day.untU the 31stdayafter bifth.
 TocondniiccQveragjeaftet30days,you.wiUneedtocompletea changeformandreturnit toyoutemployerwithinthe
 31-dayenrollment period.

 Evidence of Good Health (GR-OT^MUMVA)
Youmustprovideevidenceolgoodhealththatis satisfactorytoAetnaif:

 .     Yourequestto enrollmorethan30 d. aysafteryoureligibilitydate.

Ifyou ateicquiredto submitevidenceofgoodhealth,youmust
.
       Complete   and   sign   a   health and medical   history   fonn pt ovided by Aetna;
.      Submitto a medicalexamination,ifrequested;
.      ProvideanyadditionalinfbanadbnthatAetnamayrequireindudingattendingphysician'sstatements;and
.      PmnishaUSuchevidenceatyourownexpense.

When Your Coverage Begins (GR,W^WM» ^
Your Effecdye Date. of Coverage
Yoiu coverage takes effe.ct on the later of;. .

.      Thedateyouue eligiblefor coverage;and
.      The date you return your completed entollment mfonnadon; and
.      Thedateanyrcquu-edevidutceofgoodhealthisapprovedbyAetna;and
.      Thedateyourtequucdcontribudonis recdvcdbyAetna.

ActiveWorkRide;Ifyouhappento beiU01injutedandawayftornworkontiiedateyoiucovengewoukitakeeffect,
the coverage will not take d&ct until you          retmn    to    full-dnie work for   one   full   day.   TTus rule also qi plies    to an   increase
in your coverage, '


Your Dependent's Effecdve Date of Coverage
Youtdependent'scoveragetakesefifectonthesamedaythatyourcovetagebecomeseffecdvc, ifyouhaveenrolled
them in the plan by then.                                                                                                   '

Note; Newdependents need to be reported to Aetna -within 30 days because theymay affect your contriburiona. If
youdonotreport a newdependent w
                              . ithin 30daysofhisorhereligibility date,tfvidence ofgoodhealthmaybe
requued, .


OR-9N
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 19 of 104 PageID# 19
Case l:17.-cv-01026-CMH. -MSN Document 4-2 Filed 09/22/17 Page 9 of 36 PagelD# 50
     Your Life Insurance Plan                                                 NainiugYour BcncGciary
     IGK-M03-WSqi-Vvlj
                                                                              Benefit Payinciits

                                                                              Chaiiging Your Elcclious

     Ufeinsuranceisanimportantcomponentofyourfinandalplanning."IlieLifeInsurancePlanpaysa benefittoyour
     benefiduyifyoudiewhUecovered bytheplan. Rcfu. to theSdwdiihafL^iInsimmeiSnufittfor'infoimadori aboutthe
 plan s benefit This secrion will help you understand the fbllomngi

 *
 .      Naipinga Benefiaaiy
 .      Piymeht. of Benefits
 .      How to convert your .coveiage, and
 .      Howto changecoverage amounts

How the Plan Works IGSt-moiWSOI-VAI

Naming Your Beneficiary
A beneficiaryisthepersonyoudesigiatetoreceiyelifebenefitsifyoushoulddiewhileyouuc covered.Youmay
name^attyone youwishasyour beneficiary. You inaynune more than one bcnefidaiy. You will need to complete a.
beneficiarydesignadonfonn, whichyou canget from your employer.

Ifyounamemorethanoneprimarybcricfidaiy,thelifeinsurance bcflefitswillbepaidoutequallyunlesiyousdpulate
othuwiseonthefonn.Ifyounamemorethanowprimarybencfidaryand.theamountorpercentageofthepayment
toyourprimarybenefidanesdoesnotequal100%ofyoutlifeinsiuanccamount,thedifferencewiUbepaidequallyto
yout named primary beneficiaries.

Youmayichaogeyqiuheaisflaaaychoiceatanytimebycoiripletinga newbepefidaiydesignarionfonn.Sendthe
completed fonn to your employer or toAetna. Thebeneficiary changewill be effective on the date you sign a new
beneficiarydesignation form.

Prior to your death, you ue the onlyperson who canname or change your benefidaiy. No other person maychaogc
yourbenefidaryonyourbehalf,including,butnotlimitedto, anyagentunderpowerofattorney,whetfaerdurableor
non-durable, or other pbwet of appointment.

Aetna payslife intiuance benefits in acco.rdance. -with ttie fcenefidary desighadbn Computet Sciences Cotporarion has
on(ecord;Anypaymuit madebeforeAetna receivesyourfequestfot a bcncfimlty cl'iangewUIbemadetoyoiu
previously dssignated benefiaary. Aetna will be fully discharged ofits dudps asto anypayment made, ifthepayment
is madebeforeAetnareceivesnodficarionofa changem benefidaiy,

If Your Beneficiary Dies Before You
If one of yO ui nsuned primary bcncfidaries dies before you, his   or   her ahaie will be   papble   in   equal   shares   to   any
othernamedpimarybcnefidarieswhosurviveyob.Ifyouhaveiiameda coadngentbenefidaty,yoiucontinpnt
benefiduywill onlybepaidif allprimarybeneficiariesdiebeforeyou.




GR-9N
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 20 of 104 PageID# 20
Case l;17-cv-01026-CMH-MSN                            Document 4-2 Filed 09/22/17 Page 10 of 36 PagelD# 51
         Ifyou have notnamed a primary of contingent benefidaiy, orif the peraon you have nacicd dies before you, payment
         willbemadeasfollows to thosewho surviveyou;

             Your spouse,
              If there is no spouse, in equal shares to your children.
             If there is no spouse, or you haveno children, to your'parents, equally or to the survivor.
             If thereisno spouse,oryouhaveno children,orparents,in equalsharesto yourbrothersandsisters.
             If none of the above survives, to your executots or administtators.

         IfYour Beneficiary Is a Minot
         Themethodofpaymentwill differifyourbeneficiatyis;
         '   A minor, or
         .   Legallyunableto givea valid(eleslseforpaymentofanyLifeInsmafacebenefit,inAetna'sopinion.
     Aetnawillissue(aspetmittedbyapplicablestatelaw) thelifeinsuiancepaymentto:
     .       The guardian of your bcneficiaiy's estate; or
     .       The custodian of the benefidary's estate under the Unifomi Ttansfer to Minots Acfr, or
     .       Anadultcateuker/legalguardian.
     Aeua wffl be       fully dischaiged of its   duties        to   the   extent    of the payment made. Aetna is                                           fof how the
                                                           as                                                                           not   icsponsible
     payment, is used.

     Conversion Benefit (Ga.moJ-owoy
     A life coavereidnoption maybeavailablewithouta medical examifyouapply forit within 31 dayso£yourlossof
     digibUityundertheplan.Poimoreinfonnadonabouttheconversionprovision,referto theCemtnimsecdon.

     Permanent and Total Disability Benefit (GfriN^^wv
     The'following ap^riies to Basic Life Insurance:
     In the cveflt you become disabled as the result ofa disease or injuiy, you caaybe eligible fiata pennaneat and total
     disabilitybenefitifAetnadetumincs thatyouarepa'maneafly andtotally disabled.Youtrill riothaveto makeany
     fiitthcrcontnbudonsforlifeinsunnceCoverage,aridyour.employuwillnothaveto makepremiumpaymentson
     youi behalf.                                                    .           '

         Ifyottw^ insured^bcyendent IJ^In8Ut <»>i^:^^w"Aeo^
 .

     tilts section    appl ies: uy you; . ''', . .                           ^   i . ,. ,   ;.   ..;.., '.., ""''..' .   '. ^..   .,.
                                                                                                                                         '
                                                                                                                                              '. ;';;,   ;


     Permanently and Totally Disabled
 You will be considered pumanendy and totally disabled under this                            plan if disease         01   injury        pt ewnts you &om:

     .       Working at your own job or any other job for pay or profit; and
     .       Bangabletpworkatanyreasonablejob.A "reasonablejob"isabyjob forpayorprofitwhichyouare,ormay
             reasonablybecome,qualifiedfor byeducarion,ttaming,orexperience.

 Qualifyingfor the Pennanent andTotal Disability Benefit IGMNOJ-IWOI)
 You must meetattof the following criteria to qualify for this benefit;

     .       Youmustbeinsuredunderthisplanwhenyou stop acdveworkdueto yourdiseaseptinjiuy;
     .       You must be under age 60 when you stop active work; and
 .           Youmustbeabsent.fi-omacdvework for 6 consecutivemonthswithoutintenupdon.

 Stoppingactiveworkmeans thedateyouarenolongerphysically atyourjobpctfonning thedunesofyourjob.
 OR.9N                                                     7
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 21 of 104 PageID# 21
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 11 of 36 PagelD# 52

     Youmust giveAetna a writteB nonce ofclaim for this extended benefit Aetna must. iecrive yout aodcewithin 12
     moridis &om thedateyoustopactivework. Ifyourwnttennoticeispotleceivpd within 12months ofthedateyou
     atop acriVt worK, you will iiot be eligible for this benefit extension.

 Youmust fiuaishproofofyourpennanent andtotal disability upon request byAetna. Aetnaalsohastfaerightto
 havea physician "amineyou,atnocostto you.Aetnawillusetheinformadon to hdpdetemiineifyouare
 pcnnanendy and totally disabled.

 Amount ofBenefit Payable <(GR-WOJWJOT;
 Your extended benefit will beequal to the amount youwereinsmed for.on the date yourpeananent andtotal
 diiability'begui,however,coveragewfflbereducedasdeBcribedinthesectioncalled"IP%mLj6InaammCovenff
 Aimmtts an B»Aarf"


 When the Pemianent and Total Disability Benefit Cease (GR-wowooy
 This benefit extension will'stop when the fitst ofthe foUowing occurs;

 *      ThedateAetnasendsyoua request(attheiposticeeataddtcssinitsrecords) for;
        -    An exam or proof that you are still pumaflendy and totally disabled; and
        - : You danot go for the exam or provide ptoof ofyour continued disability witfain 31 days ofthat date.
 *      The dateyou are ableto work at anyreasonable job;
 .      The date you begin working at anyjob for payot profit;
 *      The date you tedte;
 .      The date you reach the amended 1983 Spdal Security Normal Retiiement Age. Secthe chart bdow.
 BitthYeu                                        Nonnal Retirement Age
 Before 1938                                     65
 1938                                            65 and 2 months
 1939                                            65 and 4 months
 1940                                            65 and 6 months
 1941                                            65 and 8 months
 1942                                            65 and 10 months
 1943 to 1954                                    66
 1955                                            66'aad 2 months
 1956                                            66 and 4 months
 1957                                            66 and 6 months
 1958                                            66 and 8 months
 1959                                            66 and 10 months
After 1959                                       67

After your msurancc has been extended continuously for 2 yisars,Aetna .will notrcquiie aneaEamor proofmore than
oncein a 12 month period.

Youwillbeeligibleto convertto anindividuallifeinsurancepoBcy,asifyouremploymenthadended,whenthis
benefitextensionceases.RefertotheC»«mmmsectionformoredetails.However,ifyoubecomeelipbkforlife
insutance under anygroup policywithin 31 days ofthe datethis benefit extension ceases,conversion is not allowed.




GR.9N
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 22 of 104 PageID# 22
Casel:17-cv-01026-CMH-M$N                    Document 4-2 Filed 09/22/17 P&ge 12 of 36 PagelD# 53
    Extended Death Benefit IC!UINOS-O OI)
    Aetnawillpayyombeneficiaiytheamountoflifeinsurancethatmaybeextendedun4erthepennanent andtotal
    disability featiue. Your beneficiary must giveAetna proofthat aUofthe following apply:
    .       Your Ufc insuranrt pt emium payments ended while you   were   absent 6om work due        disease                 and
                                                                                                to             pr   injuiy
            befoteAiemareceivedyourwritftiiaouceofclaimforthepermanentandtotaldisabilitybenefit;
    .    You were continuously absent ftom acuve work until the time ofyour death;
    .    Youideathoccinrcdaolata-than12monthsafterpremiumpaymentsstopped;
    .   You would have qualified for the pennanent and total disabiliiy. bcflefit except that:
        - Youwere not absent &om work for 6 consecudvc mooths without intUTupuon; or
        -      Aetna hadnot yetreceived or approved yourclaim forthepennanent andtotal disabilitybenefit.
 YombenefidaiymustgiveA^tnawrittennodceofyourdeath^rithia 12monthsofyout death.IfAetnadocsnot
 receivethetmrice,Aetnawill not baobligatedto paythis benefit , :

 When Aetna approves a daun for any benefit under this feature, the benefit wffl be in full setdement and sarisfacdon
 ofAetna's pbligadBns. After you ceaseacdvcworkwithyour employer dueto diseaseorinjury, youmustehsuiethat
 Aetnaandyouremployerhavecunentbeaeflciaiyinformationon file.Ifcunentbcneficiaiyinfomuidocisnotsent
 to Aetna inwriting, snd, your employer has discontinued tfaePlanwithAetna, Aetna will tiave the right to rely on
 diemost recent benefidaiy infoninadon thatAetna hasonfile at the time ofdaim and-will be fully dischaiged'dfits
 duties as to any payment made.

 Ifyouhaveanindividualpolicythatwasissuedtoyouundertheconyersiohprivilege,yourrightsupderthissection
 maybe restored only ifyou giveup your conversion policy anddo notmake a daim for benefits uiider the convetsion
 policy. Any premium already paid for die conversion policy will befetumed to your benefidaty, minus anydividends
 or outstandingloans,on sutrenderofthispolicy.

 Accelerated Death Benefit                          IGMN 03-075 02-y^)


 TheplansAccelaatedDeathBenefitfeatuicallowsyoutoreceivea partiallifeinsimuiccbenefitifyouoryourspouse
 are;


        Diagnosed-witha tenpinalillnessandnot expected t.o tuivivemotetfaantheADBMbnths;ot
        Diagnosedwithone ofthefollowingmedicalconditions;
        - ' Amyotrophic Lateral Sderosis (Lou Gehrig's disuse);
        -      Endstageheart,kidney,liverand/orpancreaticorganfailunandyouatenota transplantcandidate;
               A medicalconditionrequuin^ardfiddlife support,-withoutwhichyouwoulddie;or
        -      A pennaneritneurologicaldeHcitresultingfroma cerebcdvasadaraccident(stroke) .ora traumadcbrain.
               mjiuy^hicharebothexpectedto resultinUfe-longconflnemmtina hospitalor skillednursingfadUty.
'Important tlBiuntler
You c. anncittequestanAcceluattd                                                                                       i, or the-life
inauia^ce benefits Of your spouaci,

The Amount ofAccelerated Death Benefit
Youcanrequestup to theAcceleratedDeath-Benefitpercsntageofthelifeinautiincethatis cuircndyineffectforthe
person for whom you are making the request, The amount you tcquest cannot be:
*       Less than the Acceluated Death Benefit (ninimum; oi
.       More than the Accekrated Death Benefit manmum.

Please refer to the Schedule of Benefits.




GR-9N.
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 23 of 104 PageID# 23
Case l:l7-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 13 of 36 PagelD# 54
  You niayrequest tod iccdye anAccelerated DeathBenefit,under this plan only aacc on your ownbehalf, andody
     ojaceon behalfofany spouse.


  Requesting an Accelerated Death Benefit (eR.fNoj.asoMI
 TorequesttheAcceleratedDeathBenefit,youmustcompleteandsubmita requestformtoAetna.Tlierequestform
 must include:                                                   '      '


  .     A statement of the amount requested; and
  .     A phyiicians statementverifyingthatyouaresuffering&oma non-cdn'ectabletenninaliflneas,or, are
        sufifering from one ofthe listed medical condidons tba.t isexpected to tesult in a dtasdcaUy Umited life span. The
        statemept must also pi ovjde the   following infonnatiori:
            All medical teat results;
           Labontory reports; and
           All supporting documentadon andinfotmadon on whidi the phyddan's statement is based.

 SubmittheformtoAetna,Aeaamay,atits ownexpense,requiteyouoryourspouseto submitto anindependent
 medical    by a physidan it chooses. Aeuia will apt pi ocess
           exam                                                        your Accelerated Death Benefit request unffl the
 exam hasbeen completed andAetna has received the results.

 Aetna May Refuse Your Accelerated Death Benefit Request;
 Aeua may stop processing your Accelerated Death Benefit request or refuse yout Accelerated Death Benefit request
 if:

 .. ThegrouppolicyterminatescoverageforyoureligibleclassbeforeAetnaapprovesyourAcceleratedDeith
    Benefitrequest (even if all or part ofyour life lasuiance coverage continues for aflyreason);
 . AB ofyout, or your spouses life iDsurancecoverage;temiinatBs under thegroup policy for anyreasonbefore
       Aetna approves your Accelerated Death Benefit request; or
 .     You die before Aetna issues the Accdaated Death Benefit payment,

 Accelerated Death Benefit Paynient (Ei^sNoj-ossia-v^
 Ifyourrequestis approved,Aeuawill{layyoudieAccderatedDeathBeriefitin a lump siun.Theamountwillbe
 reduced by interest charges that would have accrued on the requested amount.

 .     The interest chatgeis equal to the sum ofdailyiritcresi thatwould haveaccrued on that amount duringthe
       AcceleratedDeathBenefitmonthsthatfoUowyourrequestfor anAcceleratedDeathBenefitpayment.
 Iinpoitant'Readndet                    ' '       .           ,        .
 ThemteiestiafeuBed tp\e^eukfe theinterest dia^ ^ fet^a^ thecurtcot^^^o^^
 dfltetlie'. Acceletated-BeathSttiefitpsyiiiedtisteqmssteil.. .       ^-'. ; '           '      .        '

 Effect of an Accelerated Death Benefit Paynaent on:
 Your Life Insurance Benefit
 The amount oflife insiuance coveting you, your spouse wiU be reduced by tfae amount ofthe Accelerated Death
 Benefitpayment, plus the interest charges.

 life Conversion                                          .    .
 AnAcceleratedDeathBenefitpaymentaffectstheamountoflifeinsuranceyou,yourspouseis eligibleto convertto
 anindividual policy. The converted amount will be limited to the icduced amount oflife inautaace after the
 Acceleiatcd Death Benefit payment,

 Sxfet to the Coawrtug<»anIndividiialUife InsumsaPaSgsecnon for more infonnadon about tfaeconvctsion privilege.



 GR-9N                                                           10
 Casel:17-cv-01026-CMH-MSN
Case   1:19-cv-00099-TSE-TCB Document
                             Document 4-2
                                      1 Filed 01/25/19
                                          Filed 09/22/17 Page
                                                          Page2414
                                                                 ofof
                                                                   10436PageID#
                                                                         PagelD#24
                                                                                 55
     Extended Benefits Under the Petmanent and Total IMsaUUfy Feature
     YoumayapplyforanAcceleiatedDeathBenefitpaymentifyouhavequalified for anextension ofyoiirlifeinsucmce
     because ofyom pcimahent and total disability, aslong asyou have not previously requested and received an
     Accelerated Death Benefit payment. All ofthe terms ofthe Accderated Death Benefit feature will apply to an
     AcceleratedDeathBenefitrequestyoumakewhileyourlifeinsuranceisbeingextendedunderthetenns ofthe
     pennaaeat and total disabilityprovision.

     Formorc'infonnarionaboutthepcnriancntandtotaldisabilityprovision,referto thePmiuasHtandTata/Dis^Sfy
     secuon. . .


     Reductions in ADB Benefits Due to Age pr Retuement
     Theplan s ageandretirement reduction rules will beapplied to anADB payment. Ifyour life iosuiance
     amount or the life insurance of your spouse would be reduced due to age or retirement in the ADB months
     following-thedateyourequestanADB,theADBpaymentwjUbeadjustedaccordingly. TheADBpayment
     will be calculated by multiplying;                                                     .

     .   The perecatage of the life insurance amount that you requested; times
     *   The amount oflife insurance thatwould remainin ciffectafter anyreduction due to ageor retirement.

     Please refer,to WhenLifeIiisuianee^maiintiAn Ktduced foi infonharion about the plan's-age andtetirement
     reduction rules.

     Claims of Creditors (Git-mos-ofooi)
     To the extent allowed bylaw:

     *   YourAccelerated DeathBenefit payment is exanpt from anylegal or equitable process for your debts; and
     .   Youarenotrcquuedto requestanAcceleratedDeathBenefitin orderto satisfydwnsofcreditors.

     Tax Consequences
     You maywish to (arcfuUy consider the tax consequences ofrcc[uc8tiDg anAccelerated Death Beoeflt. Colisult your
     counsel or tax iidvispt bc&rc proceeding with die request. . ,
                                                               r                            -. .
                                                                                            '   .

                                                                                                        -^
                                                                              '



'^ItnpDtiatil.Bmninder .           ' . .'.                           ' .^--..                       :'i
                                          '


                                                                         '.


  Wiile Aetna cannot offp; you <ayom employer legal or. tai jKivice, you should conatilt witfayour taxadviabt.befpte
 'you (cquestaa Accelctated. Deadl Bepeflt since the ainoimt oftheAccdeiated Death Benefit ypu. iecdve may be:
 .




 ,
     8^ject. tOmcometaxei'upon.i^c<dptofteAc^etot^De^]^^^ '

     Dependent Life Insurance fSR-fNOSWOOI)
     Dependent life insurance pays a benefit to you if one ofyour coveted dependents diesat anytune or place. Aistnawill
     paythe benefit pu thePigmmt ofSmefits secripn. Ifyou are not living at the dmc the benefit is paid, the payment will
     be madeto your executors or administrators. Aetna has the option to make this payment. to your spouse.
     The following dependents see flor eligible for dependent life insurance;

     .   Full-dme, acdve military persotmd; and
     *   Children less than 14 daysof age.

     Refer   toSSffkilify   for   moi'e       infot marion   abput dependent eligibility.




     OR-9N                                                                        11
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 25 of 104 PageID# 25
Casel:17-cv-01026-CMH-MSN Document4-2 Filed 09/22/17 Page 15 of36 Page!D#56
     Employee and Dependent Life Suicide Exclusion iGR-wowww^
     The plan will not pay a Supplemental Life Insurance benefit if:

     .    you,oryourdependent,diebysuicide,whilesaneorinsane,or &omanintehyonaByself-inflictedihjuiy,^rithin
          twoyears from the effecdyc date ofyour, or your dependent's coverage. The plan wiUictum the amount ofthe
         pt emium paid for the      policy, . '

     Ifyoiu, or your dependent'?, deadi QCCIUSafter twp yeusofthe effective date ofyour, otypur dependent s;coverage,
     butwithin two ycats ofthe date that anyincrease in covctagc becomes effective, no deathbenefit -willbepayable for
     anysuchincreased amount. Theplan -willrcnun the amount ofthe premium paid for the increased amount ofthe
 policy. .                                                                         '        ' ..

 Life Insurance PortabiUty                                 lOt-M jr-MSOlf


 life Insuiance coverage for which youpaythetotal cost; maybecontinued if coverage under thegroup plan ends
 because; ,

 *       you stop employmtfnt;
 .       youarenolongerin a classthatis eligiblefbicovctage;or
 *       your dependents lost coverage whentheyno longer qualify as a covered dependent,

 Eligibility Criteria
 You or ypui dependent may elect to continue life insuiance covetage under this provisibD if;

 .       The amount ofyour life insurance is at least $5,000;
 *       The amount ofyour spouse's life insuranceis at least (1,000;
 .       The amount ofyour dependent child's Ufe Insutancc, is at least (1, 000;

 You may elect      to    dependent life insurance covetage under this pt dvision only if yotf elect to
                         continue your                                                                                            continue
 yarn own life insurance coverage. '

 You may not elect        to   continue . any life insurance coverage under this pi ovision i£


 .       you we older than age 98;
 .       your-diependent spouse is older than age 98;
 .       youtdependentchildis lessthan12monthsto reachdieagewhereheor shewillnotmeettheplan'sdeflnirionof
         a dependent child;                                 '                                                     '
 .       yo>isueUl orinjured andaway&omwork on the date your coveiage stops undei this plan;
 . .. coyerageunddthegtouppolicyis canceledandtteplacedbyllkecoyetageunderanotherpolicy;
 .       coverageunderthegrouppolicyis canceledbecauseyouremployerhasgoneout ofbusiness;and
 '       coveragehasbeenconvertedtiganindividuallifepolicyinacconiancewiththeplan'sconversionprivil^e.
 TheLifeInsuranceConvctsionprovisiondoesriot applyto anyamountofyoiulifeinsuranceforwhichyouelect
 eoveiage under this provision. It may be available for; .
..
         any   amount   of your life insuiance   to   which the   turns   of this pi omsion do not appty,
 «
         any   amount   of your life insurance   to   which the   tenns   of this provisiofl qiply, but f6t which you. do   not   elect
         covuage under this jarovision; or
 .       anyamountofyovi lifeinsurancein forceunderthisprovisionthatstops becauseofage.




GR-9N                                                                     12
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 26 of 104 PageID# 26
Case l;17-cy-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 16 of 36 PagelD# 57
     Electing Coverage
     Youmust submita writtearequest-within31 daysafteryourlifeinsurancecoverage underthegroupplanends.
     To do so you must: .

     *   O.btain a portability request fonn fi:omyout employer and complete it
     .   Submittfaefirstptuniums duewiththe completedrequeatfonntoAetna.

 Portability Effective Date
 Lifeinsurance coverage continuedunderthisproviaionwillbecomeeffective following the endofthe 31dayelecdon
 period ifyou have completed a portability request form and submitted the first premium.

 Your effecrive dateofcoverage under the portability featureis calledyourportability date.

 Features of the Portable Life Insurance ,
 AUofthe turns and copdidona ofthegroup life insurance will apply under the ponability provision, exceptwhue
 noted.
 Maximum Amount                                 You                       D   endentS ouse           D      endent CUldien
 The maximum amount, wiUbe the                  ]f500,000                 (100,000 . (5,000
 lesser of the amount of insurance when
 cov        ends and


 At time ofapplicadon, you can elect a smaller amount oflife insurance for yourself, aslong as the amount i«:

 .       Availableunderth?groupplanforyouremploymentdassificadon;
 *       More tfaaa the amount for yoiir spouse or dependent child; and
 *       Permitted by any applicable law.

 Age Reducdons
 The amount ofyoui or youi spouse s life msunuice in force reduces over time due to age. It-will never deaease below
 t5,000.The foUcmarigAgeReducnonChartillustrates thercduction(s).
 Effective Date                                                 Reduction Ainount
  anu    first followin         65                              35%ofo''       amount or t5 000
  anu    first folio '          70                              60% of o "'    amount or (5, 000
  anu    first foUowin          75                              75% bfo ' ' al amount or 15 000

 When you continue your life insurance coverage undei this pi ovlsion and your     or   your   spouse's   age is 65 years   or

 older, the life insurance benefit amount will be limited to the icducrion amount shown in the above Chart.

 Theconversionprivilegedoesnofapplyto anyamountoflifeinsuranceforwhich:youelectcoverageunderthis
 provision. Howevu, the conversion privilege maybe available for;

 *       Any amount oflife injuraflce to which the terms ofthis portability provision do not apply;
 .       AnyamountofHieinsuiance to whichthe.tenns ofthisportability .provision apply, but forwhichyoudonot
         dect coverage under tfals provision;
 *       Anyamountoflifejnsuianceinforceundetthisprovisionthatceasesbecauseofage.




 OR.9N                                                        13
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 27 of 104 PageID# 27
Case l;17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 17 of36 PagelD#58
     Permanent and Total Disability Feature
     Theplan'&pcmiaaentandtotaldisabilityfeatureisavailabletoyouonly.It isnotavailableto anyofyourcovered
     dependents. It appliesonlyto disabilities thatbeginafteryouhavepaidyourfirstpremium forthiscoverage. .
     However


     .    Thepennanentandtotaldisabilityfeatuteisthesameasthelifephn'spcmuuientandtotaldisabilityfeature.All
          turns andcondidons setfbrtbunderthepennanent Midtotal disabilityfeataieundo-thelifeinsurancepkn
          continue to apply. Pleasereferto Pensam»ti»u/TatiitDisaUSfyin thelife plan section ofthis Booklet-Ccrrificate,

     You arepermuiendy andtetolly disabled onlyif disease or injuty stops you fl-omworking atanyreasonable job, as
     definedin thePermaHsMandTstalDiiaUSfyFeature.

     * . ^s'? insutMice extended under this feature will ceaseonthe first annivctsary ofyour ponability effectiTe date
         following the dateyou reach age 65.

 Accelerated Death Benefit
 Theaccelerateddeathbenefitprovision,ifindudedin dielifeplan,. doesnotapplyto lifeinsuranceinforceunderthii
 portability provision.

 Premium and Billing Charges
 Yourpreniiums for fully contributory coverageunderthisprovision will changeonyourportability date,andoneach
 subsequentJanuary1.

 Premiums        for coverage   under this ptovision wUl be    psud duecdy to Aeua.

 Thepremium rate-willindude a feefor the duect billing services Aetna provides. The fee fbi (MiBctbilling may
 change, but not more than once a yeai.

 Temiination ofCoverage
 YourlifeinsutancecOvetagcunderthisprovisionwill endonthefirstto occutof:
 *       31   days   following the date the required premium    contribudon. fot the   cdyerage is   due and not   paidi
 .       The date ofyout death.
 .       ThefirstanniversatyofyourPortabilityEfEscriveQatefollowingthedateyoureachiigc99,
 Life insurance covfetagc fot your dependents will end;

 .       Foryour spouse, the first anniversaryofhisorhetportability datefoUowingthedateyour spouseteachesage99.
 .       For your diepcndent child, the first aDoivctsaty ofhis or her portability date following the datehe or skereaches
         hisor hereligibilityageforportabilitycbvuage.
 .       The date dthct the spouse or child no longer qualifies as» defined dependent
 .       "Hie date ofyour death.

 Changes to Your Coverage Ainounts (GR-W<MU^
Theamount ofyourlifeinsiuancebenefitdq>erids ona varietyoffactors,includingyoureamings,employment
 statui, andemployee dasa.Yoiu-benefit Iev?l maychangeasthe result ofa changein one or aaofeofAese factors.




GR-9N                                                               14
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 28 of 104 PageID# 28
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 0.9/22/17 Page 18 of 36 PagelD# 59
        Changes in Contributory Coverage
        A changeinyourrateofearnings,employmentstatusoremployeedassmaychangetheamountofyourlifeinsurance
        coverage. A teducdon in your coverage will be ef&crive on;

        .   The dateyou request a change in your life insurance covetage; or
        .   The dateyour earnings, status or class changes for all other coverage.

        Anincreaseinyouiinsutaacecovefage-willbeeffectiyeonthedateyourearnings, statusordaasificaupnchanges. If
        you aa not acuyely atwork on the date ofthe change, the increase in anycoverage wffl be-postponcxi untUygureturn
        to activework for one fall day.

        Youhavetheri^it torefuseaninacaseinBfeinsurancecoverage.Youmustmakethisrequeat-within31dayaofthe
        datethechangewouldhavebecomeeffective, .

        Impottant Benrindet . .                             { . . ..
                                                    ' ,. . , -
    If you lefaseaninCTearem life insurance, fotifie         charige? in ycnu
                                                     <andng8,, sta                                 Mdass    wlU not jn«±eas¥ yOtu
    .

        coruage, unless Aetna giYtiri!ra(ttencpnsmt. . .

        A rettounvcchangeinyoiirrateofeataings,statusordassifiaidonwillnotchangeyoutcoveragerettoacrively.Any
        resultingchangein coveiagewillbeefifecriwonthedateAetnaleceivesnodceofthechailge,pr asothawiseagreed
        uponbetweenAetnaandyouremploya".

        Therules described above do not apply to reductions dueto ageot retu-ement. For inote infbnnarioii, please refer to
        IP%<»Lj6J»j«n»»«^w»»»<T^4mRa&eedsections,

        Changes in Benefit Level
    Ifa changein benefitlevelihcreues or decreases yourinsurance coverage, yournewcoverage amounts willbe
    effecdveonthedateofthechange..Ifyouarcnotactivelyatworkonthedateofthechange,theincreaseinany
    covetage will be postponed dndl you rehun to acdve work for one full day..

    You have the ri^it to refuse aninq-cascinlife insurance coverage, You must mak? this requestwithin 31 days ofthe
    date the changewould have become cfFccrive. .                       : '

''Inijxitlsant. Reiflllider ..              -       ~
 If you latn'deei4? WelfCt (he        iriarilse   (or <u»y fatutc   inaease) in life uwuarice, the chaise . wjll:be effectfwon       tiie
                                                                                                                        ' .' "
                                                                                                                          .... /..




    ChangingYourElections
    YoumustprovideAttna-withevidenceofgoodhealthif;

 . You didnot enroll for supplemental Ufeinsurancewhenyou first became eligible, andnowwant to einoll; 01
. . You would like to increase the aipount ofyour supplemental life insurance, except asdescribed in the Evidence
            Requirements section of ypm Stbtdiih afSmi/its.

    Youremollmentot ina-easein supplemenfal lifeiniurancewillbeeffective onthedateAetna approves your evidence
    ofgood health.

.
    Iinydttont Reririnder ,           _.    ',. ..,... . '..        ',. .    "   -- ' .. .. '" . ,. ' ;. * . '". '. >
    Aeuia may .lequue you to     undugp a: healtti    esim iit. ypur (nm-ei[pi?(s^ to,       vetSf'yqat.gooSTmllb,




    GR-9N                                                               15
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 29 of 104 PageID# 29
Case l:17-cy-01026-CMH'MSN Document4-2 Filed 09/22/17 Page 19 of 36 PagelD#60
     Change. s in Nbn-Conttibiitory Coverage GR-WDMWO^
     Acincrease or decreatein theamount ofyourcoverage asAc result ofa changeinyourrate ofciumags, employment
     status, employee dass,or benefitlevdwill becomeeffecdve on thedatethe changeoccurs aslongasyouareacdvely
     atwork.Ifyouarenotactively atwork pnthe dateofthechange,anyinacasewfll bepostponed uiirilyoureturn to
     activework for one full day.

 A retroactive changeinyourrate ofeamings, statusor dassificauonwll not changeyourcoyeiageretroactively. Any
 tfsuiting changein cowragc will beeffective on the dateAetna receives nodce ofthe change, or .a?otheiwise agreed
 upon between Aeua and your employer.

 Theserules donotapplyto reducdons inyour coverage dueto ageortetnement. Formoreinformation, pleaserefer
 to W^mL^tIfiMmiee^iiwnt!An Reiimi^section,

 Changes'in Dependent's Coverage <m,w 01-020ojj'
 Anind-easeOfdeaeaseintheamouptofcoverageforyourdependent,astheresultofa changein thedependent's
 age, &tatusorbenefitlevd,willbecomeefifecriveonthedatetheage,statusorbenefitlcvd changeoccius.Ifyouare
 notacrivdyatworkopthedateofthechange,theincreaseinyourdependent'scoveragewill bfcpostponeduntilyou
 return to active work for one full day.

 WhenIJfeInsuranceGwecageAmounteateReduced (SK-m 03-020St)
 Ag.e Reduction Rules
 Ufe iojurance amounts will be reduced at age 70, then continue to reduce accordingto the Schedulebelow.
 IfYouArc                                                           YOUT Insurance Amounta Will Be;
 70 ,                                                               65% of ur life amount
 75                                                                 45% of m life amount
 80 and over                                                        30% of ur life amount


 Reductions ate based on the amount oflife insmanc? coverage amounts in fbice on tfae dayprior to the first dayof
 the mohtti in whichyou attain age 70.

 Thereductionwill takeeffectonthedateinwhichyouattainthelimitingage.
 If you become     eligible   fot coverage aftu you reach age   70, yoitf   amount   ofllfeinsufarice wiU be   figuted by
 muldplying;. . .

 '      The amount ofihsunuice you would havebeeneligible for priot to age70; dmei
 "      The applicable percentage, based on yout cunent age, as sKown in the above schedule.

 WhenYou Retire (GR.<N03^120mi
 Ufe Insurance coverage ends when you retire.

 When Coverage Ends {GRWS-M-WSWV^j
 Coverage .underyout plan can end for a variety ofreasons. In this section, youvriB find details on howandwhy
 coverageends,andhowyoumaystill beableto continuecovetajge.




 GR-9N                                                            16
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 30 of 104 PageID# 30
Case l:17-cv-01026-CMH-MSN Document 4-2 . Filed 09/22/17 Page 20 of 36 Pagelb# 61
     When Coverage Ends For Employees iGs.-fN-so.ooswv^
     Your coverage under the plan. .will end if:

            The plan is discontinued;
            You voluntarily stop your coverage;
            The group policy ends;
            You are no longer digibk foi covenge;.
            Yon do not make any tequued contributions;
            You ti ecome covered under another    plan   ofifet ed by yom    employer,   or

            Your employment stops fait anyreason, including job diminatioo or being placed on severance. This will beeither
            thedateyoustopacdvework,orthedaybeforethefirstpremiumduedatethatoccursafterypustopacrivtwork.
            However,ifpremiumpaymentsaremadeonyourbehalf,Aetnamaydeemyouremployment to coi»dnue,for
        purposesdfiemainingdlgitile for coverageunderthisPlan,asdescribedbelow:
        -       Ifyou arcnotactively atwork due to iBness 01injuiy, your coverage may continue undl stopped by.your
                : employtr, but not beyond 12 montfas fi-om the start of the absence.'
        -       Ifyou atenot acdvely atwodcdue to tempocuy lay-offor leave ofabsence, your covetage may continue
                until stopped byyour employer. Your coverage will not continue beyond the end ofthepolicy month after
                tliepolicymonthinwhichyom absencestarted, A "policymonth" is definedin thegroup poikyon filewith
                your employer.                                                                               --   - . .
        .



            -   Kyouaredigibfcasa pennancadyandtotallydisabledemployee,yourcoveragemaybedeemedto continue
                forLifeInsurancewhileyouremain e. ligible,

 Itisyour employer's responsibility toletAema knowwhenyouremployment ends.Thelimits abovealaybe
 extendedonlyifAetnaandyouremployeragtee,inwndng,to extendthem.

 When Coverage Ends for Dependents (GSrm-sows-iii)
 Coverage. for your dependents will end if;

 .      You are no longer digible for depeodents' coverage;
 *      You do not make the required cpntribudon toward the cost ofdependents' co^rerage;
 .      Your     own   coverage ends for any of the   reasons   listed under Wbm    Ceftnye Endj for Employees;
 .      YOU!dependent is no longer eligible fbt covetage. In this case, coverage ends at the end ofthe cglendarmontii
        whenyourdependentnolongermeets theplan's definidonofa dependent. However, whena dependentchildis a
        full-time studentwhois.on a medicallynecessaryleave ofabsencefi'omschool, coverageunderthisplanwill
        remain to force for up to 12 moritha fmm the date the dependent ceasesto be a full-time student, or until the
        dependent no longet meets the plan's definition ofa dq»ndent, whichever occurs fiat; or .
 .      Aspumitted. underajaplicablefedetalandstatelaw,your dependentbecomes eligible for comparable,benefits
        underthis or aoy other group plan offeredbyyoutemployer .asan employee.
 .      Yourlifeinsuranceis bringattended underthisplanfsa petinanendy andtotally disabledemployee.
 Coverage fordependents tnaycontinue for a periodaftuyont death.Coverage forhandicappeddependents may
 continueafteryourdcpeDilent(cachesanylinritingage.SeeCeiKimaiussfCwmi^fwmoreinfotmadon.




GR-9N                                                               .
                                                                        17
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 31 of 104 PageID# 31
Case I:17-cy-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 21 of 36 PagelD# 62
     Cpntinuatipn of Coverage ^R.W.WMJW)
     Handicapped Depeftdent Children ica-w-ii-iiiswv^
     Lifelnturanccforyoutfuilyhandicappeddependentchildmaybe. conuauedpasttheinaamumagefora dependent
     child. However;


     . UfeInsurancemaynotbecontinuedifthechildhas b. eenissuedanindividuallifeconversionpolicy.
     * life Insluuicc maynotbscontinuedifatthetimeyoubecome eligiblefordependent coverageunderthisplan
         and your child's age has exceeded the          maidmum-age     for   dqi endent   children under this   plan,   CTcn   if your child
         Wascoveted under a prior group plao on the daybefore this plan takes effect. ~
     Your child is fiiUy handicapped i£

     '. he. orsheisnotaUetnearnhisotherownlivingbecauseofmentalretardttionot a physicalhandicapwhich
         started pnor   to   tfae date he   01   she reaches the marimum age fot     dependent childien undo-       your   plan;   and
     .   heor she d. cpcuds chiefly on you for support andmaintenance. . "

 Proofthat your child isfully handicapped biust be submitted to Aeua no later thui 31 days after the dateyour child
 reachesthe maximumageunderyourplan.

 Coverage will cease on the first to occur o£

 .       Cessation of the handicap.
 .       Failure to give proof that the handicap eondnues.
 .       Failure to have any requited exam.
 * TerminauonofDependentCoverageastoyourchildfotanyreasonotherthanreachingthemaximumageundet
         youi plan.

 Aetna -willhave the right to rccpirc proof ofthe continuation ofthe handicap. Aetna also hasthe right to cKamint
 yourchildasoftenasneededwhilethehandicapcontinuesatitsownexpense.Anexamwillnotberequiredmore
 often than once eachyeai aftet 2 yeats fi-omthe dateyoui diild reached themasmum age'under yourpkn,

 Converting to an Individual Life Insurance P6Hcy(Gfrw^. <uooy
 Eligibility
 You maybe eligible to apply for anindividual life insurance policy, called a convcrsipn policy, if thegroup plan
 coverage for you or your dependents ends because: .

 .       Ypur employment was tenninatcd;
 .       You are ho longer in an eligible class; or
 .       YourcoverageamounthasbeenreducedbecauseofthegroupppUcyage,pension01retiiementreductions.

 Yo.u ttiayalsoconvertyourcoveteddependentslifeinsuranceto anindividualpolicy,if;

 .       You are no longer in an eligible class thatis eligible for dependent covetage; or
 *       Yout dependent no longer qualifies asa covered dependent due to ag(.

Your dependents mayconvert their cqvuage as aflindividualpolicyif their coverage endsbecause;

 .       Yom matriagc ends in divorce or annuhnent; or
 .       You die.

In these     circumsmices,      ah applicadon fbt conversion      can   be    completed and submitted to Aetna       without pK Widing
proof ofgood health.
GR-9N                                                                   18
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 32 of 104 PageID# 32
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed09/22/17 Page22 of 36 PagelD#63

     Whenfifeinsiuanceendsbecausethatpartoftheg-oupcontractendsorbecausethatpartofthegroupcorittact
     disGondnucsastoyouremployeeclass,andyouilifeinsurancehasbeenm.forceunderthegroupcontractforatleast
     5 years ina ">w,the amount in force kss theamount of anygroup life insurance for which theperson becomes
     eligiblewithin31 dsysolthe datecoverageendedmaybeconveiudto anindividualpolicy. The maxnnum amount
     thatcanbeconvertedbyeachpersonis (10)00.0.

 Features of the Conversion Policy .
 Theamount ofcoverageintfaeconversion policywillbedetemiiaed atthetimeofapplicadon. Thepolicywilltake
 into consideaation;

     .      Your age or the age of your dependents,
 .          Thegroupplan'spolicyvalueinforceintheprior 5 yearperiodandthecunentenridement underthegroupplan,
 .          Aeua's available products at the tbne ofapplicadon.

 Theconverted policymaybeanykindofindividualpolicythencustomarily beingissuedfortheamountbeing
 convertedandforyourage(nearestbiitbday)onthedateit-wiUbeissued.Theprovisionsoftheconversionpolicy
 maynotbethesameastheprovisionsoftfaegroupplan.Theconversionpolicymaynotbea termpolicy,mayhot
 indudedisabilityor other supplementary benefits,it maycontain exclusions, ormayhaveexclusions thataicdifferent
 froifttfaoaeinthegrouppolicy.Onceyourindividualpolicybecomeseffectiveitwinreplacethebenefitsand
 privileges ofyour fonnci group plan,

 Your Premiums and Payments
 AetnawUlsetthepremiumcostfortheconvertedpolicyatthecu?tomatylattsm effectatthetimethepolicyis
 issued. You will be       responsible      for   making pt emium payments on      a   tiindy basis,

 Electing Conversion
 Youot yourdependents will needto applyforanindividusdpolicywithin31 daysafteryourgrouplifeirisunnce
 coverage ends or is reduced.

 You*employerwillpromdeyouoryomdependentswitha copyoftheapplicationforconvCTsionofteattlife
 insurance, which features detaUed instmcrions.

 Submityour completed applicadon alongwith the first premium payment to Aetnawithin 31 daysafter yom
 insuiance ends for the tpasons stated above.


 WhenAn Individual Policy Becomes Effecdve
 Yom indi'ndual         policy will become        effective after Aetna has   processed ydur completed application   and pi emium
 payment. Theindividualpolicywill becomeeflfecdve alttheendofthe31 dayperioddescribedin theBAtrtg Convirsiim
 section.


 Impact ofDeath durung Conversion Applieadon Timeframe
 Ifyouoryo.ut dependentdieduringthe31-dayconversionperiodandbeforetheindividualpolicybecomeseffective,
 benefits to your benefidarywin be pud thiQug^i ybut group plan. The amountpayableis limited to themaximum
 amount thatwould have been converted to your indiiridual policy. This limit will apply even ifAetna hasnot received
 a       conversion   applicadon   or   the first piemium payment for the individual        policy.

 IfYou Ate Totally Disabled
You maybe endded to certain rights at benefits under the life insurance portion ofthis plan if you are or become
pennancndy and (otaUy disabled.

Ifyouewrcise your conversion privilege, andit.is later detemuned thAtyou aredigibk for life insuranceunder this
planbecauseyouwerepennancndyandtotallydisabledatthetimeyoiuUfc lasuranceended,pleasefollowthe
guiddinein thedescriprionofthedisabilityprovisionin theL^ InsuraimPlansecdon.

GR-9N                                                                    19
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 33 of 104 PageID# 33
Case t:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 23 of36 PagelD# 64

     General Provisions i(EI.WS-32-WS-02V^j
     Cotlfidenriality
     Informadon contained in your medical records and informadon iccuved from
                                                                              any ployid?r inddeat                  to   the   provider
     patient tdadonship shafl bekept confidential in accordance with applicable law. Information maybeu«edor disdosed
     byAetnawhennecessaryforthe opcratmn oftheplanandadminisuaripn oftfiiaBooklct-Certificate, or dfhu
     activities, as pcanitted by applicable law. You canobtain a copy ofAetna's Notice oflnfonnarion Practices at
 .


     www.aeua.com,


 Additional Provisions

 The following addidonalprovisions apply to your coverage:

 .      Youcannotreceive ipuldple coverage undertileplanbecauseyouanconnected withmorethanoneemployer.
 .      Intheeventofa misstatetnentofanyfactaffectingyourcoverageundertheplan,thetruefactswillbeusedto.
        detcnnine th( coverage in force.
 *
        ^s ^ocumcnt <iescn*'c8 re main features of the pkn. Addidonalpi ovisibns described elsewhere in the ^»<y
                                                                                            are

        paKey.Ifyouhaveanyquesdoxisaboutthetermsoftheplanorabouttheproper,paymentofbenefits,contactyour
        employer or Aetna,
 * Youremployer hopesto. condnuetheplanindefinitelybut,a^withallgroupplans,theplanmaybechangedor
        discontinuedwith icspect to yo)U covetage.

 Assignments
 Anasagnmentisthe transfer ofyourrightsunderthegrouppdicytoa personyouname.Youmayassign,asa gift,all
 ownership ofyoutlife Insurancebenefit.Aetnaandyoniemployet mustgivewritten consentto theassignment, .
 TorequestassignmentofyourUfeInsmanceyoumustcomplete anassignment fonn. Fonnsareavailable&omyour
 employer. Sendthecompleted fonn toAetnaforconaentYoumaywishto contactlegalcounidprior to assigning
 youtlifeinsutancecovitagerights.NeitheryoutemployetnotAetnaguaranteesorassumesanyobligadon
 concerningthesuffidencyorvalidity ofanyassignment forpurposes ofyour taxorestateplanning.

 Claims of Creditors

Ufe'benefitpayments areexemptfi-omlegalat equitabkprocess fotyout debts,wherepennitttd bylaw. The
exemptionappliesto Ac debtsofyourbenefidaty,too.

Misstatements                    fSR-S!N-J2-WS-02V^)


IfanyfactastothePolicyholduotyouisfoundtohavebeenmisstated,a fairchangeinptcmiumsmaybemade.If
the miastatement affects the existence or amount ofcoverage, the ttue facts will beused in determining whether
coverage is ot remains in force and its amount.

All    itatemcnts   made   by the-Policyholder   or   you shall be deemed repi esehtadcins and   not   wananries. No. 'written
statement made by you shall be used byAetna in a contest uplcss a copy ofthe statement is 01has been furnished to
youoryourbcnefidary,or thepersonmakingthe claim.




GR.9N                                                              20
    Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 34 of 104 PageID# 34
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 24 of 36 PagelD# 65
     Actns's failure to implement otinsistupon compliance withanyprovision ofthis policyatanygiventime ortimfs,
     shall not cpnsritute'a .
                              waiyer ofAtitna'srightto implement or insist upon compliance with that ptovision at any other
     time        times. This     indudes,    but is         limited to, the payment of pt emiimis. This
            or                                        adt
                                                                                                           appliw 'whether    or   hot the
     drcumstanGcs arc the sainc.



     Incontestability                        IESrfN-U-005-OS y^)


     Duringtfaefirsttwoyearsthatyourinsuraiiceisin force,anystatement thatyouhavemademaybeusedbyAeua in
     contesting thevalidityofthatcoverage. This alsoapplies IDanyinaeaseinyarncoverage fot thetwoyearsthat
     follow the effecdvc date of thatincrease, if evidence ofgood health was required in ordet for the increase to tsAc
    effect.


    Oncecoverage(indudmganyincteasesincoveiage)hasbeencontiououslyineffectfottwoyears,thevalidityofyour
    insurance(orincreaseincqverage) underthisplanshallnot becontestedbyAettauiilessyourstatementwasin
    writmgon a fondsignedbyyouandwas&audulendymadein olderto obtainthatcoveage orinciease,
    AeUa mayalso contest thevallifity ofyourinsuranci at anytime undet this plan for non-paymtnt ofprcmidms when
    due.


    Reporting of Claims (GR-mwxw/
    You arcrequired to submit a daim to Aetna in -writing. Claim forms maybte obtained &om Aetta.
    Your claim must giveproofof the natuie and extent of the loss. You must funiish true and correct infonnarion as
    Aetna mayreasonablytequest,

    Reporting of Life Insurance Claiins
    la addition to the above, a daun must be submitted to Aetna in wtidng.

    Payment of Benefits <Ghm.uMsw.vA)
    Benefits-yiU bepaid assoon asthe necessary proof to suppott-the claim is icceived. Written pmofmust beprovided
    for all behefiti.                                                 .      .     :'                                  ~                ~ .


    Anydeathbenefitpayabl?undettheUfeInsutancePlanforthelossoflifewillbepaidinaccotdancewiththe
    benefidary designation. The total proceeds ofanybenefit will bepaidby delivery ofa checkbopk. ' One check may be
    writtenbythecheckbookholderto accesstheentileproceeds,ormultiple checksmay'&ewrittenuntUtheentire
    checkbook balance iswithdrawn or the checkbook balance drops belowAetna's muiitnuni balance requuements.
    Aeua will credit interest compounded daUyon the checkbook balance not wididnwn at a guarahtecd miAimum we
    squal to the.cuirent BankRateMonitDt Index®which tracks money muket interest ratespaid on bank deposits; or
    anequivalentmeasureifthisindexis not iivailable,plus 0.25%.
    Payments, however,       made outside the United States, to an assignee,            to a   rqi nsentadvc of a benefiaaty, to i rion-
    natural person,    on   behalfof a minor, fot accdented death benefits,             or   in an amount less than $5, 000 wiU be paid       by
    checkandnot by delivery of a checkbook.

    If your   bcnefidaty    is   a   muior   or, . in Aetna's   opioipn, lcgafly upabk to gjiye   a valid tettase   fot payment of any life
    iftsiaancebenefit01acdduitaldeathai»dp'ersonallosscovctage,thebenefitwillbepayableto theguatriianofthe
    estatc. ofthe minor, 01to the custodian undu tfaeUniform Tnnsfer to Minots Act, or an adult canfaker, when
    pemiiuedunder gppBcable statels .




.
    GR-9N                                                                     21
    Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 35 of 104 PageID# 35
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 25 of 36 Pagelti# 66
            Contacting Aetna (EI.-M^-WSW)
            Ifyouhaveqiiesdons, comments or concerns aboutyout benefits or covetage, orifyouarerequired to submit
        irifontiation to Aetna, you may contact Aetna's Home OfiBce at

        Aetna Ufe Insurance Company
        151 Fannington Avenue
        .




        Hartford, CT 06156

        You may visit Aetha'« web site at www. yetna. mm,

        Effect ofPrior Coverage - Transferred Business fSS.-fN 32-04a-01)
    Ifyour coyuage under anypart ofthis pl»n replaces ariyprior coverage for you, thetuks bdow apply to thatpart.
    "Prior coverage is<uiyplan ofgroup coverage, that hasbeen replaced by coverage under partor all ofthis plan; it
    musthave been sponsored byyour unployer (e.g., ttansfcn-ed business). The replacement canbe.complete o( inpatt
    for.thedigible'class towhichyoubelong.Any 8udiplanisprior coverageifprovided'by anothergroup conttactor
    atiy benefit secdon ofthit plan.

    YourUfe Insurance coverageunderthisplanreplaces andsupersedes anypriorlifeinsurancecbvengc. Itwillbein
    exchange for eveiything as to the prior life insuiancc coverage. Ifyou or yoiir beflefidaty becomes cndded to daim
    under the .prior life insurance coverage, your Life Insurance toverage undef this plan will be canceled. This .will be
    doneasofits efifecdvcdate.AnypremiumspaidforyourUfeInsurancecoverageunderthisplanwiUbetetumedto
    your employer.

    Thebcnefidaiyyounamed u. ndera priorAetnalifemsuiancecpy'etageplan-willapplyto thisplan.Thiscanbe
    changed accotding to the terms of this plan.
    IGS/W3!-(MW1)IGR-fN-32-W5-OSy^) . .
    TheActive VdtkRulewill nbt apply on the dayafterthc'dateyoiupriot covctage terminates.The amount ofyourlife
    insurance coverage will be the amoumin effect uhdet the priot coverage on the daybefore you becomeinsured for
    LifeInsurancecovetageunderthispolicy.


    AnyAge Reduction Rule or Retirement Rule ofthis policywill apply to youif:

    .         TheRulesdonotprovide a greateramount ofLifeInsurance coveragethanyouramountunderdieprior
               coverage; or
    .         Your life Insmance coverage hadnot been teduced under the priot coverage due to age or tetuement.

    Ifyou do not return to acdvework within 12months &om thedatelife Insurancegoesinto effect, Ufc Insurance
    will cease at the end ofauch 12 month period. TUs will happen unlcBB:Aetna detetmines you are eligiblefor ottendcd
    insuranceasa pemiancndyandtotallydisabledemployeeundettheterms ofanyP-tenanentandTotalDisability
.
    Benefit ofthis policy.

    This.provision shallterminate if:

    .         Your Ufe Insurance tenninates, or
    .         You meet the Active Work Rule.

    If you stayinsured or againbecome eligible, this policy shall apply to you as though thisprovision wa-enotincluded.




    OR-9N                                                        22
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 36 of 104 PageID# 36
Case l:l7-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 26 of 36 PagelD# 67
 Performance Guarantees (GR.»N-^WJ<»w)
 AeuamayoffsetthePolicyholder'spremium dueto out failiy-eto providetheagreeduponlevds ofsemce.Such
 acrvice levels areguaranteed byAetfia and agreed to, in writing, byAetna arid the Policyholder.

 Theoffsetisbasedupona pu-centage oftheprojected annualpremium whichisdueovertheterm oftheperiodfor
 whichservice Jevds anguaranteed. At the end ofeachguarantee period, Aetna will compik its perfonriancc
 guarantee results. Ifnecessary, Aetna .will of&ct future or prior premium byanamount equal to anypcnaldes
 incurred byAetna.




 OR-9N                                                   23
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 37 of 104 PageID# 37
Case l:l7-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page27. of36PagelD#68

     Glossaiy
  fEK-fN-34-OOS-alV^f)

  to this sccuon, youwill find defiairions for thewords andphrases that appearin bold type tfaroughout the text ofthis
  Booldet-Ceitifcatc.


      tes^m-34-oos-oi)


 Accident icti-m-Mws-az)
 Thistneansa suddenextanalttaumatfaatis;uneiipected;andunfoteaeeniandis ahidehriSabledccunenceorevent
 producing, atthedm^ objective symptoms ofa external boifflyinjuty. The accidentmustoccurwhilethepersonis
 covered under this Policy. The oecuaence or event must bedefinite sisIDtime andplace. It must not bedueto, ot
 contributed by, anillness or disease ofanykind indudmg a reactiofl to a condirioh that nuinifests -withinthehuman
 bodyor a reactionto a drugatmedicarion regatdless oftheteason youhaveconsumed thedrugormcdicadon.
 Acdve at Work; Acdvely at Work; Active Work <Gii.M-34ws. os)
 You will be considered     to   be acdve   at   work, acdvely          work or pC
                                                                                 Tformirig acrive work on any of your
                                                                   at
                                                                                                                        employu's
 scheduledwotk daysif, on that day,you arepuforming the tegulu dudes ofyour job on a iull time basisfor die
 numberofhoursyouarenomiaByscheduledtowork. Inaddidon,youwillbeconsideredto beacdvdyatworkon
 the following days; . . .

 .     any4aywhichis not oheofyouremployer's scheduledwotk daysifyouwereacdvely at .workonthepreceding
       schedukdwork day;of
 *     a normal vacarion day,

 Aetna
 Aetna Life Insurance      Company,   an    affiliate,   or a
                                                                thitd-'pM ty vendor   under contract with Aetna.


      lGlt,M-34-041M2VA)


 Hospital
 An institution that:


      Is primarily engaged in providing, on its premises, inpadent medical, suigical and diagnostic setvices;
      Is supervited by a staffofphyslclanB;
      Provides twenty-four (24) hdur-a-day R.N. service, .
      Chaiges patients for its suvices;
      Is operating ifl accordance with the laws of (he jurisdiction in whith it is located; and
      Docsnotmeetallofthetequiiements above,butdoesmeetthaniquirefflcntsofthejurisdiedonin-whichit
     . operatesforlicensingasa hospitalandis accreditedasa hospitalbytheJointCommissionon theAca-editadon
      ofHpalthcarc Dtgaiuzarions.

 A aq eveat4oes hospital indudc a corivakscent nutsiaghome or anyinsdtudbn or part ofonewhichis used
 prindpally asa convalcacent facility, rest faxSitf, nuriing facility, fiiciUty for the aged, extended ciu-e facility,
 intumediatB care (adlity, skUled nursing facility, hospice, rehabilitadve hospital or fiicility prilnarily fot
rehabiUtadve ot custodial services.


 HQSpitaUzadon
A continuous confinement as aninpadent in a hospital for whicha roam andboard chargeis made.




 GR-9N                                                                    24
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 38 of 104 PageID# 38
Case l:17-cv-01026-CMH-MSN                               Document 4-2 Filed 09/22/17 Page 28 of 36 PagelD# 69
        fSR-fN-M-045-02 yA/


     IllneSS IE/tL-fN-S4-04S-02VA)
 A patholopcal condidon ofthe body that presents a group ofclinical sigps and symptoms andlaboiatoty findings
 peculiar to it andthat sets the condition apart asanabnonnal entity dififering firom other nonhal orpatfaologicalbody
     states.


 Injury (GR-9N-3+045-02VA)
 An accidental bodily Injury that is the sole and direct result of:

 .       An unexpected or'reasonably unforeseen ocaUTenpe or even^ .or
 .       The reasoniible unfot cseeable conaequcnces of a
                                                      voluntary act by tfae person.

 Theactoreventmustbedefiniteasto rimeandplace. Aninjiuyisnotthe duecticsultofiUneBS.

 P IESL-W-S4-M(WSV>1)

 Physician
 A duly licensed member of a medical profession who:

 .       Has an M. D. ot D.O. degree;
 *       Isproperlylicensedorcemfiedto providemedical'cueunder t.helawsofthejurisdictionwheretheindividual
         ptacdces; and
 .       Providesmedicalsetviceswhicharewitfaiflthe acopeofhisorherlicenseot cettificate.

 This also indudes a health professional who:
 .       It   properly licensed   or   certified   to   pt ovidc medical   care   under the laws of the   jurisdicrion   where he   or   she
        practices;
 *      Provides medital ictvices which are within the scope ofhis or her license ot cetriflcate;
 .      Under applicable insurance lawis considered a "physician" fot purposes ofthis coverage;
 .      Hasthemedicaltrainingandclinicalaipetdsesuitableto treatyourcondidori; :
 .      SpcdaljzcsinpsycMatry,ifyomillness 01injiuyis cauacd,to anyextent,byalcQholabuse,substanceabuseor a
        mental disorder; and
 .      A physician is not you or iclated to you,


       fSR-fN-J^fS-OJK/V


 Skilled Nursing Facility
 An institution that meets aU of the following requirements;

 «      It 18licensed to provide, anddoesprovide, the followingonaninpadentbasisforpersons convalesdng from
        iUttesa or injuty:
           ProfessionalnursingcanbyanR.N., orbya LP.N. directedbya full-timeR.N.; and
           Physical restoraripn seniceB to help padents to meet a goal ofsdf-care in daily living acdvides.
        Provides24houra daynursingcarebylicensedoursesdiiectedbya tull-timeR.N.
        Is supervised full-time by a phydcian or anR.N.
        Keeps a complete medical record on each patient
        Has a udUiiatiqn review plan.
        Is not mainly a place for rest, for the aged, for drug addicts, for alcoholics, fbi mental retaniates, for custodial or
        edycarional care, "or for care.of mental disorders.


GR.9N                                                                        25
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 39 of 104 PageID# 39
Case l:17-cv-Q1026-CMH-MSN                    Document 4-2 Filed 09/22/17 Page 29 of 36 PagelD# 70
     .    Chaigespatientsforits services.
  .       Aninsdtuuonora distioctpartofaninsriudorithatmeetsallofthefollowingrequirements;
          -   It is licensed or approved uodet state ot local law.
          -  Ispnmarily engaged in p. roviding skiBednutsuig careandrclated. services for tesidents who require medical or
             nursingcare,or rehabilitation suyices fortherehabilitation ofinjured, disabled, or sickpersons.
  .       Qualifiesasa skiUednursing facility underMedicate orasaninsritudoa accredited by;
          -   TheJoint Comniission on Accreditation ofHealth Cue Otgaaizadons;
              TlieBureauofHoepittdaoftheAmericanQsteopathicAssodadon;or
              The Commission on the Accteditarioii ofRehabilitadve Facilities

 SkUlednursingfaciUdeB alsoincluderehabilitadon hospitals (alllcTels ofcate, e.g. acute) andportions of a
 hospital designated for skiUed or tehabilitadon services.

 Skilled niuring facility does not indude:

 ..      Institutions which provide only:
         - . Minimal catc;
             Custodial care suviccs,
              Ambulatory; or
              Part-time care services.
 .       Insdtudons which primarily provide for the care and treatment of alcoholism, substance abuse 01 mental
         disorders.


         (GS,SN14-IIMWI


 Terminal Ulness
 Tenninal Illnesa means a medical prognosis of 12 months to live.




 GR-9N                                                           26
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 40 of 104 PageID# 40
Case l:17-cv-01026-CMH-MSN                       Document 4-2 Filed 09/22/17 Page 30 ot36PagelD# 71
  ConfldendalityNbdce
 Aetna considers     pa-sonal irifoanadon      to   be confidcndal and has    polidcs    and pi ocedureB in   phce   to   protect it   against
 unlawfuluseand(iisdpsure. By"personalinfoimadon, " wemeatiin&rmation thattdatestoa memb.CT'sph^icalor
 mental healdiorcondidon, thepronsion ofhealthcueto themember, orpayment fortheptovision ofhealtfacate or
 disability or life benefits to the membet. Personal infomiation does notinclude pubUdy available infqnnation ot
 infonnadohth»tisavailableorreportedm a summarizedbraggregatefashionbutdoesnotidentifythemember.
 When necessary or appropri»te fqi yoiu- careor treatmept, tfaeoperadon ofoui health, disability or lifeinsurance
 plans,or otherrelatedactivities,weusepusoaalinfbnnadonintetpally, shtteit withoiwaffiliates,anddiscloseit to
 healthcueprovida-s-(doctors, denrists,phannacies,hospitals andotfaercaiegive(8), -payot8 (health careprovider
 oigamiadons, unployera who sponsor self-fiiBded healtfaplan; or who share respoimbilfty foi the payment of
 benefits, andothers who maybe finanaally responsible for payment for the suvices or benefits you teceive under
 yoiii plan), other insuius, third party administfators, vcndots, considtants, govetflment authorides, and theit
 respectiveagents.Thesepardeaatetequiredtokeeppersonalinformationconfidendalasprovidedbyapplicablelaw.
 Someofdiewaysinwhichpcraoflalinfonnadonisusedmdudedaimpayment;utili2adonlevicwandmanagcmmt;
 cooidination of care and benefits,        prevendve health, eariy deteGdon,       vocational rehabilitation and disease and       case

 madagcmcnt; quality astetsmeflt andimjMovcmentacdvities; auditingandand-fi-aud acrivities; perfonnancc
 measurementandoutcomesassessment;health,disabilityandlifeclaimsanalysisandrepoitinghealthsenices,
 disabiBtyand'lifeteseaich;dataandinfonnadonsystemsmanagenient;compliancewithlcgilandregulatory
 requitcments; formulaiy managemait;lirigayon proceedings; Baasferofpolides ot cdntdcts to and'ftom othu
 insurers, HMOs and thud patty administtatots; underwridng acdvides; anddue diligence acdvides m connection with
 thepurchase or Baleofsome ot all ofour businesa. Weconsider .tfaese activlries lay for the operation ofour health,
 disabilityandlifeplans.Totheextentpumittcdbylaw,weuseanddlsdoaepersonalinfonnadonasprovidedabove
 without member consent However, werecognize thatmanymembers donotwanttoteccive unsolicited maiketing
 materids unrelated    to   that health,   disability and life benefits.   We do   not   disclose persoiial infonnation foi these
 marketing purposes unless the member consents. We also .have policies addressing circumstances in whiA members
 areunable to give consent.

 To obtain   a   copy of our Notice of Infot madon        Ptacdcei,   which describes in greater detail our    pracrices concerning
 useanddisclosure dfpersonal information, please call 1-866-825-6944 or visit our Internet site.atwww. aetnji. cnm,
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 41 of 104 PageID# 41
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page31 of36 Pagelb#72

 Additional Informadon Provided by
 Computer Sciences Corporation
 TRiefoUomnginfotmadon isprovided to youinaccotdaflccwiththe&nployee Rcdremeht IncomeSecurityActof
 1974 (ERISA). It is not a part ofyout booklct-certificate. Youi Plan Administrato)- has detennined that this
 mfonnarioa-togetherwiththeinformadQncontainedinyourbooklct-cettificateis theSununatyPlanDescnDUon
 reqmred by ERISA. .

 Th&benefitsdeicubedinyourbooldet-cerdflcate (Booklet) areprovidedundeta groupinsurancepolicy(Policy)
 issued   by theAetta   life Insiuance   Compj iny (Insutance Compapy):   and   ate   subject to   the   Policy's   terma and
 condid6ns. ThePoUcyisincorporatedmto,andfpnnsa partof,thePlan. ThePlanhasdesignatedandnaipedthe
 Insurance Company asthe claims fidudaiy for benefits provided under the Policy. The Planhasgianted the
 InsuranceCpmpanyfulldisaedonandauthoritytodetemunceligibilityfbibenefitsandtoconstrueandinteiptetall
 tenns and provisions of the Policy.

 In funmhing thisin&umarion, Aeaa isacting on behalfofyqiit PlanAdmimstrator who remains tesponsiblc for
 complying with the ERISAreporting rules andreguladons on a timely and accurate basis.
 Name of Flan:
 CSC Group Insutance Platis

 Employer IdentificationNuiaber:
 XX-XXXXXXX

 Plan Number:
 502

 Type ofPlan:
 Employei LifeInsurance

 Type ofAdniinlstradon:
 Group Insunmce Policy with;

 .   Aetna Ufe Insurance Company
     151 Famiington Avenue
     Hartford, CT 06156

 Plan Adnunisttatot:
 csc
 Coipotate Employee Benefits Depattment
 3170PailviewParkDr. '
Falls Church,VA 22042
Telephone Numben 703-876-1000

Agent For Service of Legal Process:
CT Corporadofl Systems Sctvicc '
Cdmputer Sdences Cdrporauon
3170 Pairview Park Dr.
Fafls Church, VA 22042

Service oflegal process may alsp be made; upon the Plan Administrator
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 42 of 104 PageID# 42
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page32 of36 PagelD#73

  Endof. PlanYear;
  December 31 .

  Source ofContriburions;
  Employer and Employee

 Procedute for Amending the Plan:
 TheEfflployer mayamendthePkn fromtime to time bya writteninstnurimt-signed bythePlanAdnunistratot.
 ERISARights
 As a. paiddpantm thegroupinsuranceplanyouarcmtitled to cettamrightsandpiotections undertheEmployee
 Retirement locome Security Act of 1974. ERISAprovides that allplan parddpants shall beenrided to;
 Receive Infeiimation about Your .Plan and Benefits .
 Examine, wiAdyt chaige, at the Plan Administrator's office and at-othu specified locarion8,. such worksites and
                                                                                                   as .

 union haUs, all documents gdvcnung thePlan,includtag insurance contracts, collective baigaining agreements, and a
 copy ofthehtest annual report (Form 5500 Series) thatis ffled bythe Planwith the U.S.Depattment ofLaborand
 available at the Public Disdosiue Room ofthe Employee Benefits Securily Administradon,.

 Obtato, upon written request to the PlanAdmmisttator, copies ofdocuments, governing the operation ofthe Plan,
 includinginsuranceconuacts, collective baigauriagagreements, andcopies ofthelatestannualreport (Fonn 5500
 Series),andanupdatedSummaryPlanDescription,TheAdministratormaymakea reisonablechatge'forthecopies.
 Recdvea summaty ofthePlan'sanniialfinancialreport. ThePlanAdministtator isrequired bylawto ftunisheach
 parridpantwitha copyofthis summatyannualreport

 Receivea copyoftheproceduresusedbythePlanfordetcmiminga qualifieddoiheaticrelarioasorder(QDRO)or a
 qualifiedmedicalduldsupportorder (QMCSO). .

 Prudent Acdons by Plan Fiduciaries
 In addition to creating rights forplan parridpants, ERISAimposes duties upon the people who areresponsible for the
 opeiarion o.fthe employee benefit plan. Thepeople who operate your Plan, called "fiduciaries" ofthe Plan, have a
 dutytodo,sopmdendyandinyowinterestandth^tofotherplanparddpahtsandbcnefidariu.Noone,indudiag
 yoiu employer, your union, or anyoAer person, mayfireyou of otherwise discnminate againstyouinanywayto
 preventyou &omobtaininga welfarebenefitorexetdsingyout rightsunderERISA.

 Bnforce Your Rights
 Ifyourdaunfor a wdfiuebenefitis deniedorignored,inwholeorinpart, youhavea rightto knowwhythiswas
 dpne, to obtain documents leladngto the decisicin-without chaige, »nd to appeal anydenial, aU m
                                                                                               . thiri cerfiun time
 schedules..                                                       '          .


 Undo- ERISAthere arc steps youcan take to enforce the aboverights. For instance, ifyourequest materials ftom the
 Plan anddonot receive them within 30daysyoumay file suitin a fedtral court. In such a case,the court mayrequire
 thePlanAdmiiiistrator to provide the materials andpayup to $ 110a dayuntil yourecdve thenlatcrials, unless die
materials were not sent because ofreasons beyond tfaecofltrol ofthe Administratrir.

Ifyou have a daim for benefits which is denied 6t ignored, in whole or in.part, you may file sditin a state or federal
court. la addidon,ifyou disagreewith the Plan's decision or lackthereofconcerning the staws ofa domestic relations
orderora medicalchUdsupportofder,youmayfile suitin a fisderalcourt.

Ifit should happen that pl»n fidudsu'ies nususc the Plan'smoney orif you are &criminated. »gaui8tAr asserting yom
rights;youmayseekassistance&oatheU.S.DepartmentofLabororyou(nayfilesiiitin a federalcourt,"niccourt
will deddewho shouldpaycourtcoatsandlegalfees.Ifyouatesuccessful,Ac courtmayorduthepersonyouhtye
suedtnpaythesecostsandfees.Ifyoulose, the courtmayorderyouto paythesecosts andfees,forexample,ifit
finds your daim is fidvolous.
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 43 of 104 PageID# 43
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 33 of 36 Pag61D# 74

  AssistancewithYour Questions
  IfyouhaveanyquestionsaboutyourPlan;you shouldcontactthePlanAdminisBator.

  IfyouhayeanyquesdbnsaboutthisstatementoraboutyolurightsunderERISA,you shouldcontact;

     .   thenearest office ofthe Employee Benefits Security Administrarioa, U. S,Departmcot ofLabor, listed inyour
         tekphone directory; or                        .         .
  " theDivisionofTechnicalAssistanceandInquiries,Employee Benefits SecurityAdmmistration, U.S.Department
         ofLabor,200 Consu'turiQn Avenue, N.W., Washington D.C. 20210.

 Youmay ako obtiin cenainpublicadons about your rights andresponsibilities Hndcr ERISA bycalling the
 publicadons hotline ofthe Employee Benefits Security Administration.

 Conrinuatioin ofCoverage During an.Approved Leave ofAbsetace Granted to Comply WithFederal
 Law . . .                            '     ....                   ..
 TUacontinuationofcovuagcsectionappliesoiilyfortheperiodofanyapprovedfanulyormedicalleave(approved
 rattA Ieave)^eqi ared by Family and Medical Leave        Actofl993CFMLA).     If your   Employer grants you   an   approved
 FMLA leavefpt a period in excess ofthe period tequired byFMLA, anycontinuation ofcoverage during thatexcess
 penod mil be subject to prior -written agreement between Acua and your Employer, .

 Ifyour Employer pants you anapproved FMLAleave in accoidance with FMLA, yoiu Employer may allow you to
 continuecoverageforwhichyouarccovetedunderthegroupconbactonthe'daybeforetheapprovedFMLAhave
 starts.Thisincludescoverageforyourdigibkdependents,

 Atthetimeyounquest the leave,youmust agreeto makeanycontributions required byyour Employer to continue
 coverage. Your Employer must continue to make premium payments.

 IfanycoverageyourEmployer allowsyouto continye hasrediicdontules iipplicablebyteasonofageorretirement,
 the cQwiage -will be subject to such rules whik you ue on FMA leave.

 CoveragewiBnot be continued beyond the Btstto occur of:

 *       Thedateyouaretequncdto makeanycqntribudonandyou&Uto do so.
 "       ThisdsmyourEmjiloyerdctcmuntsyourapprovedEMLAleaveistermuiated.
 .       Thedatethecoverageinvolveddiscontinuesasto youreligibleclass.

 Anycoveragebeingcontinuedfora dependent w
                                         . illnotbecontinuedbeyondthedateit -wouldotherwisetErmiaate.

 Ifthegroupcontractpiovidescontinuationpfcoverage(forexample,upontertnmadonofemployment), you (oryour
 digbledependents) maybeeligible for suchcontinuation on thedateyourEmployer detemiines youtapproved
 FMLAleave is terminated ot the date of the event for which the condnuadon is available.

 Ifyouacquirea newdependentwhileyourcoveayeiscontinuedduringanapprovedFMLAleave,thedependentwill.
 beeligibleforthecontinuedcoverageonthesameterms aswouldbeajYlicableifyouweri;activelyatwork,noton
 th approved FMLA,leave. .

 If you   return to   work fbr your   Employet fpUowing the datje your Employer determines the   iippi oved PMLA leave is
 terminated,yourcoverageunderthegtoup contractwillbein forceasthoughyouhadcontinuedin.acdve
 employmentratfaerthtogoingonanapprovedFMLAleaveprovidedyoumakerequestfor suchcoveragewithin31
 d»ysofthe date your .Employer determines the approved FMLAleave to be teihunated. If you do notmitke such
requestyithin31 days,covetagewillagainbeeffecriyeundcithegtqup cootractonlyifandwhenAetnaffvesits
written coflsent;
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 44 of 104 PageID# 44
Case l:17-cv-01026-CMH-MSN          Document 4-2 Filed 09/22/17 Page 34 of 36 PagelD# 75

 Ifanycoveragebeingcontinued terminates becauseyourEmployei detamines the approved EMLAleaveis
 terminated, anyConvcrsioii Privilegewill beavailableonthe sameturns asthou^i yom employment hadtenninated
 on the dateyour Employer determmes the approved EMLAleaveis temiinated.
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 45 of 104 PageID# 45
Case l:17-cv-01026-CMH-MSN Document 4-2 Filed 09/22/17 Page 35 of36 PagelD#76


  Aetna Life Insurance Company
  Hartford, Connecticut. 06156

 Amendment iw-fN-^/fuiidi-oioi-v^
  Policyholder;                                   Computer Sdences Corpoiation
  Group PoUcyNo.:                                 GP-838912
 Rider:                                           Virginia Complaint and Appeals Life Insurance Rider
 Issue Date:                                  June 11, 2012
 Effecdve Date:                               January 1, 2012

 Appeals -Life Coverage
 The group policy    specified   above has been amended. The foUowiD g suipmarizes the   dianges   in the group   policy,   and
 AcCa-yficateofInsucuicedes'cnbingthepolicytennshasbeenamendedtouidude.diefollowingAppeals
 Procedure. This amendment is effective on the date shown above.

 Appeals Procedure
 Definitions
 Adverse Beneflt Detennlnadon: A denial; tenninarion of; or fiuluce to provide or make payment (mwhole 01in
 part). fpt a'bencfifc

 Suchadwne benefit detenninadon maybebased onyout eligibility fot coverage or your eligibility for benefits.
 Appeal: A -written request to Aetna to reconsider an advune benefit detemrination,

 Note: Ifapplicable state lawnquires the Plan to.take acdon on a claim or appealwithin a sbottei
 dme&aaie, the ahorter period wiB apply.

 Filing LLfe Claims under the Plan
 Youmayfileclaims forPlanbenefits; andappealadverse claim decisions,dtheryourselforthrough anaudiomed
 representative.

 An auAonzed representarivc" means yourlegal spouse or adult child, QIa person you authorize, inwriting, to acton
 your bdialf. In addition, the Phn will recognize a couit otder giving a person authority to submit claims on i
 behalf.                                      ~                  -.   - -

 Glaini Determiaadons            Group Life Coverage iisarM-^fuiiaiwoii
                                    -




 Aeuawillmakenqriflcadon ofa claundetuminauon assoonaspossiblebutnotkter than90calendardaysafterthe
 daimismade. Aetna may detetmine that due to mattiera beyond its control an extension ofthis 90 calcndudaydaim
 determinationperiodisrequired. Suchanextension,ofnotlongerthan90additionalcalendardays,willbeallowedif
 Aeua nodfies y&uwithin the first 90 calendar dayperiod. Aetna must nodfy you, pript to the end oftfaefiist 90
 calendar dayperiod, ofthe spedal cuciunstaaccs requiring the extension and the date bywhich a decision can be
 expected.
 Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 46 of 104 PageID# 46
Casel:17-cv-Ol026-CMH-MSN . Document4-2 Filed09/22/17 Page36 of36 Pagelb#77

 Appeals ofAdverse Benefit Detenntoations iGiL-w-^^iii-aeiii)
 YoumaysubmitanappealifAetnagivesnoticeofaaadveisebenefitdetennination.

 Youhave60calendardaysfollovring thereceiptofnouce ofanadvene benefit detenninatfon to requestyour
 appeal.Yourappealmaybe submittedinwritingandshouldinclude:
     . Your name;
     Your employer's name;
     A copyofAeuia'8noticeofanadvenebenefitdetenninadon;
       Your reasons for makmg the appeal; and
     . Any other infbimadon you would like to have considered.

 Youmaysubmitwritten comments, documents, records, andotherinformauon rdadngto yourclaim,whetherornot
 thecoirinients,docutnents,recotdsorinformationweresubmittedinconnecdonwithdieinidaldaim.Youmayalso
 requestthatthePlanprovideyou, 6'eeofchaise,copies o
                                                   . fall documents,records,andotherinfonnationrdevantto
 the claim/                     '     '

 Sendyour appeal to the address shown on the nodccofadvocse benefit detemunadon,

 Youmayalsochoosetohaveanothetperson(anauthoredicpresentativc)maketheappealon.yourbehalfby
 providingwritten consent to Aetna.

 Appeal- Group Ufe Oaxmsfsit-M-^aiiuiioiMoi)
 Aetnashallissuea decisionwithin60csSesdatdaysofreceiptoftherequestfor.anappealIfAetnadeterminesthat
 dueto speaalcitcumstances annrtmsion^oftiae fordaim(ttocessmg isrequired, sudianextension, .ofnotlonger
 than 6Qadditional calendar days,will beallowed ifAetna notifies youwithin the first 60calendar dayperiod. The
 extensionnotice shalliadicatcfbespedalcircumstances requiringanextension oftime andthedatebywhich a
 decision can be expected.




         MarkT. Bcrtolim
 Chairman, ChiefExecutive .Officer and President

 Acua Ufe Insurance Company
    (A StockCompany)
   Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 47 of 104 PageID# 47




                                                                           FIT




                                           CSRA INC.




                                                                          EXHIBI




Basic Term Llh, Supplemental Dependent Life, Supplemental Term Life
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 48 of 104 PageID# 48
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 49 of 104 PageID# 49




                                                        Stats Notlcas

IMPORTANT INFORMATION FOR RESIDENTS OF CERTAIN STATES: There are state-specific requirements that
may change the provisions described In the group insurance certificate. If you live In a state that has such
requirements, those requirementswill apply to yourcpvenige.. State-specfflcrequirements that mayapplyto your
coverage are summarized below. In addition, updated state-speciflc requirements are published on ourwebsite.
You may access the website at www. thehartford. com; If you are unable to access this website, want to receive a
printedcopy ofthese requirements, or have any questionsorcomplaints regardingany ofthese requirementsor any
aspect ofyour coverage, please contact your Employee Benefits Manager; or you may contact us as follows;
The Hartford
Group Benefits Division, Customer Service
P. O. Box 2999
Hartfold, CT 06104-2999
1-800-523. 2233

Ifyou have a complaint and contacts between you, us, your agent, or another representative have failed to produce
a satisfactorysolution to the problem, some states requirewe provideyouwith additionalcontact information. Ifyour
state requires such disclosure, the contact information is listed below with the other state requirements and notices.

Ifyour policy is governed under the laws of Maryland, any of the benefits, provisions or terms that apply to the state you
reside in as shown belowwill apply only to the extent that such state requirements are more beneficial to you.
Alaska:
    1. If notice of Your Converalon Right is not received by You on the date Your or Your Dependent's coverage
       terminates, You have 15 days from the date You receive the notice.
    2. The Policy Interprotatlon provision, if shown in the General Provisions sectton of the Certificate, Is not
       applicable.
    3. The Spouse deflnitton will always include domestic partners, dvil unions, and any other legal union recognized by
          state law.

AriiEona:
    1. NOTICE: The Certificate may not provide all benefits and protections provided by law In Arizona. Please read
          the Certificate carefully.

Arkansas:
    1. ForYour Questions and Complaints:
       Arkansas Insurance Department
        Consumer Services Division
        1200WestThird Street
        LitUe Rock, AR 72201-1904
        Toll Free:1(800) 852-5494
        Local: 1(501)371-2840
California:
    1. The Policy Interpretation provision, if shown In the General Provisions section ofthe Certificate, does not apply
        to you. The followring requirement applies to you:

        Eligibility Determination:     How M(B W9 ctetenn/ne   YpurorYourDepB nclenfsellglbSHylorbenatits?
        We, and not Your Employer or plan administrator, havethe responsibility to fairiy, thoroughly, objectively and
        timely investigate, evaluate and determine Your or Your Dependent's eligibility for benefits for any claim You or
        Your benefldaries make on The Policy. Wawill:
              1) obtain with Your or Your beneficiaries' cooperation and authorization .Ifrequired by law, only such
                 Information that la necessary to evaluats Your orYour beneficiaries' daim and deddewhetherto accept
                  or deny Your or Your beneficiaries' dalm for benefits. W6 may obtain this Infomnation from Your or Your
                  beneficiaries' Notice ofClaim, submitted proofe of loss, statements, or other materials provided by You or
                  others on Your behalf; or, at Our expense We may obtain necessary information, or have You or Your
                  Dependent's physically examined when and as often as We may reasonably require while the claim is
                  pending. In addition, and at Your or Your benefldarles' option and dt Your or Your beneficiaries'
                                                                                                              Vanlon: 5B3/16
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 50 of 104 PageID# 50



                  expense,YouorYourbeneficiariesmayprowdeUsandWtewill consideranyotherInfbmation,induding
                  but not limited to, reports from a Physician or other expert of Your or Your beneficiaries' chotee. You or
                  Your beneficiaries should provide Us with all Information that You or Your benefldaries want Us to
                  consider regarding Your or Your benafldarles' dalm;
             2) AspartofOurroutineoperations,WBwillapplythetermsofThe Policyfor makingdecisions, including
                 decisions on eligibility, receipt of benefits and dalms or explaining policies, procedures and processes;
             3) if WB approve Your dalm, We will review Our decision to approve Your or Your beneficiaries claim for
                 benefitsasoften asIsreasonablynecessaryto determineYourorYourDependent'scontinuedeligibility
                 for benefits;
             4) If Wfe deny Your or Your beneflclaries' claim, We will explain in writing to You or Your beneflciaries the
                 basisfor an adverse determination in accordancewith The Policyas described in the provision entitled
                 Claim Denial.
         In the event Wte deny Your or Your beneficiaries' dalm for benefits, In whole or In part, You or Your beneficiaries
         can appealthe decision to Us. IfYou or Your beneficiaries choose to appeal Ourdedslon, the process You or
         Your beneficiaries must follow Is set forth in The Policy provision entitled Claim Appeal. If You or Your
         beneficiaries do not appeal the decision to Us, then the decision will be Our final decision.

    2.   For Your Questions and Complalnta:
         State of California Insurance Department
         Consumer Communications Bureau
         300 South Spring Street, South Tower
         Los Angeles, CA 90013
         Toll Free: 1 (800) 927-HELP
         TDD Number: 1(800) 482-48.33
Colorado:
    1. The Suicide provision will only exclude amounts of life Insurance In effect within the first year of coverage or
      within the first year following an Increase In coverage.
   2. The Dependent Chlld(ren) definition will always Indude children related to You by civil union.
   3. The Spouse definition will always include civil unions.
   4. Entering a civil union, terminating a dvll union, the death of a party to a dvil unjon or a party to a civil unton losing
         employment, whichresults in a lossofgroupInsurance,wllf.all constituteasa ChangeIn FamilyStatus.
Florida:
    1. Legal Actions cannot be taken against Us more than 5 years after the data Proof of Loss Is required to be
         furnished according to the tenms of The Policy.
    2. NOTICE: The benefits of the policy providing you coverage may be governed prifnarily by the taws of a state
         other than Florida.

Georgia:
    1. NOTICE: The laws ofthe state ofGeorgia prohibit insurers from unfairly discriminating againstany pareon based
         upon his or her status as a victim of family abuse.

Idaho:
    1. For Your Questions and Complaints:
       Idaho Department of Insurance
         Consumer Affairs
         700 W State Street, 3rd Floor
         PO Box 83720
         Boise, ID83720-0043
         Toll Frae: 1-800. 721-3272
         Web Addms: www.DOI.Idaho.aov

Illinois:
     1. ForYour Que»Uon» and Complalnta:
          Illinois Department of Insurance
         Consumer Services Station
         Springfield, Illinois 62767
         Conaumer Assistance: 1(886)445-5384
                                                                                                                Vemlon: 5/23/ie
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 51 of 104 PageID# 51




         Officer of Consumer Health Insurance: 1(877) 527-9431
    2. In accordance with Illinois law, Insurers are required to provide the following NOTICE to applkants of
         Insurance policies Issued in Illinois.

                                                       STATE OF ILLINOIS
                                     The Religious Freedom Protection and Civil Union Act
                                                    Efhctlve June 1, 2011

         The Religious Freedom Protection and Civil Union Act ("theAd") creates a legal relationship between two
         persons of the same or opposite sex who form a civil union. The Act provides that the parties to a dvil
         union are entitled to the same legal obligations, responsibilities, protections and benefits that are afforded
         or recognized by the laws of Illinois to spouses. The law further .provides that a party to a civil union shall
         be included in any definition or use of the terms 'spouse, " family, " "Immediate family, " 'dependent, ' "next
         of kin," and other terms descriptive of spousal relationships as those terms are used throughout Illinois
         law. This Includes the terms "marriage" or "married, ' or variations thereon. Insurance polldes are required
         to provide Identical benefits and protections to both dvll unions and marriages. If policies of insurance
          provide covenage for children, the children of civil unions must also be provided coverage. The Act also
          requires recognition of civil unions or same sex dvil unions or marriages legally entered into In other
         jurisdfcllons.

         For more information regarding the Act, refer to 750 ILCS 75/1 e( seq. Examples of the interaction
         between the Act and existing law can be found In the Illinois Insurance Facts, Civil Unions and Insurance
         Benefits document available on the . Illinois Department of Insurance's website at .
         www.insurance.lllinols. gov.

Indiana:
   1. For Your Questions and Complaints:
         Public Infortnation/Market Conduct
         Indiana Department of Insurance
         311 W. Wfashington St. Suite 300
         Indianapolis, IN 46204-2787
         1(317)232-2395
Louisiana:
   1. The age limit statedln the Continuation for Dependent Chlld(ren) with Disabilities provision is Increased to 21,
         if less than 21.
   2. The following requirement applies to you:

         Relnrtatement alter Mllltaiy Service: Caneoverage be wnstatsd attarnlum from active militaiy servtee?
         IfYour orYour Dependents' coverage ends becauseYou orYour Dependents enter active mlNtary service,
         coverage may be reinstated, provided You request such reinstatement upon Your or Your Dependents' release
         from active military service.

         The reinstated coverage will:
            1) be the same coverage amounts In force on the date coverage ended;
            2) not be subject to any Eligibility W&ifing Period for Coverage or Evidence of Insurability; and
            3) be subject to all the terms and provisions of The Policy.

Maine:
   1. NOTICE: The laws ofthe State ofMaine require notificaflon ofthe right to designate a third party to receive
         notice of cancellation, to change such a designation and, to have the Policy reinstated If the insured suffers from
         cognitive impairment or functional incapacity and the ground for cancellation was the Insured's nonpayment of
         premium or other lapse or default on the part of the insured.

         Within 10 days after a request by an insured, a Third Party.Notice Request Form shall be mailed or personally
         delivered to the insured.

Maryland:
   1. NOTICE: The group Insurance Policy providing coverage under the Certificate may have been Issued In a
                                                                                                                Vemlon: 5/23/18
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 52 of 104 PageID# 52




        jurisdiction otherthan Maiyland and may not provide all ofthe bensflts required by Maiyland law.
Maasachusatts:
    1. The definition ofTerminal Illness or Terminally IIIshown in the Accelerated Benefit cannot exceed 24 months.
    2. NOTICE: As of Januaiy 1, 2009, the Mmsachusetts Health Cam RBfbnn Law requires that Massachusetts
       residents, eighteen (18) year* of age and older, murt have health coverage that meats the Minimum
        Creditable Coverage standard* set by the Commonwealth Health Insurance Connector, unless waived
        from the health Insurancerequirementbaaedon affordabllltyor Individualhardship. Formore
        InfbnnaUon call the Connector at 1-877-MA-ENROLLor visit the Connector webslte
        (viiww.mahaalthconnactor.oral.

        This plan Is not Intended to provide comprehensive health care coverage and doea not meet Minimum
        Creditable Coverage standards, even if it does include services that are not available In the Insured's other
        health plans..

        Ifyou havequestions about this notice, you may contact the Dhylalon of Insurance by calling (617) 621-
        7794 or vhltlng Its websto at www. maa8. gov/dol.
                                                                              t



Michigan:
   1. The Policy Interpretation provision, if shown in the General Provisions section of the Certificate. Is not
       applicable.

Minnesota:
    1. You orYour Dependents must be on a documented militaryJeaveof absence in orderto qualifyforthe Military
        Leave of Absence continuation shown In the Continuation Provisions.
   2. Ifthere are25 or more residents of Minnesota who are covered underThe Policy and those 25 residents
      constitute 25% or more of the total number of people covered underThe Policy, the LayOffcontinuation shown in
      the Continuation Provisions shall not apply to you. The following requirement applies to you:

       Minnesota Cbvaraae Continuation: IfYou am voluntarily or Involuntarily terminated or LaidOffbythe Employer,
       Youmayelectto continueYourLNe[nsurancecoverage(includingDependentLifecoverage)by'making
       premium payments to the Employer for the cost of continued coverage. Continued coverage will take effect on
       the date Yourcoverage would otherwise haveended and must be elected within 60 daysfrom:
             1) the date Your coverage would otherwise terminate; or
             2) thedateYou receivea written noticeofYourrightto continuecoveragefromthe Employer;
       WhicheverIs later.

       The amount ofpremium charged may not exceed 102%ofthe premium paidfor other slmllariy situated
       employees who are Actively at Wbrk. The Employer will Inform You of:
          1) Your right to continue coverage;
          2) the amount of premium; and
          3) how, where and by when payment must be made.
       Upon request, the Employer will provide You Our written verification of the cost of coverage.

       Coverage will be continued until the earliest of:
          1) the date You are covered under another group policy;
          2) the date the required premium is due but not paid; or
          3) the last day of the 18th month following the date of termination or Lay Off.

       Upon the termination of continued coverage, You may:
          1) exerolse Your Conversion Right or
          2) continue coverage under a group Portability policy; and
          3) qualify for Retiree coverage.

       Minnesota law requim that if Your coverage ends because the Employer fails to notify You ofYour right to
       continuecoverageorfailsto paythe premiumaftertimelyreceipt,the Employerwill be liableforbenefitpayments
       to the extent WBwould have been liable had You still been covered.
   3. Ifthe following paragraph appears In the Accelerated Benefit provision, it does not apply to you:

                                                                                                           Venton: 5/23/18
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 53 of 104 PageID# 53



          In the event
                1) You are required by law to accelerate benefits to meet the claims of creditors; or
                2) If a government agency requires You to apply for benefits to qualify for a government benefit or
                    entitlement;
                You will still be required to satisfy all the terms and conditions herein in order to receive an Accelerated
                Benefit
    4.    If there are 25 or more residents of Minnesota who are covered under The Policy and those 25 residents
          constitute 25% or more of the total number of people covered under The Policy, You are not required to be
          insured under The Policy for a specified period of time in order to exercise the Convmlon Right.

Mlesouri:
    1. The period In which You must remain Disabled to qualify ftar Wahmr of Pnmlum cannot exceed 180.
    2. IfWaiverof Premium is approved andYou havecompleted the elimination period, V\te will mtroacBvely refund to
          You, or to Your estate If You have died, any premiums paid during the period You have been confinuously
          Disabled.
    3. The Suicide provision will only exclude amounts of life insurance in effectwithin the first year ofcoverage or
          within the first year following an Increase In coverage.

Montana:
    1. The time period In which You are required to be Insured under The Policy In order to exercise the Converelon.
        Right cannot exceed 3 years.
    2. IfYou are eligible to receh/e the Felonloue Asaault Benefit, We will not exclude for losses that result from a
        Felonious Assault committed by a member of Your family or a member of the household in which You live.
    3. NOTICE: Conformity with Montana statutes: The provisions of the certificate conform to the minimum
       requirements of Montana law and control over any conflicting statutes of any state In which the insured resides on
         or after the effecUve date of the certlficats

New Hampshire:
  1. Your Spouse may be eligible to continue his or her LifB Insurance coverage In the event of divorce or separation
      as shown in the Spouse Continuation below:

         Spouse Continuation: Can coverage tor my Spouse be continued In the event of divorce orseparatton?
          If:
            1) You are a resident of New Hampshire;
            2) You get a divorce or legal separation from a Spouse that Is covered under The Policy; and
            3) the final decree of d'lvoice or legal separation does not expressly prohibit N;
         Your former Spouse may continue his or her coverage.

         We must receive Your Spouse's written request and the required premium to continue his or her coverage within
         30 days of the final decree of divorce or legal separation.

         Solely for the purpose of continuing the coverage, Your Spouse will be considered the insured person. However,
         Your former Spouse's coverage will not continue beyond the earliest of;
             1) the 3-year anniversary of the final decree of divorce or legal separatfon;
             2) the remarriage of the former Spouse;
             3) Your death;
             4) an earlier time as provided by the final decree of divorce or legal separation; or
             5) a date the coverage would otherwise have ended under the Dependent Termination Provision.

New York:
   1. If the definition of Spouse requires the completion of a domestic partner affidavit, the requirement applies to you:
      The domestic partner affidavit must be notarized and requires that You and Your domestic partner meet all of the
      following criteria:
            1) you are both are legally and mentally competent to consent to contrad in the state in
               which you reside;
           2) you are not related by btood in a manner that would bar marriage under laws of the state in which you
                    reside;
                3) you have been living together on a continuous basis prior to the date of the application;

                                                                                                                    Vamlon: 5/23/18
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 54 of 104 PageID# 54




           4) neither ofyou have been registered as a member ofanotherdomestic partnership wrthln the last six
                  months; and
           5) you provide proof of cohabitation (e. g., a driver's Ifcense, tax return or other sufficient
              proof).

       The domestic partner affidavit further requires that You and Your domestic partner provUe proof of financial
       Interdependence in the form of at least two of the following:
            1) a Joint bank account;
           2) a joint ctBdit card or charge card;
           3) joint obligation on a loan;
           4) status as an authorized signatory on the partner's bank account, credit card or charge
                  card;
           5) joint ownership of holdings or Investments, residence, real estate otherthan residence, major Items of
              personal property (e. g., appliances, furniture), or a motor vehlde;
           6) listing of both partners as tenant? on the lease of the shared residence;
           7) shared rental payments of residence (need not be shared 50/50)
           8) listing of both partners as tenants on a lease, or shared rental payments, for property other than
                  residence;
           9) a common household and shared household expenses (e.g., grocery bills, uh'lity bills, telephone bills, etc.
                and need not be shared 50/50);
           10)shared household budget for purposes of receiving government benefits;
           11) status of one as representathe payee for the other's government benefits;
           12) joint responsibility for child care (e. g., school documents, guardianship);
           13) shared chlld-care expenses (e. g., babysitting, day care, school bills, etc. and need not be
               shared 50/50);
           14) execution of wills naming each. other as executor and/or beneficiaiy;
           15) designation as beneficiary under the other's life Insurance policy;
           16) designation as beneficiary under the other's retirement benefits account;
           17) mutual grant of durable power of attorney;
           18) mutual grant of authority to make health care decisions (e.g., health care power of
               attorney);
           19) affidavit by creditor or other Indlvldud able to testify to partners' finandal
               Interdependsnce;
           20) other item(s) of proof suffident to establish economic Interdependency under the circumstances of the
                  particular case.

North Carolina:
   1. NOTICE: UNDER NORTH CAROLINA GENERAL STATUTE SECTION 58-50-40, NO PERSON,
       EMPLOYER, FINANCIAL AGENT, TRUSTEE, OR THIRD PARTY ADMINISTRATOR, WHO IS RESPONSIBLE
       FORTHE PAYMENTOFGROUP LIFEINSURANCE, GROUP HEALTH OR GROUP HEALTH PLAN
       PREMIUMS,SHALL:
       1) CAUSE THE CANCELLATION OR NONRENEVWU. OF GROUP LIFE INSURANCE, GROUP HEALTH
          INSURANCE, HOSPITAL, MEDICAL,OR DENTALSERVICECORPORATIONPLAN, MULTIPLE
           EMPLOYER WELFARE ARRANGEMENT, OR GROUP HEALTH PLAN COVERAGES AND THE
           CONSEQUENTIALLOSSOFTHE COVERAGESOFTHE PERSONINSURED, BYWILLFULLYFAILING
           TO PAY THOSE PREMIUMS IN ACCORDANCE WITH THE TERMS OF THE INSURANCE OR PLAN
          CONTRACT; AND
       2) WILLFULLYFAILTO DELIVER, AT LEAST45 DAYS BEFORE THE TERMINATION OF THOSE
          COVERAGES, TOALL PERSONSCOVEREDBY THE GROUP POLICYWRITTEN NOTICEOF THE
          PERSON'SINTENTIONTO STOP PAYMENTOF PREMIUMS. VIOLATIONOF THIS LAWIS A
           FELONY. ANY PERSON VIOLATING THIS LAW IS ALSO SUBJECT TO A COURT ORDER
           REQUIRINGTHE PERSONTO COMPENSATE PERSONSINSURED FOR EXPENSESOR LOSSES
           INCURRED AS A RESULT OF THE TERMINATION OF THE INSURANCE.

                                          IMPORTANTTERMINATION INFORMATION
           YOUR INSURANCEMAY BE CANCELLEDBY THE COMPANY. PLEASEREADTHE TERMINATION
                                               PROVISION IN THE CERTIFICATE.

                                                                                                             V«l*lon: 6/23/16
            Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 55 of 104 PageID# 55




             THE CERTIFICATEOF INSURANCE PROVIDESCOVERAGE UNDERA GROUP MASTER POLICY.
             THE CERTIFICATEPROVIDESALLOFTHE BENEFITSMANDATEDBY THE NORTH CAROLINA
             INSURANCECODE, BUT YOU MAYNOTRECEIVEALLOFTHE PROTECTIONSPROVIDEDBYA POLICY
             ISSUEDINNORTH CAROLINAANDGOVERNEDBYALLOFTHE LAWSOF NORTH CAROLINA.
North Dakota:
       1. The Suicide provision will only exclude amounts of IKeInsurance In effectwithin the first year of coverage or
             within the firet year following an increase in coverage.

Ohio:
       1. Any relerencas to the Accelerated Benefit ?hall be changed to the Accelerated Death Benefit.

Oregon:
       1. The Spouse definition will IncludeYour domestic partner provided You havaregistered as domestic partners with
          a government agency or office where such registration Is available. You will not be required to provide proof of
          such registration.
       2. The Dependent Chlld(ren) definition will Include children related to You by domestic partnership.
       3. The following Jury Duty continuation applies for Employers with 10 or more employees:

             Jury Duty: If You are scheduled to serve or are required to serve as a juror, Your coverage may be continued
             until the last day of Your Jury Duty, provkled You:
                  1) elected to have Your coverage continued; and
                 2) provided notice of the election to Your Employer in accordance with Your. Employer's nob'fication policy.
Rhode Island:
       1.    The Policy Interpretation provision,   If shown In the General Provisions section of the   Certificatei   Is not
             applicable.

South Carolina:
   1. The dollar amount stated in the third paragraph of the Claims to be Paid provision Is changed to $2, 000, if
      greater than $2, 000.
   2. Ifthe Continuity from a Prior Policy for Disability Extension provision is induded in the Certificate and You
      qualify for continued coverage, Your Amount of Insurance will be the greater of the amount of life Insurance and
      acddental death and dismemberment principal sum that You had under the Prior Policy or the amount shown in
      the Schedule of Insurance. This Amount of Insurance will be reduced by any coverage amount that Is In force,
             paU or payable underthe Prior Policy or thatwould have been payable underthe Prior Policy had timely election
             been made.
   3. IfThe Policy Terminates or Your Employer ceases to be a Participating Employer and You have-been approved
             for the Waiver of Premium, Your coverage under the terms of this provision will not be aflected. Your
             Dependent coverage will continue fora period of 12 months from the date of PolicytBmiin&tion and will be subject
             to the terms and conditions of The Policy.'
   4. If The Policy Terminates or Your Employer ceases to be a Participating Employer and You have been approved
      for the Disability Extension, Your and Your Dependent's coverage will be continued for a period of up to 12
      months from the date The Poltey terminated or Your Employer ceasefi to be a Parh'dpating Employar, as long as
      premiums are paid when due. Coverage during this period will be subject to the other teims and conditions of the
      Disability Extenelon CeaseB provision. When this extension period is exhausted, You may be eligible to
      exercise the Conversion Right for You and Your Dependent's coverage. Portability Benaflta will not be
             available

South Dakota:
   1. The definition of Physician can Include You or a person Related to You by blood or marriage In the event that the
       Physician Is the only one In the area and Is acting within the scope of their normal employment.

Texas:
   1. The Policy Interpretation provision, if shown In the General Provtelons section of the Certificate, Is not
   .




      applicable.
   2. IMPORTANT NOTICE                                         AVISO IMPORTANTE

             To obtain Infbrmatton or make a complaint:                     Para obtener lnfbrmaci6n o para presentar una
                                                                                                                       Vemlon: S23/16
        Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 56 of 104 PageID# 56




                                                                          queja:

         You may call The Hartford's toll-ffte telephone                  Usted puede llamar al niimero de telAfono gratuito
         number for information or to make a complaint at:                de The Hartford's para obtener infomiacl6n o para
                                                                          presentar una queja al:

                             1-800-523-2233                                                 1-800-523-2233

         You may also write to The Hartford at:                           Usted tambiAn puede escriblr a The Hartford:

                             P. O. Box 2999                                                  P. O. Box 2999
                         Hartford, CT 08104-2999                                        Hartford, CT 06104-2999

         You may contact the Texas Department of                          Listed puede comunlcarae con el Departamento de
         Insurance In obtain information on companies,                    Seguros de Texas para obtener lnfbmiad6n sobre
         coverages, rights, or complaints at                              compaftfaa, coberturas, derechos, o quej'as al:
                             1-800-252-3439                                                 1-800-252-3439

         You may write the Texas Department of Insurance:                 Listed puede escriblral Departamento de Seguros
                                                                          de Texas a:
                            P.O. Box 149104                                                 P. O. Box. 149104
                         Austin, TX 78714-9104                                          Austin, TX 78714-9104
                          Fax: (512) 490-1007                                            Fax:(512)490-1007
         Web: www.ldi. t8xa8. aov                                         Web: www.tdi. taxa8. aov
         E-mail: ConsumerProtBctlonlBtdl. teifflajlfflt                   E-mail; ConsumerPnitactioniatdi.texas.aov

         PREMIUMOR CLAIM DISPUTES:                                        DISPUTASPORPRIMAS DESEGUROS 0
                                                                          RECLAMACIONES:
         Should you have a dispute concerning your                        Si tiene una disputa reladonada con su prima de
         premium or about a claim, you should contact the                 seguro o con una redamaci6n, usted debe
         agent or the company first, If the dispute Is not                comunlcaree con el agents o la compaHfa primero.
         resolved, you may contact the Texas Department                   Si la dispute no es resuelta, usted puede
         of Insurance.                                                    comunlcaree con el Departamento de Segurosde
                                                                         Texas.

         ATTACH THIS NOTICETOYOUR POLICY:                                ADJUNTE ESTE AVISO A 8U P6LIZA:
         This notice is for Information only and does not                Este aviso es solamente para propbsitos
         become a part or condition of the attached                      Informativos y no se convierte en parte o en
         document.                                                       condici6n del documento adjunto.

Utah:
   1. We will send Claim Fonns within 15 days of receiving a Notice of Claim. IfWe do not send the forms within 15
      . days, any other written proof which fully describes the nature and extent of the dalm may be submitted.
   2. If the Sending Proof of Lo- provision provides a tlmeframe in which proof must be submitted before it affects
        Your claim, this time limitation shall not apply to You.
   3. WhenWe determine that benefits am payable, Wewilt make Claim Payments within no more than 45 days after
         Proof of LOSB Is received.
   4.    Any reference to fraud within the IncontBstablllty provision does not apply to You.
   5.    A Sickness or Injury continuation of at least 8 months must be included in the Continuation Provtelons.

Vennont:
   1. The following requirement applies:

         Purooae: This requirement Is Intended to provide benefits for parties to a dvil union. Vennont law requires that
         insurance contracts and policies offered to mam'ed pereons and theirfamilies be made availableto parties to a
         civil union and their families. In order to receive benefits in accordance with this requirement, the dvil union must
         have been established in the state of Vermont according to Vermont law.

                                                                                                                Vanlon: 5/23/18
         Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 57 of 104 PageID# 57



          GeneralDBflnHlona.Temr. ConditionsandProvtolona: Thegeneraldefinitions,tenns, conditionsorany
          other provisions ofthe policy, contract, certificate and/or riders and endoreements are hereby,supereeded as
          follows:
          1) Terms that mean or refer to a marital relationship or that may be construed to mean or refer to a marital
              relationship: such as "marriage", "spouse", "husband","wla", "dependent', "next of kin", "relatroe",.
              "beneficiaiy","survhnir","Immediatefamily"andanyothersuchterms Includethe relationshipcreatedby a
              civil union.
          2) Termsthatmeanor referto a familyrelationshiparisingfTOma marriagesuchas "family","Immediatefamily",
              "dependent", "children", "nextof kin", "relative", "beneficiary", "survivor" and any other such terms indudethe
              family relationship created by a dvil union.
          3) Terms that mean or referto the Inception or dissolution of a mairlage, such as "dateof marriage", "divorce
              decree", "termination of marriage" and any other such tenms indude the inception or dissolution of a dvil
              union.
          4) "Dependent"meansa spouse, a partyto a civil union, and/ora childorchildren(natural, stepchild, legally
              adoptad or a minor who Is dependent on the insured for support and maintenance) who is bom to or brought
              to a marriage or to a civil union.
          5) "Childor covered child" means a child (natural, step-chlld, legally adopted or a minor who is dependent on the
              Insured for support and maintenance) who is bom to or brought to a marriage or to a civil union.

          Cautlonaiv Dteclosum: THIS NOTICE IS ISSUEDTO MEETTHE REQUIREMENTSOFVERMONTLAWAS
          EXPLAINEDINTHE "PURPOSE-PARAGRAPH OFTHE NOTICE.THE FEDERALOOVERNMENTOR
          ANOTHERSTATE GOVERNMENTMAY NOTRECOGNIZETHE BENEFITSGRANTEDUNDERTHIS
          NOTICE.YOU ARE ADVISEDTO SEEKEXPERTADVICETO DETERMINEYOUR RIGHTS UNDERTHIS
          CONTRACT
    2.    Interest on a Claim Payment is payable from the date of death until the date payment Is made at an Interest rate
          of 6% annually or Our corporate interest rate, whichever Is greater.

Virginia:
    1. For Your Quertlona and Complaints:
          Life and Health Division
          Bureau of Insurance
          P.O. Box 1157
          Richmond, VA23209
          1(804)371-9741 (Inside Virginia)
          1(800) 552-7945 (outside Virginia)

Washington:
  1. The following Disputed Diagnosis requirement applies to You:

          Disputed Diagnosis: What happens ifa dispute occurs overwhather I am Tennlnally IIIor my Dependent Is
          Terminally IS?
          IfYour or Your Dependent's attending Physician, and a Physldan appointed by Us, disagree on whether You or
          Your Dependent are Terminally III, Our Physldan's opinion will not be binding upon You or Your Dependent. The
          two parties shall attempt to nasohre the matter promptly and amicably. If the disagreement Is not resolved, You or
          Your Dependent have the rightto mediation or bindingarbitration conducted by a disinterested third partywho
          has no ongoing relationship with either You or Your Dependent or Us. Any such arbitratton shall be conducted in
          accordance with the laws of the State of Wtashlngton. As part of the final decision, the arbitrator or mediator shall
          award the costs of the arbitrator to one party or the other, or may divide the costs equally or otherwise.

   2. A Labor Dispute continuation of at least 6 months must be included in the Continuations
          Provtolons.
   3. The Dependent Chlld(mn) definition will always include children related to You by domestic
      partnership.
   4. The definition of Spouse will always include domestic partners.
   5. The provision titled Suicide does not apply to you.

Wisconsin:
    1,    ForYour Questions and Complalnta:
                                                                                                                 V«nlon: 6123/18
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 58 of 104 PageID# 58




 To request a Complaint Form:
 Office of the Commissioner of Insurance
 Complaints Department
 P.O. Box 7873
 Madison, Wl 53707-7873
 1(800)236-8517(outsideofMadison)
 1(608) 26M103 (In Madison)




                                                                     Vemton: 5/23/16
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 59 of 104 PageID# 59



Group Term Life Insurance



                                                               w
                                                     THE
                                                     HARTFORD


                        HARTFORD LIFEANDACCIDENTINSURANCECOMPANY
                                                   One Hartford Plaza
                                               Hartford, Connecticut 06155
                                              (A stock Insurance company)

                                              CERTIFICATEOF INSURANCE

Pollcyholden CSRAINC.
Policy Number: GL-402994
Policy Effective Date: October 31, 2015
Policy Annlvereaiy Date: January 1, 2017

We have issued The Policy to the Policyholder. Our name, the Policyholder's name and the Policy Number are shown
above. The provisions ofThe Policy, which are Important to You, aresummarizedJn this certiftoate consisting ofthis form
and any additional forms which have been made a part of this certificate. This certificate replaces any other certificate We
may have given to You earlier under The Policy. The Policy alone Is the only contract under which payment will be made.
Any difference between The Policy and this certificate will be settled according to the provisions ofThe Policyon file with
Us at Our home office. The Policy may be Inspected at the office of the Pollcyholder.

                                                   Signed for the Company

                                                                    ^. SLP^                        <0


                            Uaa Lerin, Iec»Btery                    Mkhad Concannon, flnefidtaif



This certificate contain* an Accelerated Benefit. Any benefits received under thl» benefit may be taxable. You
should consult a pemonal tax advisor for further Infonnatlon.

                                          A note on capilalzatton in this Certifcate;
Capitalization of a term, not normally capitalized according to the rules of standard punctuation, Indicates a word or
phrase that is a defined term in The Policy or refers to a specific provision contained herein.




Form GBD. 1100 (10A)8) (Rev-1) (VA)                                                                            (402894) 1.07
        Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 60 of 104 PageID# 60




                                                                      TABLE OF CONTENTS

SCHEDULE OF INSURANCE.........................................................................................................................................                        15
   Cost of Coverage........................................................................................................................................................           15
   Eligible Class(e8) for Coverage....................................................................................................................................                is
   Eligibility Wteiting Period for Coverage.........................................................................................................................                  15
   Benefit Amounts...................................................................................................................................................,,,...           15
ELIGIBILITr AND ENROLLMENT ..................................................................................................................................                         18
   Eligible Persons.... :...................... :.............................................................................................................................          is
   Eligibility for Coverage........ :...............................................................................................................................           "....... is
   Enrollment.............................................................................................................................................................              ig
   Evidence of Insurability......................... :.................................................................................................            "................... is
PERIODOFCOVERAGE ,.......................................... :................................................................................................... 19
   Effective Date............................................................................................................................................................         19
   Deferred Effective Date...............................................................................................................................................             20
   Continuity From a Prior Policy...................................................................................................................................                  20
   Dependent Effective Date............................................................................................................................................               zo
   Dependent Deferred Effectroe Date.............................................................................................................................                     20
   Dependent Continuity From a Prior Policy....................................................................................................................                       21
   Change in Coverage..................................................................................................................................................               21
   Termination.................................................................................................................................................................       21
   Continuation Provisions................................................,.............................................................................................^
   Waiverof Premium...................................................................................................................................................... 23
BENEFITC......................................................................................................................................................................       25
   Life Insurance Benefit.................................................................................................................................................           25
   Suicide Exclusion........................................................................................................................................................         25
   Accelerated Benefit.....................................................................................................................................................          25
   Conversion Right.................................................... :...................................................................................................         26
   Portability...................................................................................................................................................................    27
GENERALPROV!SIONS....................................................................... ;....................................................,................... 28
DEFINITIONS.................................................................................................................................. :.............................. 31




                                                                                          14
       Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 61 of 104 PageID# 61




                                              SCHEDULEOF INSURANCE
 The benefits dewsribed herein are those In effect as ofJanuary 1, 2017.
 Cost of Coverage:
 Non-Contributoiy Coverage:             Basic Life Insurance

 Contributoiy Coverage:                 Supplemental Life Insurance
                                        Supplemental Dependent Life Insurance

 Dtecloaure of Fee«:
Wemay reduceoradjustpremiums, rates,feesand/orotherexpensesforprogramsunderThe Policy.
 Disclosure of Services:
 Inadditionto the insurancecoverage,Wemayoffernoninsurancebenefitsandservicesto ActiveEmployees.
Eligible Classtes) ForCoverage: All Full-time Active Employees of CSRAInc. whoare on the United States payroll,
Including those employees covered by a sales Incentive plan who work for an employer that offers this benefit to its
employeesandwhoarenotsubjectto a collectivebargainingagreementunlesstheagreementspecificallyincludes
partteipation in the plan's fBatures, and who are:
    1) dtizens or legal residents ofthe United States working in the United States, te territories and protectorates;
    2) Expatriates and Third-country Nationals; and
    3) citizens or legal residents of Canada, as approved by Us, living and working in Canada;
excluding:
    1) temporary, leased or seasonal employees; and
    2) any emptoyee living or working In a country:
        a) subject to a sanctions program administered by the United States Trgasury Office of Foreign Asset Control; or
        b) not meeting our underwriting criteria.

Expatriate means a dtizen or legal resident of the United States IMng and working on temporary assignment outside of
the United States, Its territories and protectorates.

. Thlrd-country National means a person who is a citizen of a counby otherthan the United States.

Full-time Employment at least 30 hours weekly

Annual Enrollment Period: as determined by Your Employer on a yeariy basis.

Eligibility WalUng Period for Coverage:
None

                                                     Ufa Inauranca Banaftt

Amount of Life Insurance:

                                                Basic Amount of Life Insurance

                                       Maximum Amount

                                       1 times Your annual Earnings rounded to the
                                       next higher $1, 000 If not already a multiple of
                                       $1, 000, subject to a maximum of $1, 000, 000.

However, in no event will Your BasicAmount of Life Insurance be less than $10,000.




                                                               15
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 62 of 104 PageID# 62



                                           Supplemental Amount of Life Insurance

             Guaranteed Issue Amount                               Maximum Amount

             Your annual Earnings rounded to the next              Your annual Earnings rounded to the next
             higher $1, 000 if not already a multiple of           higher $1, 000 if not already a multiple of
             $1,000, times 1, 2, or 3, subject to a maximum        $1, 000, times 1, 2, 3, 4, or 5, subject to a
             of$2, 000, 000.                                       maximum of $2, 000, 000.

However, in no event will Your Supplemental Amount of LHe Insurance be less than $10, 000.

                               Combined Basic and Supplemental Amount of Lifa Insurance

                                       Maximum Amount
                                       $2, 000,000

IfYour amount of Combined Basic and Supplemental Life Insurance exceeds the Combined Maximum Amount, the
Supplemental Amount of Ufa Insurance will be reduced, followed by a reduction In the Basic Amount of Life Insurance, if
necessary.

                                            Deoandant Llfa Inauranca BSDSBt

                                    Suoolemantal Amount of DepBndBnt Lifa Insurance

                                                               Maximum Amount

                              Spouse or Domestic Partner           Option 1 $10,000
                                                                   Option 2 $25, 000
                                                                   Option 3 $50, 000
                                                                   Option 4 $75, 000
                                                                   Option 5 $100,000

Guarantsed Issue Amount
        $100, 000                                                  Option 6 $150,000
        $100,000                                                   Option 7 $200,000
        $100, 000                                                  Option 8 $250, 000

                             Dependent Children: Age 15        The amount You elect in
                             day(s) but underage 19                increments of $5, 000, subject
                             yearfs)                           to a minimum of $5, 000 and a
                                                               maximum of $25, 000.

The ampunt of Spouse or Domestic Partner Supplemental coverage may never exceed 100% of the Combined Basic and
Supplemental Amount of Life Insurance the employee is eligible for.

                                         Reduction In Amount of Llfa Insurance
Wewill reduce the Amount of Life InsuranceforYou and Your Dependents by anyAmount of LHe Insurance in force, paid
or payable:
    1) In accordance with the Conversion Right;
    2) under the Portability provision; or
    3) under the Prior Policy.

                                            Reduction In Coverage Due to Age
We will reduce the Life Insurance Benefit for You by the percentage Indicated In the table below. This reduction will be.
effective on the date You attain the ages shown below. The reduction will apply to the Amount of Life Insurance in force
Immediately prior to the first reduction made.

Reductions also apply if:
   1) You become covered under The Policy; or
   2) Your coverage increases;
                                                              16
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 63 of 104 PageID# 63



on or after the date You attain age 70.




                                          17
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 64 of 104 PageID# 64




               Percentage by which original amount of coverage          Your Age         Your % Reduction
               will be reduced.
                                                                            70                   35%
                                                                            75                   55%
                                                                            80                   70%

The reduced amount ofcoverage will be rounded to the next highermultiple of $1, 000, ffnot already a multiple of$1,000.
An appropriate adjustment in premium will be made.



                                           ELIGIBILITYAND ENROLLMENT
Eligible Persons; Who Iseligible far coverage?
All persons In the class or dasses shown in the Schedule of Insurance will be considered Eligible Persons.

Ellfllblllty for Coverage: When will I become eligible?
You will become eligible for coverage on the latest of:
     1) the Policy Effecfive Date;
     2) the date You become a member of an Eligible Class; or
     3) the date You complete the Eligibility W&ltlng Period for Coverage shown In the Schedule of Insurance, if
           applicable.

Eligibility for Dependent Coverage: When wSI I baaome eligible tor Dspandent Coverage?
You will become eligible for Dependentcoverage on the later of:
    1) the date You become eligible for employee coverage; or
    2) the date You acquire Your first Dependent

No person may be insured:
   1) as a Dependent and an Active Employee; or
   2) as a Dependent of more than one Active Employee;
under The Policy.

Enrollment: How do I enmSfbrcoverage?
For Non-ConfributO[y Coverage, Your Employer will automatically enroll You for coverage. However, You will be required
to complete a beneficiary designation form.

To enroll for Contributory Coverage, You muat enroll for Your and Your Dependent's coverage electronically. Your Plan
Administrator will provide instructions.

If You do not enroll for Your coverage and/or Your Dependent's coverage within 30 days after becoming eligible under
The Policy, or ifYou were eligible to enroll under the Prior Policy and did not do so, and later choose to enroll You may
enroll for Your coverage and/or Your Dependent's coverage only:
    1) during an Annual Enrollment Period designated by the Policyholder; or
    2) within 30 days of the date You have a Change in Family Status.

Enrollment may be subject to the Evidence of Insurability Requirements provision.

Evidence of Insurability Requirements: When will I Ibst be regu/red to provide Evklance of InsuiabSity?
We require Evidence of Insurability for Initial coverage, If You:
    1) enroll more than 30 days after the date You are first eligible to enroll, Including electing initial coverage alter a
       Change in Family Status;
    2) enroll for an Amount of LHe Insurance greater than the Supplemental Guarantaed Issue Amount, regardless of
       when You enroll for coverage; or
    3) were eligible for any coverage under the Prior Policy, but did not enroll and later choose to enroll forthat coverage
        under The Policy.

If Your Evidence of Insurability is not satisfactory to Us:

                                                               18
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 65 of 104 PageID# 65




     1) Your Amount of Life Insurance will equal the amount forwhich You were eligible without providing Evidence of
         Insurability, provided You enrolled within 30 days of the date You were firet eligible to enroll; and
    2) You will not be covered under The Policy IfYou enrolled more than 30 days after the date You were flrst eligible
         to enroll.

Dependent Evidence of Insurability Requlremente: WhenwSImy Dependents first be required to pnwide Evidence of
Insurability?
We require Evidence of Insurability, satisfactory to Us, for Initial coverage, IfYou:
     1) enroll for Your Dependents' coverage more than 30 days after the date You are first eligible to enroll, including
         electing Initial coverage after a Change in Family Status; or
    2) were eligible for any coverage under the Prior Policy, but dki not enroll and later choose to enroll for that coverage
         under Tlie Policy.

However, no Evidence of Insurabilitywill be required ifthe Amount of Life Insurance forYour Dependent Child(ren) is
$25, 000 or toss.

If Your Dependents' Evidence of Insurability is not satisfactory to Us:
    1) Your Dependents' Amount of LNe Insurancewill equal the amount forwhich Your Dependents were eligible
        without providing Evidence of Insurability, provided You enrolled Your Dependents within 30 days of the date You
        were first eligible to enroll; .
    2) Your Dependents will not be covered under The Policy if.You enrolled Your Dependents more than 30 days after
        the date You were first eligible to enroll.

Evidence of Inaurablllty: What Is Evidence of InsurabSlty?
Evidence of Insurability must be satisfactory to Us and may include, but will not be limited to:
    1) a completed and signed application approved by Us;
    2) a medical examination;
    3) an attending Physldan's statement; and
    4) any additional Information V\fe may require.

Evidence of Insurability will be furnished at Our expense except for Evidence of Insurability due to late enrollment. We will
then determine if You or Your Rependents are insurable for initial coverage or an Increase in coverage as described in the
Increase in Amount of Life Insurance provision.

You will be notified In writing of Our determination of any Evidence of Insurability submission.

Change In Family Status: What constitutes a Change in Family Status?
A Change in Family Status occurs when:
   1) You get married or You execute a domestic partner affidavit;
   2) You and Your spouse divorce or You terminate a domestic partnership;
   3) Your child Is bom or You adopt or become the legal guardian of a child;
    4) Your spouse or domestic partner dias;
    5) Your child Is no longer financially dependent on You or dies;
    6). Your spouse or domestic partner is no longer employed, which results In a loss of group Insurance; or
    7) You have a change In classification from part-time to full-time or from full-time to part-time.



                                                PERIODOF COVERAGE
EffecUve Date: When does my coverage start?
Non-Contributory Coverage will start on the date You become eligible.

Contributory Coverage, for which Evidence of Insurability Is not required, will start on the latest to occur of:
   1) the date You become eligible, If You enroll on or before that date;
   2) the January 1 st on or next following the last day of the Annual Enrollment Period, if You enroll during an Annual
        Enrollment Period; or
    3) the date You enroll, if You do so within 30 days from the date You are eligible.

Any coverage for which Evidence of Insurability is required, will become effective on the later of:
                                                             19
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 66 of 104 PageID# 66




     1) the date You become eligible; or
     2) the date We approve Your Evidence of Insurability.

All Effective Dates of coverage are subject to the Deferred Effective Date provision.

Deferrad Effecthye Data: When wSI my eHecSve date for coverage or a change In my coverage b6 deferred?
If, on the date You are to become covered:
    1) under The Policy;
    2) for increased benafits; or
    3) for a new benefB;
You are not Actively at Wbrk due to a physical or mental condition, such coverage mil not start until the date You are
Actively at Wbrk.

Continuity from a Prior Policy: Is thsre continuity cf coverage from a Prior Policy?
Your initial coverage under The Policy will begin, and will not be deferred if, on the day before the Policy' Effective Date,
You were insured under the Prior Policy, but on the Policy Effective Date, You were not Actively at Wbrk, and would
otheiwise meet the Eligibility requirements of The Policy. Ho«vever, Your Amount of Insurance will be the lesser of the
amount of life insurance:
    1) You had under the Prior Policy; or
   2) shown in the Schadule of Insurance;
reduced by any coverage amount:
    1) that is in force, pakl or payable under the Prior Policy; or
   2) that would have been so payable under the Prior Policy had timely election been made.

Such amount of insurance under this provision Is subject to any reductions in The Policy and will not increase.

Coverage provkled through this provision ends on the first to occur of:
    1) the last day. of a period of 12 consecutive months after the Policy Effective Date;
    2) the date Your Insurance terminates for any reason shown under the Termination provision;
    3) the last day. You would havp been covered under the Prior Policy, had the Prior Policy not terminated; or
    4) the date You are Actively at Work.
However, If the coverage provided through this provision ends because You are Actively at Work, You may be covered as
an Active Employee under The Policy.

Dependent Effective Date: When does Depenctenfcoverage start?
Coverage will start on the latest to occur oft
   1) the date You become eligible for Dependent coverage, if You have enrolled on or before that date; or
   2) the January 1st on or next following the last day of the Annual Enrollment Period, if You enroll during art Annual
         Enrollment Period; or
    3) the date You enroll, if You do so within 30 days from the date You are eligible for Dependent coverage.

Coverage for which Evidence of Insurability is required, will become effective on the later of:
   1) the date You become eligible for Dependent coverage; or
   2) the date We approve Your Dependents' Evidence of Insurability.

In no event will Dependent coverage become effective before You become eligible.

Dependent Deferred Effective Date: When wSI the eflecttve date hr Dependent ctwarage or a change in coverage to
deferred?
If, on the date Your Dependent, other than a newborn, Is to become covered:
     1) under The Policy;
     2) for increased benefits; or
     3) for a new benefit; and
tie or she is:
   1) confined in a hospital; or
   2) Confined Elsewhere;
such coverage will not start until he or she:
   1) is discharged from the hospital; or
   2) is no longer Confined Elsewhere;

                                                              20
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 67 of 104 PageID# 67



and hasengagedInall the normalandcustomaryacUvNlesofa personoflikeageandgender, Ingood health,forat least
 15 consecutive days.

This Deferred Effective Date provision will not apply to Disabled children who qualify under the definition
Chlld(ren).

Confined Elsewhere means Your Dependent Isunable to perform, unaided, the normal functions of daily living, or leave
home or Otherplace of residence without assistance.

DependentContinuityfrom a PriorPolicy: tetherecontinuityofcovsmgafmma PriorPolicylormy Dependents?
Ifon the day before the^Policy Effective Date, You were covered with respect to Your Dependents under the Prior Policy,
the DeferredEffectiveDateprovisionwill not.applyto InitialcoverageunderThePolicyforsuch Dependents. However;
the Dependent Amount of Insurance will be the lesser of the amount of IHe Insurance:
    1) Your Dependents had under the Prior Policy; or
    2) shown in the Schedule of Insurance;
reduced by any coverage amount:
    1) that is in force, paid or payable underthe Prior Policy; or
    2) that would have been so payable under the Prior Policy had timely election been made.

Change In Coverage: When may I change my coverage or comrage for my Dependents?
After Your initial enrollment You may Increase or decrease coverage (or You or Your Dependents, or add a new
Dependent to Your existing Dependent coverage:
    1) during any Annual Enrollment Period designated by the Pollcyholder; or
    2) within 30 days of the date of a Change In-Family Status.

Effective Date for Changes In Coverage: When wll changes In coverage Aeoome etfacHve?
Any decrease in coverage, will take effect on the date of the change.

Any increase In CQveragewill take effect on the latest of:
   1) the date of the change;
   2) the date requirements of the Deferred Effective Date provision are met;
   3) the date Evidence of Insurability la approved, if required; or
    4) the January 1st on or next following the last day ofthe Annual Enrollment Period, except for an increase as a
        result of a Change in Family Status.

IncreaaeInAmountof LifeInsurance: IfI reqrussfan incTeaseIntheAmountofUfe Insurancelor myselformy
Dependants, must we pmwda Evidence cf InsufaWllty?
If You or Your Dependents are:
    1) alreadyenrolledforanAmountofSupplemental LifeInsuranceunderThePolicy, thenYouandYourDependents
        must provide Evidence of Insurability for any Increase; or
    2) not already enrolled for an Amount of Supplemental Life Insurance under The Policy, You and Your Dependents
        mustprovide Evidenceof Insurabilityfor a. nyamountofSupplemental LifeInsurancecoverageincludingan initial
        amount

In any went, if the Amount of Life Insurance You request Is greater than the Guaranteed Issue Amount, You or Your
Dependents, as applicable, must provide Evidence of Insurability.

If Your Evidence of Insurability Is not satisfactory to Us, the Amount of Life Insurance You had in effect on the date
immediately priorto the date You requested the Increase will not change.

If Your Dependents' Evidence of Insurability Is not satisfactory to Us, the Amount of Life Insurance he or she had in affect
on the date immediately prior to the date You requested the Increase will not change.

Termination: When w/111my comrage end?
Your coverage will end on the earilest of the following:
   1) the date The Policy terminates;
    2) the date You are no longer in a class eligiblefor coverage, orThe Policy no longer Insures Yourclass;
    3) the date the premium payment Is due but not paid;
    4) the date Your Employer terminates Your employment; or
    5) the date You are no longer Actively at Wbrk;
                                                              21
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 68 of 104 PageID# 68




unless continued in accordance vrith any one of the Continuation Provisions.

Dependent Tennlnatlon: When does coverage for my Dependant end?
Coverage for Your Dependent will end on the earilest to occur of:
   1) the date Your coverage ends;
   2) the date the required premiuln is due but not paid;
   3) the date You am no longer eligible for Dependent coverage;
   4) the date We or the Emptoyer terminate Dependent coverage; or
   5) the date the Dependent no longer meets the definition of Dependent;
unless continued in accordance with the Continuation Provlstons.

Continuation Provisions: Can my coye/aflB and cowrege ftw my Dependents be continued beyond the date if would
othwwlse tenninaie?
Coverage can be continued by Your Emptoyer beyond a date shown in the Temiination proviston. IfYour Employer
provides a plan of continuatton which applies to all employees the same way.

The amount of continued coverage applicable to You or Your Dependents will be the amount of coverage In effect on the
date Immediately bsfbre coverage would otherwise have ended. Continued coverage:
    1) is subject to any reductions in The Policy;
    2) Is subject to payment of premium;
    3) may be continued up to the maidmum time shown in the provisions; and
    4) terminates if The Policy terminates.
In no event will the amount of insurance increase while coverage is continued in accordance with the following provisions.
The Continuation Provisions shown below may not be applied consecutively.

In all other respects, the terms ofYour coverage and coverage forYour Dependents remain unchanged.

Leavs of Absence: IfYou are on a documented leave of absence, other than Family and Medical Leave or Military Leave
of Absence, Your coverage (Including Dependent LNe coverage) may be continued for 12 month(s) after the month In
which the leave of absence commenced. If the leave tBrminates prior to the agreed upon date, this .continuation will
cease immediately.

IfYou are on an approved Personal, Education, or Special Assignment leave of absence, Your coverage (Including
Dependent Life coverage) may be continued for up to 30 days following (he month In which the leave of absence
commenced. Ifthe leave terminates prior to the agreed upon date, this continuation will cease immediately.
Military Leave of Absence; If You enter acthe full-time military service and are granted a military leave of absence in
writing, Your coverage (including Dependent Life coverage) may be continued for up to 12 months. Ifthe leave ends prior
to the agreed upon date, this continuation will cease immediately.

Disabilih/ Inauianca; If You are working for the Policyholder and:
    1) are covered by; and
    2) meet the deflnWon of disabled under;
a group long tenn disability insurance policy, issued by Us to Your Employer, Your coverage (including Dependent Life
coverage) may be continued for a period of 12 consecutive month(s) from the date You were lastActively at Wbrkwhile
You remain disabled.

Sickness or Iniuiv: IfYou are not Actively atWoikdue to sickness or Injury, all ofYour coverages (including Dependent
Life coverage) may be continued:
     1) for a period of 12 consecutive month(s) from the date You wetB last Actively at Work; or
    2) if such absence results In a leave of absence In accordance with state or federal family and medical leave laws,
        then the combined continuatton period will not exceed 12 consecutive month(s).

Family and Medical Leave: If You are granted a leave of absence!. In writing, according to the Family and Medical Leave
Act of 1993, or other applicable state or local law, Your coverage(s) (including Dependent LHecoverage) may be
continued for up to 12 weeks, or 28 weeks IfYou qualify for Family Military Leave, or longer if required by other applicable
law, following the date Your leave commenced. If the leave of absence ends prior to the agreed upon date, this
continuation will cease Immediately.


                                                             22
         Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 69 of 104 PageID# 69




Continuation for Dependent Chlld(ren) with Dteabllltlea: Will covwaga forDepandsnt ChSd(tBn) with disabSlttes be
continued?
IfYour Dependent Chtld(ren) reach the age atwhich they would otherwise cease to be a Dependent as defined, and they
are:
    1) age 19 or older; and
    2) Disabled; and
    3) primarily dependent upon You for financial support;
then Dependent Chikl(ren) coverage will not terminate solely due to age. However
    1) You must submit proof satisfactory to Us of such Dependent Child(ren)'s Dtoability within 31 .days of the date he
       or she reaches such age; and
    2) such Dependent Chlld(ren) m.ust have become Disabled before attaining age 19.

Disabled means Your Dependent Child(ren) Is Incapable of self-sustaining emptoyment by reason of mental retardation or
physical handicap.

Coverage under The Policy will continue as long as:
   1) You remain insured;
   2) the child continues to meet the required conditions; and
   3) any required premium is paid when due.
However, no increase In the Amount of Life Insurance for such Dependent Child(ren) will be available.

We have the right to require proof, satisfactory to Us, as often as necessary during the firat ton) years of continuation, that
the child continues to meet these conditions. WB will not require proof more often than once a year after that.

Waiver of Premium: Doescoverage continue VI am Disabled?
Waiver of Premium is a provision which allows You to continue Your coverage (without paying premium, while You are
Disabled and qualify for Wfaiver of Premium.

If You qualify forWavier of Premium, the amount of continued coverage:
     1) will be the amount In force on the date You cease to be an Active Employee;
    2) will be subject to any reductions provided by The Policy; and
    3) will not increase.

Eligible Coverages: What coverages are eligible under this pmvlsion?
This provision applies only to:
        1) Your Basic Life Insurance; and
        2) Your Supplemental Life Insurance.

This provision does not apply to:

You are not eligible to apply for both the Portability Benefit and Wahrer of Premium for the same coverage amount for
YOU.
Disabled: What does Disabled mean?
Disabled means You are prevented by injury or sickness from doing any work for which You ?re, or could become,
qualified by:
    1) education;
    2) training; or
    3) experience. .
In addition, You will be considered Disabled IfYou have been diagnosed with a life expectancy of 12 months or less.

Conditions for Qualification: WhatcondSions must I safety batom I qualify for thlspmvislon?
To qualify for W&iver of Premium You must
    1) be covered under The Policy and be under age 80 when you become Disabled;
    2) be Disabledand provide Proofof Lossthat You have been Disabledfor 9 consecutive months, starting on the
           date You were last Actively at Work or provide proof that You have been diagnosed with a life expectancy of 12
           months or less; and
    3) provide such proofwithin one year ofYour last day ofworkas an Active Employee.
    .




In any event, You must have been Actively at Work under The Policy to qualify for Waiver of Premium.
                                                              23
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 70 of 104 PageID# 70



When Premiums are Waived: When wSlpmmiums be waived?
IfWBapproveWaiverofPremium,Wewill notifyYouofthedateWBwill begintowahepremium. Inanycase,Wewill
not waive premiums forthe first 8 monthfs) You are Disabled. WB have the right to:
    1) require Proofof Loss that You are Disabled; and
    2) have You examined at reasonable intervals during the first 2 years alter receiving initial Proof of Loss, but not
        more than once a year after that
IfYou fail to submit any required Proofof Lossor refuse to be examined as required by Us, then Waiverof Premium
ceases.

However, ifWe deny Wtaiver of Premium, You may be eligible to:'
   1) continue coverage under the Portability Benefit; or
   2) convert coverage in accordance with the Convereton Right.

IfYou cease to be Disabled and return to work for a total of 5 days or less during the firet 9 month(s) that You are
Disabled, the 9 month waiting period will not be intenupted. Except for the 5 days or less that You worked; You must be
Disabledbythe sameconditionforthetotal 9 monthperiod.. IfYoureturn toworkformorethan5 days, Youmustsatisfy
a new waiting period.

Ben«flt Payable bafom Approval of Waiver of Premium: What If I die before / quaSty for Waiver of Premium?
IfYou die within one year ofYour last day ofwork as an Active Employee, but before You qualify for Wfawer of Premium,
We will pay the Amount of Life Insurance which Is In force for You provided:
   1) You were continuously Disabled;
   2) the Disability lasted or would have lasted 9 months or more; and
   3) premiums had been paid for coverage.

Waiver Ceases: When will W61ver o/Premium cease?
We will wah/e premium payments and continue Your coverage, while You remain Disabled, until the date You attain
Normal Retirement Age if Disabled prior to age 60.

What happens w/hen Waiver ol Premium ceases?
When the Vtelver of Premium ceases:
    1) IfYou return to work in .an Eligible Class, as an Active Employee, then You may again be eligible for coverage as
          long as premiums are .paid when due; or
    2) ifYou do not return to work In an Eligible Class, coverage will end and You may be eligible to exercise the
          Conversion Right if You do so within the time limits described in such provision. Th? Amount of Lffis Insurance
          that may be converted will be subject to the terms and conditions of the Converelon Right Portability will not be
          available.

Effect of Policy Tennlnatlon: What happens to the Waiver ofPmmhim V The Policy temiinales?
IfThe Policyterminates before You qualify forW&iverof Premium:
    1) You may be eligible to exercise the Convereton Right, provkled You do so within the time limits described in such
       provision; and
    2) You may still be approved for Waiver of Premium ff You qualify.

IfThe Policyterminates alter You qualify for Vteiver of Premium:
   . 1) Your Dependent coverage will terminate; and
     2) Yodr coverage under the terms of this provision will not be affected.

Exercise of Convenlon Right: What happensto the Waiverof PtBmhim pnavishMi if I convait my coveisge?
IfYou exercise Your right under the Conversion Right, this Waiver of Premium provision will automatically temfiinate.
However, You may still be eligible for this Waiver of Premium provision If, within 12 months of conversion of Your
coverage to an Individual policy:
    1) You fulfill all the conditions ofthe Wfalverof Premium provision; and
    2) You surrender the individual policy and all benefits and payments under the individual policy except for any refund
          of premiums.

Extension of the Waiver of Premium Provtolon: Can (he WalvwcfPtBmlum provision to Extended?
If Your insurance is in force as a result of this Wteiver of Premium provision, it will continue in force if:
    1) You are no longer eligible for coverage, unless You reach Normal Retirement Age; or
                                                               24
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 71 of 104 PageID# 71




     2) The Policy terminates for any reason.



                                                        BENEFITS
Life Insurance Benefit: When Is the Ule Insumnce Benefit payable?
If You or Your Dependents die while covered under The Policy, Wo will pay the deceased person's Life Insurance Benefit
after V\te receive Proof of Loss, In accordance with the Proof of Loss provision.

The Life Insurance Benefit will be paid according to the General Provisions of The Policy.

Suicide: What benefit Ispayable If death Is a result of sukade?
If You or Your Dependent commit suicide while sane or Insane, We will not pay any Supplemental Amount of Life
Insurance or Supplemental Amount of Dependent Life Insurance for the deceased person which was elected within the 2
yearperiod immediatelypriorto thedateofdeath. Thisappliesto initialcoverageandelectedIncreasesIncoverage. It
does not apply to benefit Increases that resulted solely due to an increase in Earnings.

This 2 year period Includes the time group life insurance coverage was In force under the Prior Policy.

Any premium paid by You during this 2 year period for Initial amounts of Supplemental Life Insurance or elected increases
in Supplemental Life Insurance, will be returned to Your beneficiary.

Accelerated Benefit: What Is the benefit?
In the event that You or Your Dependent are diagnosed as Terminally III while the Terminally III person is:
     1) covered under The Policy for an Amount of Life Insurance of at least $10, 000; and
     2) under age 60;
We will pay the Accelerated Benefit in a lump sum amount as shown below, provided We receive proof of such Terminal
Illness.

The Accelerated Bpnefltwill not be available to You unless You have been Actively atWbrk underThe Poltay.
You must request In writing that a port'on of the Terminally III person's Amount of LHe Insurance be paid as an
Accelsrated Benefit.

The Amount of Life Insurance payable upon the Terminally III person's death will be reduced by any Accelerated Benefit
Amount paid underthis benefit. In addition, Your remaining Amount of Life Insurancewill be subject to any reductions In
The Policy and will not increase once an Accelerated Benefit has been paid. Any premium required will be based on the
amount of Your life Insurance remaining after the Accelerated Benefit Is paid under this benefit

You may request a minimum Accelerated Benefit amount of $5, 000, and a maximum of $500, 000. However, In no event
will the Accelerated Benefit Amount exceed 80% ofthe Terminally IIIpereon's Amount of Life Insurance. This option may
be exercised only once for You and only once for each of Your Dependents.

For example, IfYou are covered for a Life Insurance Benefit Amount under The Policy of $100, 000 and are Terminally III,
You can request any portion of the Amount of Life Insurance Benefits from $5, 000 to $80, 000 to be paid now Instead of to
Your beneficiary upon death. However, if. You dedde to request only $5, 000 now, You cannot request the additional
$75, 000 in the future.

A person who submits proof satisfactory to Us of his or her Terminal Illness will also meet the definition of Disabled for
Waiver of Premium.

Any benefits received under this benefit may be taxable. You should consult a personal tax advisor for further
information.

In the event:
   1) You are required by law to accelerate benefits to meet the claims of creditors; or
   2) if a government agency requires You to apply for benefits to qualify for a government benefit or entitlement;
You will still be required to satisfy all the terms and condittons herein In order to receh/e an Accelerated Benefit.

                                                              25
       Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 72 of 104 PageID# 72



 If You have executed an assignment of rights and Interest with respect to Your of Your Dependent's Amount of Life
Insurance,in orderto receivetheAcceleratedBenefit,Wemustreceivea releasefromtheassigneebeforeanybenefits
are payable.

Terminal Illness or Terminally III means a lifa expectancy of 12 months or less.

-Proof of Terminal lllneas and Examlnatlona: Must proof of Twminal Illness be submitted?
We reserve the rightto require satiBfactory ProofofTerminal Illness on an ongoing basis. Any diagnosis submitted must
be provided by a Physkaan.

IfYou or Your Dependents do not submit proof of Terminal Illness satisfactory to Us, or ff You or Your Dependents refuse
to be examined by a Physician, as We may require, then We will not pay an Accelerated Benefit.

NoLongerTerminally III: WhathappenstomycoverageIfI.amnolongerTennhallyIIIormy Dependentisnolonger
Twmlnally III?
IfYou or Your Dependent are diagnosed by a Physician as no longer Terminally III and:
    1) return to an Eligible Class, coverage will remain In force, provided premium Is paid;
   2) do not return to an Eligible Class, but Yoq continue to meet the definition of Disabled, coverage will remain In
       force, subject to the Waiver of Premium provision; or
      3) are not In an Eligible Class, butYou do not continue to meet the definition of Disabled, coverage will end andYou
         may be eligible to exereise the Convereion Right, IfYou do so within the time limits described In such provision.
In any event, the amount of coverage will be reduced by the Accelerated Benefit paid.

Converelon Right: Ifcoverage under The PoOcy ends, dp I have a light to convyt?
If Life Insurance coverage or any portion of it under The Policy ends for any reason, except nonpayment of premium, You
and Your Dependents may have the right to convert the coverage that terminated to an individual convereion policy
without providing Evidence of Insurability. Conversion Is not available for any Amount of Life Insurance fbrwhlch You or
Your Dependents were not eligible and covered under The Policy.

If Your or Your Spouse's or Domestic Partner's coverage under The Policy ends because:
    1) The Policy is terminated; or,
    2) coverage for an Eligible Class is tarminated;
then You or Your Spouse or Domestic Partnermust have been Insured underThe Policyfor at least 5 years, in orderto
be eligible to convert coverage. The amount which may be converted under these circumstances is limited to the lesser
of:
      1) $10, 000;or
      2) the Life Insurance Benefit under The Policyless anyAmount of Lffe InsuranceforwhichYou or Your Spouse or
         Domestic Partnermay become eligible underanygroup life insurance policy issued or reinstated within 31 days
          of termination of group life covarage.

If coverage under The Policy ends for any other reason, except nonpayment of premium, the full amount of Your or Your
Spouse's or Domestic Partner's coverage which ended may be converted less any Amount of Lffe Insurance for which
You or Your Spouse or Domestic Partner may become eligible under any group life insurance policy issued or reinstated
within 31 daya of termination of group life coverage.

If coverage under The Policy ends for any reason, except nonpayment of premium, the full amount of Your Dependent
Child(ren)'s coverage which ended may be converted leas any Amount of Life Insurance for which Your Dependent
Child(ren) may become eligible under any group life Insurance policy issued or reinstated within 31 days of termination of
group life coverage.

Insurer, as used in this provision, means Us or another insurance company which has agreed to issue conversion
policies according to this Conversion Right.

Convemlon: How do I convert my covwege or my Dependents'coverage?
To convert Your coverage or coverage for Your Dependents, You must:
    1) complete a Notice of Convereion Right form; and
    2) have Your Employer sign the form.
The Insurer must receive this within:
      1) 31 days after LHe Insurance terminates; or
      2) 15 days from the date Your Employer signs the fbnn;
                                                            26
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 73 of 104 PageID# 73



whichever is later. However, We will not accept requests for Converelon if they are received more thanSI days after Life
Insurance terminates.

Afterthe Insurerverifies eligibility forcoverage, the Insurerwill send You a Convereton Policy proposal. You must:
    1) complete and return the request fonm in the proposal; and
    2) pay the required premium for coverage;
within the time period specified in the proposal.

Any indMdual policy Issued to You or Your Dependents under the Conversion Right:
   1) will be effective as of the 32nd day after the date .coverage ends; and
   2) will be In lieu of coverage for this.amount under The Policy.

Conversion Policy Provlalona: What are (he Convwsksn Policy provisions?
The Conversion Policy will:
   1) be Issued on any one of the Life Insurance policy forms the Insurer Is Issuing for this purpose at the time of
        conversion; and
   2) base premiums on the Insurer's rates in effect for new applicants of Your class and age at the time of conversion.
The Conversion Policy will not provide:
    1) the same terms andcondittons ofcoverage as The Policy;
    2) any benefit otherthan the Life Insurance Benefit; and
    3) teim Insurance.

However, Conversion Is not available for any Amount of Life Insurance which was, or is being, continued:
     1) In accordance with the Waiverof Premium provision; or
    2) under a certificate of insurance issued in accordance with the Portability provision; or
    3) in accordance wBh the Continuation Provisions;
until such coverage ends.

Death within the Converalon Period: What If I or my Dependwiisdie before coverage Isconverted?
We will pay the deceased person's Amount of LKe Insurance You or Your Dependents would have had the right to apply
for under this provision if.
     1) coverage under The Policy terminates; and
    2) You or Your Dependent die within 31 days of the date coverage tBrminates; and
     3) We receive Proofof Loss.

Ifthe Conversion Policy has already taken effect, no Life Insurance Benefitwill be payable under The Policyforthe
amount converted.
                                                  f


Effect of Waiver of Premium on Convemlon: What happens to (he Conversion Policy it Walvwof Premiutn Is later
approved?
IfYou apply and are approved forWfaiverof Premium after an individual Conversion Policy has been issued, any benefit
payable atYourorYour Dependent's death underThe Policywill be paid only if the individual Conversion Policy Is
surrendered. The Insurer will refund the premium paid for such Conversion Policy.

Portability Benefits: Whet is PortabSlty?
Portability Is a provision which allows You and Your Dependents to continue coverage under a group Portability policy
when coverage would otherwise end due to certain Qualifying Events.

Qualifying Events: What am Qualifying Events?
Qualifying Events for You are:
   1) Your employment terminates for any reason prior to Normal Retirement Age; or
   2) Your membership in an Eligible Class under The Policy ends;
   provided the Qualifying Event occurs prior to Normal Retirement Age.

Qualifying Events for Your Dependents are:
   1) Your employment terminates, for any reason prior to Normal Retirement Age;
   2) Your death;
   3) Your membarehip in a class eligible for Dependent coverage ends; or
   4) He or she no longer meets the definition of Dependent, however, a Dependent Chlld(ren) who reaches the
      limiting age under The Policy is not eligible for Portability;
                                                            27
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 74 of 104 PageID# 74



     provided the Qualifying Event occurs prior to Normal Retirement Age.

In order for Dependent Child(ren) coverage to be continued under this provision, You or Your Spouse or Domestic Partner
must elect to continue coverage due to your own Qualifying Event

ElecUng Portability; How do / e/ecf Portabaity?
You rtiay elect Portability for Your coverage after Your Supplemental Life Insurance coverage ends due to a Qualifying
Event. You may also elect Portability for Your Dependent coverage ifYour Dependent coverage ends due to a Qualifying
Event. The Policy must still be In force In order for Portability to be available.

To elect Portability for You or Your Dependents, You must:
    1) complete and have Your Employer sign a Portability application; and
    2) submit the application to Us, with th6 required premium.
This must be received within:
    1) 31 days after LNe Insurance terminates; or
    2) 15 days from the date Your Employer signs the appltoatton;
whicheveris later. . However, Portability requests will not be accepted Ifthey are received more than 91 days after Life
Insuranceterminates.

After WB verify eligibility for coverage, WB will Issue a certificate of Insurance under a Portability policy. The Portability
coverage will be:
    1) issued without Evidence of Insurability;
   2) Issued on one of the forms then being issued by Us for Portability purposes; and
   3) effective on the day following the date Your or Your Dependent's coverage ends.
The terms and conditions of coverage under the Portability policy will not be the same terms and conditions that are
applicable to coverage under The Policy.

Limitations: Whatlimitattons apply to this bsnafit?
You may elect to continue 50%, 75%, or 100% of the Amount of Lffe Insurance which Is ending for You or Your
Dependent: This amount will be rounded to the next higher multiple of $1, 000, ff not already a multiple of $1, 000.
However, the Amount of Life Insurancethat may be continued will not exceed:
    1) $250,000 forYou;
    2) $50, 000 for Your Spouse or Domestic Partner; or
    3) $10,000 for Your Dependent Child(rtn).'

IfYou elect to continue 50% or 75% now, You may not continue any portion ofthe remaining amount underthis Portability
provision at a later date. In no event will You or Your Dependents be able to continue an Amount of LKe Insurance which
is less than $5, 000.

Portability is not available for any Amount of Life Insurance for which You or Your Dependents were not eligible and
covered.

In addition Portability is not available if You or Your Dependents are entering acthre military service.

Effect of Portability on Other Provision*: How does Portability afl'ecfother Pnwiskins?
Portability is not available for any Amount of Life Insurance that You have exercised under the Conversion Right or that
You have been approved for under the Waiver of Premium provision. Portability is also not available to You while Your
coverage is being continued under a Continuation Provision under The Policy. However, If:
    1) You elect to continue only a portion of terminated coverage under this Portability Benefit; or
    2) the Amount of Life Insurance exceeds the maximum Portability amount;
then the Cbnvereion Right may be available for the remaining amount.

The Wfaiver of Premium provision will not be available W You elect to continue coverage under this Portability Benefit.



                                                GENERAL PROVISIONS
Notice of Claim: When shoufcf / noWy the Company of a claim?

                                                               28
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 75 of 104 PageID# 75




You, or the person who has the right to claim benefits, must give Us, or Our representative, written notice of a claim within
30 days after the date of death.

If notice csinnot be given within that Ume, it must be given as soon as reasonably possible after that. Such notice must
include the daimanfs name, address, and the Policy Number.

Claim Forms: Am spechl lonns lequlmd to file a claim?
We will send forms to the daimant to provkle Proof of Loss, within 15 days of receiving a Notice of Claim. If W6 do not
send the forms within 15 days, the claimant may submit any other written proof which fully describes the nature and extent
of the claim.

Proof of LOSB: What Is Proof of Loss?
Proof of Loss may Include, but is not. limited to, the following:
   1) a completed claim form;
   2) a certified copy of the death certificslte (if applicable);
   3) Your Enrollment form;
   4) Your Beneficiary Designation (If applicable);
   5) documentation oft
        a) the date Your disability began;
        b) the cause of Your disability; and
        c) the prognosis of Your disability;
    6) any and all medical information, induding x-rayfilms and photocopies of medfcal records, Including histories,
       physical, mental or diagnostic examinations and treatment notes;
    7) the names and addresses of all:
       a) Physicians or other qualified medical professionals You have consulted;
       b) hospitals or other medical facilities in which You have been treated; and
       c) phannacles which have filled Your prescriptions within the past three years;
    8) Your signed authorization for Us to obtain and release medfcal, employment and financial Information (if
        applicable); or
     9) any additional Infomiation required by Us to a<<|udlcate the claim.
All proof submitted must be satisfactory to Us.

Sending Proof of Loss: When must Proofof Loss be given?
Written Proof of Loss should be sent to Us or Our representatwe within 385 day(s) after the loss. However, all daims
should be submitted to Us within 90 days of the date coverage ends.

If proof Is not given by the Ume it is due, it wilt not affect the claim if:
     1) it was not reasonably |>osslble to give proofwithin the required time; and
     2) proof Is gh/en as soon as reasonably possible; but
    3). notlaterthan 1 year after It Is due unless You, or the person who has the rightto dalm benefits, are not legally
        competent.

Physical Examination and Autopsy: Can Wa have a claimant examined or request an autopsy?
While a claim is pendingWe have the right at Our expense:
    1) to have the person who has a loss examined by a Physidanwhen and as often asV\te reasonably require; and
    2) to have an autopsy performed in case of death where It Is not forbidden by law.

Claim Payment: When am benefit payments issued?
When WB determine that benefits are payable, WB will pay the benefits In accordance with the Claims tp be Paid
provision, but not more than 30 days after such Proof of Loss Is receh/ed.

Benefits may be subject to interest payments as required by applicable law.

Claims to be Paid: To whom will toneffls ftwmy dalm be pakl?
LHe Insurance Benefits will be paid in accordance with the IHe Insurance Benefldary Designation provkled it does not
contradict the Claim Payment provision.
                                                                                                            I

If no beneficiary Is named, or if no named benefidaiy survives You, Wte may, at Our option, pay:
     1) the executors or admlnlstratore of Your estate;
     2) all to Your surviving spouse;
                                                                29
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 76 of 104 PageID# 76



     3) ifYour spouse does not survive You, In equal shares to Your surviving children; or
     4) V no child survives You, In equal shares to Your surviving parents.

 Inaddition,We may, at Ouroption, pay a portion ofYour Life Insurance Benefit upto $500to any pereon equitably
entitled to payment by reason of having Incurred expenses on Your behalfor because of expensesfrom Your burial.
Payment to any person, as shown above, will release Us from liability for the amount paid.

Ifany beneficiary Is a minor, We may pay his or her share, until a legal guardian ofthe mind's estate is appointed, to a
pereon whoat Ouroption and in Ouropinion is providing financial support andmaintenance forthe minor. Wewill pay:
     1) $200 at Your death; and
     2) monthly Installments of not more than $200.
Paymentto any person as shown above will release Us from all further liabilityforthe amount paid.

Wewill paythe LNeInsuranceBenefitatYourDependent'sdeathto You,W living. Otherwise,itwill be paid,at Ouroptton,
to Your surviving spouse or the executor or administrator of Your estate.

IfbenefitsarepayableandmeetOurguldejlnes,thenYou, oryourBenefidary,mayelecttoreceivebenefitsin a lump
sum paymentor mayelectto receivebenefitsthrougha dreftbookaccount. Thedraftbookaccountwill beownedby:
    1) You, if living; or
    2) Your beneficiary, in the event of Your death;

However, an account will not be established for
    1) a benefit payable to Your estate; or
    2) an amount that is leas than $10,000.

We will make any payments, other than for loss of life, to You. Wo may make any such payments owed at Your death to
Your estate.

Beneflclaiy Designation: How do / deslgnata or change my benBSclafy?
You may designate or change a beneficiary by doing so in writing on a foim satisfactory to Us. Only satisfactory forms
sent to the Plan Administrator prior to Your death will be accepted.

Beneficiary designations will become effecth/e as of the date You signed and dated the form, even If You have since died.
We will not be liable for any amounts paid before receiving notice of a beneficiary change from the Plan Administrator.

In no event may a beneficiary be changed by a power of attorney.

Claim Denial: What notVhsatton will my bensfhlaryorl receive Va dam Is dmiad?
If a claim for benefits Is wholly or partly denied, You or Your beneficiaiy will be furnished with written notification of the
decision. This written noUfication will:
    1) give the specific reason(s) for the denial;
    2) make specific reference to the provisions upon which the denial Is based;
    3) provide a description of any additional information necessary to perfect a claim and an explanation ofwhy It Is
       necessary; and
    4) provide an explanation of the review procedure.

Claim Appeal: What recourse do my bensfhlary or I have Ifa claim Is denied?
On any daim, the claimant or his or her representative may appeal to Us for a full and fair review. To do so, he or she:
    1) must request a review upon written application within;
        a) 180 days of receipt of daim denial Ifthe dalm requires Us to make a determination of disability; or
        b) 80 days of receipt of daim denial W the claim does not require Us to make a determination of disability; and
    2) may request copies of all documents, recbrds, and other infoimation relevant to the claim; and
    3) may submit written comments, documents, records and other Information relating to the claim.

Wewill respond in writing with Our final decision on the claim.

Policy .Interpretation: Who ihtefprete (he tonns andcondfltons o/ The Policy?
We have full discretion and authority to determine eligibility for benefits and to construe and Inteipret all terms and
provisions ofThe Policy. This provision applies where the Interpretation ofThe Policy Is governed by the Employee
Retirement Income Security Ad of 1974, as amended (ERISA).
                                                                30
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 77 of 104 PageID# 77




Incontestability: When can the Ufe Insurance Benefft of The Policy be contested?
Except for non-payment of premiums, Your or Your Dependent's Life Insunance Benefit cannot be contested after two
years from its elfactlve date.

No statement made by You or Your Spouse or Domestic Partner relating to Your or Your Spouse's or Domestic Partner's
insurability will be used to contest Your Insurance for which the statement was made after Your Insurance has been in
force for hro years. In order to be used, the statement must be In writing and signed by You and Your Spouse or
Domestic Partner.

No statement made relating to Your Dependents being Insurable will be used to contest their insurance for which the
statement was made after their Insurance has been in force for two years. In order to be used, the itatement must be In
writing and signed by You or Your representative.

All statements made by the Pollcyholder, the Emptoyer or You or Your Spouseor Domestic Partner under The Policywill
be deemed representations and notwarranties. No statement made to affectthis insurance will be used in any contest
unless it is in writing and a copy of it is given to the person who made it, or to his or her beneficiary or representative.

Assignment: Are there any rights of assignment?
You have the right to absolutely assign all of Your rights and interest under The Policy Indudlng, but not limited to the
following;
     1) the right to make any contributions required to keep the Insurance In force;
     2) the right to convert; and
     3) the right to name and change a beneficiary.

We will recognize any absolute assignment made by You under The Policy, provided:
   1) it Is duly executed; and
   2) a copy Is acknowledged and on file with Us.

We and the Polfcyholder assume no responsibility:
   1) for the validity or effect of any assignment; or
   2) to provide any assigneewith notices which Wte may be obligated to provide to You.

You do not have the right to collaterally assign Your rights and Interest under The Policy.

Legal Actions: When can legal actton be taken against Us?
Legal action cannot be ta(sen against Us:
   1) sooner than 60 days after the date written Proof of Loss is furnished; or
    2) more than 6 years afterthe date Proofof Loss Is required to befurnished according to the terms of The Policy.
Workers'  Compensation: How does The Policy atfoct W6rtvers1 Compensation coverage?
The Policy does not replace Workere' Compensation or affect any requirement for Wbrkers' Compensation coverage.

Fraud: What are the consequences cf making fraudulent statements?
Any person who, with the intent to defraud or knowing that he or she is facilitating a fraud against an insurer, submits an
application or files a dalm containing a false or deceptive statement may have violated state law.

Mlsstatemente: What happens Iffacts are mlsslated?
If material facts about You or Your Dependents were not stated accurately:
    1) the premium may be adjusted; and
    2) the true facts will be used to determine if, and for what amount, coverage should have been In force.



                                                        DEFINITIONS
Active Employee means an employee who works for the Employer on a regular basis In the usual course of the
Employer's business. This must be at leastthe numberof hours shown In the Schedule of Insurance.


                                                                31
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 78 of 104 PageID# 78



Actively at Work means at work with Your Employer on a day that is one of Your Employer's scheduled workdays. On
that day, You must be perfbrming for wage or profit all of the regular duties of Your job:
    1) in the usual way; and
    2) for Your usual number of hours.

Wewill also consider You to be Actively At Work on any regularly scheduled vacation day or holiday, only if You were
Actively At Work on the preceding scheduled work day.

Contributory Coverage means coverage for which You are required to contribute toward the cost. Contributory
Coverage is shown in the Schedule of Insurance.

Dependent Chlld(ren) means:
Your children, stepchildren, legally adopted children, pr any other children related to You by blood or marriage ordomestic
partnership who;
    1) live with You in a regular parent-chiU relationship; and/or
    2) You claimed as a dependent on Your last flled federal income tax return;
provided such children are primarily dependent upon You for financial support and maintenance and are:
    1) at least 1 5 days old but not yet age 19;
    2) age 19, but notyet age25, and in full-time attendance (at least 12 course credit hours persemester) at an
       accredited institution of learning. If the Institution establishes full-time status in any other manner, WB reserve the
       right to determine whether the student continues to qualify as a Dependent; or
    3) age 19 pr older and Disabled. Such children must have become Disabled before attaining age 19. You must
       submit proof, satisfactory to Us, of such children's Disability.

Disabled means such child Is:
    1) incapable of self-sustaining employment by reason of mental retardatton or physical handicap; and
    2) primarily dependent upon You for financial support and maintenance.

Dependents means Your Spouse or Domestic Partner and Your Dependent Child(ren). A dependent must be a citizen or
legal resident ofthe United States of America, Itsterritories and protectorates.

Domestic Partner means Your domestic partner who is not in active full-time military service; provided You:
   1) have executed a domestic partner affidavit satisfactory to Us, establishing that You and Your partner are domestic
        partners for purposes of The Policy; or
   2) have registered as domestic partners with a government agency or office where such registration is available and
        provide proof of such registration unless requiring proof Is prohibited by law.
You will continue to be considered domestic partners provided You continue to meet the requirements described in the
domestic partner affidavit or required by law.

Earnings means, for all Active Employees who are not covered by a fbimal sales Incentive plan, Your annual base
compensation, exduding overtime, shift differential, bonuses, living or other allowances, In effect on the last dayYou were
Actively at Wbrk.

Earnings means, for all Active Employees covered by a fonmal sales Incentive plan, Your regular annual rate of pay, in
eflact on the last day ofthe prior payroll year immediately prior to the date You were lastActively At Wbrk. Earnings
Include paid draws and any paid formal sales Incentive amountthat exceeds the drawamount paid Inthe prtor payroll
Employer means the Policyholder.

Guaranteed IssueAmount means the Amount of Life Insurance:forwhfeh Wado not require Evidence of Insurability.
The Guaranteed Issue Amount is shown in the Schedule of Insurance.

Non-Contributoiy Coverage means coverage for which You are not required to contribute toward the cost. Non-
Contributory Coverage Is shown In the Schedule of Insurance.

Normal Retirement Age means the Social Security Normal Retirement Age under the most recent amendments to th6
United States Social Security Act. It is determined by Your date of birth, as follows:
                Year of Birth            Normal Radramsnt Age                Yearof Birth           Nonnal Rrtlroment Age
                1937 or before           65                                  1955                   66+2 months
                1938                     65+2 months                         1956                   66+4 months
                1939                     65+4 months .                       1957                   68+8 months
                                                             32
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 79 of 104 PageID# 79


                 1940                     65+6 months                        1958                   66+8 months
                 1941                     65+8 months                        1959                   66+10 months
                 1942                     65+10 months                       1960 or after          67
                 1943 through 1954        68

Physician means a person who is:
    1) a doctor ofmedicine, Osteopathy, Psychology orother legally qualified practitioner ofa healing art thatWe
        recognize or are required by law to recognize;
    2) licensed to practice In the Jurisdictionwhere care is beinggiven;
    3) practldng within the scope of that license; and
    4) not You or Related to You by blood or marriage.

Prior Policy means thegroup IHeInsurance policy carried bythe Employer on the daybeforethe Policy Effective Date
and wilt only indude the coverage which is transferred to Us.

Related means YourSpouse or Domesdc Partner or other adult living withYou, or Yoursibling, parent, step-parent,
grandparent, aunt, uncle, niece, nephew, son, daughter, or grandchild.

Spouse means Your spouse or domestic partner who:
   1) Is not legally separated or divorced from You; and
   2) Is not In active full-time military service outside the continental United States, Hawaii, Puerto Rico or Alaska.

The Policy means the Policy whichV\fe issued to the Policyholder underthe Policy Number shown on the face page.
We, Us, or Ourmeans the insurance company named on theface page ofThe Policy.
You or Your means the person to whom this Certificate of Insurance is issued.




                                                             33
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 80 of 104 PageID# 80




                                               ERISAINFORMATION
                                             THE FOLLOWINGNOTICE
                                         CONTAINSIMPORTANTINFORMATION

This employee welfare benefit plan (Plan) is subjectto certain requirements ofthe Employee Retirement Income Security
Act of 1974 (ERISA), as amended. ERISA requires that you receive a Statement of ERISA Rights, a description of Claim
Procedures, and other specific infonnation about the Plan. This document serves to meet ERISA requirements and
provides Important Information about the Plan.

The benefits described In your booklet-certificata (Booklet) are provided undera group insurance policy (Policy) issued by
the Hartford Life and Accident Insurance Company (Insurance Company) and are subject to the Policy's terms and
conditions. The Policy Is Incorporated Into, and forms a part of, the Plan. The Plan has designated and named the
Insurance Company as the dalms fiduciary for benefits provkled under the Policy. The Plan has granted the Insurance
Company full discretion and authority to determine eligibility for benefits and to constme and interpret all terms and
provisions of the Policy.

A copy of the Plan is available for your review during normal working hours in the office of the Plan Administrator.


1. Plan Name

     CSRA INC. Fully-lnsured Employee Welfare Benefits Plan


2.   Plan Number

     LIFE-502


3. EmployeriPlan Sponsor

     CSRA INC.
     3170 Fairvisw Park Dr.
     Falls Church, VA22042


4. Employer Identification Number

     XX-XXXXXXX


5. Type of Plan

     Welfare Benefit Plan providing Group Basic Tem Life, Supplemental Dependent Life, Supplemental Term Life.


6.   Plan Administrator

     CSRA INC.
     3170 Falrvlew Pari< Dr.
     Falls Church, VA22042


7    Agent for Service of Legal Process

                                                        For the Plan


                                                             34
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 81 of 104 PageID# 81




                                                         CSRAINC.
                                                   3170 Fairvisw Park Dr.
                                                   Falls Church, VA 22042

                                                       For the Policy:

                                      Hartford Life and Accident Insurance Company
                                                     One Hartford Plaza
                                                     Hartford, CT 08155

In addition to the above, Service of Legal Process may be made on a plan trustee or the plan administrator.


8. Sources of Contributions (Llh) Baste; and supplemental coverage are being offared under a single ERISA plan.
    The Employer may pay some or all of the premium for the basic coverage. Coverages described In the
    certificate/policy as noncontributo[y or as being paid by the Employer, Ifany, are those paid for directly by the
    Employersuchthatyou mayhavenodirectoutofpocketmpenseforsuchcoverage. However, employeeswhoelect
    supplemental coveragewill berequiredto contributespecifiedamountstolhe plan. Any amountspaidbyemployees
    may be used to pay any benefit or expense under the plan.


9. Type of Admlntetnatton The plan is administered by the Plan Administrator with benefits provided in accordance
   with the provisions of the applicable group plan.


10. The Plan and Its records are kept on a Policy Year basis.


11. Labor Organbatlona

   None


12. Names and Addresses of Truatees

   None


13. Plan Amendment Procedure

   The Plan Administrator reserves full authority, at Its sole discretion, fo terminate, suspend, withdraw, reduce, amend
   or modify the Plan, in whole or in part, at any time, without prior notice.

   The Employer also reserves the right to adjustyour share ofthe cost to continue coverage by the same procedures.




                                                             35
       Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 82 of 104 PageID# 82



 STATEMENTOF ERISA RIGHTS

 As a participant In the Plan you are entitled to certain rights and protections under the Employee Retirement Income
 Security Act of 1974 (ERISA), as amended. ERISA provides that all Plan parttelpants shall be entitled to:

 1. Receive Infbnnatlon About Your Plan and Benefits

     a) Examine, without charge, at the Plan Administrator's office and at other spedfled locations, such as worksites and
        union halls, all documents governing the Plan, Including Insurance contracts and collective bargaining
        agreements, and a copy of the latest annual report (Form 5500 Series) filed by the Plan with the U. S. Department
         of Laborand available at the Public Disclosure Room ofthe Employee Benefits SecurityAdministration.
     b) Obtain, upon written request to the Plan Administrator, copies of documents governing the operation of the Plan,
        including insurance contrada and collecthm bargaining agreements, and copies of the latest annual report (Fomi
        5500 Series) and updated summary Plan description. The administrator may make a reasonable charge for the
         copies.
     c) Receive a summaiy ofthe Plan's annual financial report. The Plan Administrator is required by lawto furnish
         each participant with a copy of this summary annual report.

2. Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan partfcipants ERISA Imposes duties upon the people who are responsible for the
operation of the employee benefit Plan. The people who opeiats your Plan, called "fldudaries" of the Plan, have a duty to
do so prudently and in the interest of you and other Plan participants and beneficiaries. No one, induding your employer,
your union, or any other person, may flre you or othenwise discriminate against you In any way to prevent you from
obtaining a welfare benefit or axeroising your rights under ERISA.

3. Enforce Your Rights

  If your claim for a welfare benefit Is denied or Ignored, in whole or In part, you have a right to know why this was done, to
  obtain copies of documents relating to the decision without charge, and to appeal any denial, all within certain time
  schedules. Under ERISA, there are steps you can take to enforce the above rights. For Instance, if you request a copy of
. Plan documents or the latest annual report from the Plan and do not receive them within 30 days, you may flle suit In a
  Federal court. In such a case, the court may require the Plan Administrator to provide the materials and pay you up to
  $110 a day until you receive the materials, unless the materials were not sent because of reasons beyond the control of
  the administrator. If you have a claim for benafrts which is denied or Ignored, In whole or In part, you may file suit in a
  state or Federal court.. If the Plan requires you to complete administrative appeals prior to filing h court, your right to file
  suit in state or Federal court may be affected if you do not complete the required appeals. If It should happen that Plan
  fiduciaries misuse the Plan's money, or ffyou are discriminated against for asserting your rights, you may seek assistance
  from the U. S. Department of Labor, or you may file suit In a Federal court. The court will decide who should pay court
  costs and legal fees. Ifyou are successful the court may order the person you have sued to pay these costs and fees. If
  you Ipse, the court may order you to pay these costs and fees, for example, If it finds your dalm is frivolous.

4. Assistance wHh Your Quertlona

Ifyou have anyquestions about your Plan, you should contact the Plan Administrator. Ifyou have any questkans about
this statement or about your rights under ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest office of the Employee Benefits Security Administration (fbmierty known as
the Pension and Wtelfare Benefits Administration), U. S. Department of Labor, listed In your telephone dlrectoiy or the
Division of Technical Assistance and Inquiries, Employee Benefits Security Administration, U. S. Department of Labor, 200
Constitution Avenue N. W., Washington, D. C. 20210. You may also obtain certain publications about your rights and
responsibilities under ERISA by calling the publications hotline of the Employee Benefits Security Administration.


CLAIM PROCEDURES

The Plan has designated and named the Insurance Company as the claims fiduciary for benefits provided under the
Policy. The Plan has granted the Insurance Company full discretion and authority to determine eligibility for benefits and
to construe and interpret all terms and provisions of the Policy.

Claim Procedures for Claims Requiring a DetBmilnatlon of Disability
                                                                36
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 83 of 104 PageID# 83




Claims for Benefits

If you or your authorized representative would like to file a claim for benefits for youreeff or your insured dependents, you
or your authorized representative should obtain a claim fomn(8^from your Employer or Plan Administrator. The applicable
section of such fbnn(s) must be completed by (1) you, (2) the Employer or Plan Administrator and (3) the attending
physician or hospital. . Following completion, the claim form(s) must beforwarded to the InsuranceCompany's dalm
representative. The Insurance Company will evaluate your claim and determine if benefits are payable.

The Insurance Company will make a decision no more than 45 days after receipt ofyour property flled claim. The time for
decision may be extended for two additional 30 day periods provided that, prior to any extension period, the Insurance
Company notifies you in writing that an extension Is necessary due to matters beyond the control of the Plan, Identifies
those matters and gives the date by which it expects to render Itsdedston. Ifyour claim is extended due to your failureto
submit Information necessary to decide your claim, the time for decision may be tolled from the date on which the
notification of the extenston is sent to you until the date we receive your response to our request. If the Insurance
Company approves your claim, the dedsion will confain infbrmah'on sufficient to reasonably inform you of that decision.

Any adverse benefit determination will be in writing and Include: 1) spedfic reasons for the decision, 2) specific
references to the Policy provisions on which the decision Is based, 3) a descrlptton of any additional material or
infbnnatlon necessary for you to perfect the claim and an explanation ofwhy such material or infbnnatlon Is necessary, 4)
a description ofthe review procedures and time limte applicable to such procedures, 5) a statement that you havethe
right to bring a ch/il action under section 502(a) of ERISA after you appeal our dedston and after you receive a written.
denial on appeal, and 6) (A) if an internal rule; guideline, protocol, or other similar criterion was relied upon in making the
denial, either (I) the specific mte, guideline, protocol or other similar criterion, or (ii) a statement that such a rule, guideline,
protocol or other similar criterion was relied upon In making the denial and that a copy will be provided free ofcharge to
you upon request, or (B) if denial is based on medical judgment, either (i) an explanation of the scientific or dlnical
judgment for the determination, applying the terms of the Policy to your medical circumstances, or (ii) a statement that
such explanation will be provided to you free of charge upon request.

Appealing Denials of Claims for Benefits

On any wholly or partially denied claim, you or your representative must appeal once to the Insurance Company for a full
and fair review. You must complete this claim appeal process before you file an action In court. Your appeal request
must be Inwriting and be received by the Insurance Company no laterthan the expiration of 180 daysfrom the date you
received your claim denial. As part of your appeal:

1. you may request, free of charge, copies of all documents, records, and other Information relevant to your claim; and
2. you may submit written comments, documents, records and other information relating to your claim.

The Insufance Company's revlmf on appeal shall take Into account all comments, documents, records and other
Information submitted by you relating to the claim, without regard to whether such Information was submitted or
considered in the initial benefit detarmination.

The Insurance Company mil make a final decision no more than 45 days after it receives your timely appeal. The time for
final decision may be extended for one addittonal 45 day period provided that, prior to the extension, the Insurance
Company notifies you in writing that an extension is necessary due to special circumstances, identifies those
circumstances and givesthe date by which It expects to render Its decision. Ifyour claim Is extended dueto yourfailure
to submit Information necessary to decide your claim on appeal, the time for decision shall be tolled from the date on
which the notification of the extension Is sent to you until the date we receh/e your response to the request.

The Individual reviewing your appeal shall give nodeference to the initial benefN decision and shall be an indh/idual who Is
neither the individual who made the initial benefit decision, nor the subordinate of such individual. The review process
provides for the identification of the medical or vocational experts whose advice WEBobtained in connection with an initial
adverse decision, without regard to whetherthat advicewas relied upon In making that decision. When deciding an
appeal that Isbased Inwhole or part on medicaljudgment, wewill consuhwith a medical profBSsional having the
appropriate training and experience In the field of medicine Involved in the medicial judgment and who is nelthsr an
Individual consulted In connection with the Initial benefit decision, nor a subordinate of such individual. If the Insurance
Company grants yourclaim appeal, the decision will contain infbmnatlon sufficientto reasonably Inform you ofthat
decision.


                                                                 37
      Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 84 of 104 PageID# 84




However, any final adverse benefit determination on review wilt be In writing and indude: 1) specific reasons for the
decision, 2) specific refsrences to the Poltey provisions on which the decision is based, 3) a statement that you have Ihe
rightto bring a civil action under section 502(a) of ERISA,4) a statement that you may request, free of. charge, copiesof
all documents, records, andother Information relevant to your claim; 5) (A) Ifan Internal rule, guideline, protocol, or other
similar criterton was relied upon In making the decision on appeal, either (I) the specific rule, guideline, protocol or other
similar criterion, or (II)a statement that such a mle, guideline, protocol or othersimilar criterion was relied upon In making
the decision on appeal and that a copywill be provided free of charge to you upon request, or (B) ff the decision on appeal
is based on medicaljudgment, either (i) an explanation ofthe Bcientificor dinicaljudgment forthe decision on appeal,
applying the terms ofthe Policyto your medical circumstances, or (II) a statement that such explanation will be provided to
you free of charge upon request, and 6) any other notice(s), 8tatement(s) or infbrmatlon required by applicable law.

Claim Procedurw for Claims Not Requiring a Dstennlnatlon of Dlaablllty

Claims for Benefits

Ifyou or yourauthorized representative would like to file a claim for benefitsforyourself or your Insured dependents, you
oryour authorized representative should obtain a claim fbmnfs) from your Employer or Plan Administrator. The applicable
section ofsuch form(s) must be completed by (1) you, (2) the Employer or Plan Administrator and (3) the attending
physician or hospital. Following completion, the claim form(s) must be fbiwarded to the Insurance Company's claim
representative. The Insurance Company wrill evaluate your claim and determine S benefits are payable.

The Insurance Company will make a decision no more than 90 days after receipt of your property filed dalm. However, if
the Insurance Company determines that special droumstances require an extension, the time for its decision will be
extended for an addittonal 90 days, provided that, prior to the beginning of the extension period, the Insurance Company
notifies you in writing of the special cireumstances and gives the date by which it expects to render its dedsion. If
extended, a decision shall be made no more than 1 80 days after your claim was receh/ed. Ifthe Insurance Company
approves your claim, the decision will contain infbnmab'on sufficient to reasonably Inform you of that decision.

However, any adverse benefit determination will be In writing and include: 1) specific reasons for the decision; 2) specific
references to Policy provisions on which the decision is based; 3) a description of any additional material or information
necessary for you to perfect the claim and an explanation of why such material or Information Is necessary; 4) a
description ofthe review procedures and time limits applicable to such, and 5) a statement that you havethe rightto bring
a civil actton undersection 502(a) of ERISAafteryou appeal our decision and afteryou receive a written denial on appeal.
Appealing Denials of Claims for Benefits

On any wholly or partially denied claim, you or your representative must appeal once to the Insurance Company for a full
and fair review. You must complete this claim appeal process before you flle an action in court. Your appeal fequest
must be in writing and be racelved by the Insurance Company no later than the expiration of 60 days from the date you
received your clairrt denial. As part of your appeal:

1. you may request, free ofcharge, copies ofall documents, records, and other infbmiatlon relevant to yourclaim; and
2. you may submit written comments, documents, records and other Infbimatlon relating to your daim.

The Insurance Company's review on appeal shall take Into account all comments, documents, records and other
iiTfonnation submitted by you relating to the claim, without regard to whether such Information was submitted or
considered in the initial benefit determination.

The Insurance Companywill make a flhal decision no more than 60 days after It recedes yourtimely appeal. However, if
the Insurance Company determines that special circumstances require an extension, the time for Its decision will be
extended for an additional 60 days, provided that, priorto the beginning ofthe extension period, the Insurance Company
notifies you in writing of the special dreumstances and gives the date by which it expects to render Its decision. If
extended, a decision shall be made no more than 120 days after your appealwas received. Ifthe Insurance Company
grants your claim appeal, the decision will contain infbmiafaon sufficient to reasonably infDim you of that decision.

However, any final adverse benefit determination on review will be In writing and indude: 1) specific reasons for the
decision and specific references to the Policy provisions on which the dedslon Is based, 2) a statement that you are
entitled to recewe, upon request and free of charge, reasonable access to, and copies of, all documents, records and

                                                              38
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 85 of 104 PageID# 85


other information relevant to the daim, 3) a statement ofyour right to bring a dvll action under section 502(a) of ERISA,
and 4) any other notlce(s), statementfs) or InfDirnation required by applicable law.




                                                             39
    Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 86 of 104 PageID# 86



The Plan Described In this Booklet
Is Inaund by the
                                 Hartford Life and Accident Insurance Company
                                            Hartford, Connecticut
                                  Member of The Hartford Insurance Group
   Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 87 of 104 PageID# 87


           ^t-<. To                         ^. -v ^/i/^                                              4-?Jn^fT2~zTm^                 u yi



                                    ^?/- w^ - .y<o?'» ^«. l*/''i>~ ^./''Ad-'//
           CJ
                                                         TERMINATiON OF EMPLOYMENT
                                                         AFTER A 12-MONTH UNPAID
/T ^A*rjLy ^ ^
   ^f6^0 t-^f. Ks^-           ,   t, /ta*.^<-


                                                                                                    1<->
        te: 1/1 , 16
     Name: Loralri Bo e
     Pereonnel*87919S
     CSCTe InatlonDate: 1/23/16

    Btslow you will flnd Information Felevantto .all CSC benefits plans far employee* who temilnate from CSC after
    one year of medical leave. Some of these benefits may not apply to you. The notes In the right eolumn of the
    chart below will ghe you pertinent Infonnatlon for aach benefit upon temilnaUon of employment, and will Indicata
    whether any action la required from you.                                                .         .          .

    Pleasefeel flee to call your Laave Coordinator (Stephante LaFevsr(703)318-2405) Ifyou hiKiiaanyquastions or
    needasslstancB. withyourforms.                ^^                     -fl^-i^a7. '/O ' C -
                                                                                                               RcquTrod
     Unpalit Brhefita Pmmlums:                                                            ffAppllcab .

     If you are not up-to-date .with your benem premiums, the remaining                   BeheTrta owed will be taken ftom your
     premiums, will be deductBd from your veicatlbn payout check Ifyou                    available funds hi your flnal payeheck;
     have a vacation balance due to you from CSC. Ifyou do not have a                 .   You will be aent a final statement with
     Vacation balance or enough to pay f6r your benefit* owed, you will                   (he remaining btnefite owed amount
     need to make arrangwnents to pay the remaining benefits owed.                        wflthtn 2 weate from youf termination
     Failure- to make the required payment* will mault In your account                    date. You will have 1 6 day to contact
     being aentto Collectlorta. Employees with outstanding premium                        the Bnneflta admlnlsbator to aet up
     balances have up until 30 day from their CSC termination date to                     payments othamtee you will moalw a
     p?y the premium.                                                                     Ittter ftnhi Goltectlona withfurther
                                                                                          Inatriicttona.

     Healthcan Covemg? Continuation
     (Medical, Dbntal, Vision)                                                            Once you recehe COBRA papbiwork,
                                                                                          complete and return It to CONEXIS If
     Medical. DBntal and Vision Plani                                                     electing to continue coverage for
     You msly continue your current      nledlcali. dental,   and vteltion coverage       youraelf and, ahy covered
     through COBRA. CONBCIS, CSC's COBRA administrator, will aend                         dependents.
     youJnfbnnatlon andan enrollment packagewithintwoweete(101(1
     your date of termination. The package wBI provide Information that
     explains yourrights andthe costofcontinuingyourcoveragethrough
     COBRA;
     Employe Baalc Life Insuranca CoyBmge:

     Ifthe insurance company approves contiriuajlon of covarage (Waiver                   Carrier has approved your Watver of
     of Premium) your waiver of pmmlum win contliw while ypu are                          Premium Requeat for BastoUte -
     totally disabled until you reach the amended 1983 aoclal aecurity                    coverage CNoacBontBnqultiBd trom
     norrtial retirement age at whfch Umg you may convert coverage to an                  you for your Basic Life coverage).
     Individual poUcy.                                                                       fes^^ </Sff8t.Ci
                            ^Er^y^r^ywc i                                    ^            ^
                                                                                      Ji-
                            ^w- ^-^Hl ^
                            iiV- ffi. ^//Z-f ^-4~p
   (. rfie,J^ De.^^                                                                                               EXHIBIT
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 88 of 104 PageID# 88




         Benefit
                                                                                 Encfosures^i.^at;^ iNeanHfcuas^-1-".
         Supplemental and DBpendent LHe Coverage:
                                                                                 InfomiaBon ragardlng corivemlon
     .
         You may convert your Supplementtl life and/or DgpendBirt Life           wBI bo provided by Aon.
     .
         coverage, If applicable to an Indhfldual policy tf you with.
      Convera. lon' altows. you to continue your coverage by purehaging a
     Whole life Inaurance policy (or unlwreal life insurance policy for MY .
     fBsldente). Infbrmatlon regarding .conv»mlon willbe provldBd byAon
     OFyou .can contact the CSCBeneffl». Centor(manag6d by Apn
     Hewltt)at877-627-4Qi5 . .
     Matched. Awet Plan <MAP):                                                    ot Appl cable

     MAP particlpante may elect to either defer receipt of their account        Applicable
     until a later date (but no longer than ag? 70 %), Ornquett a               The MAP Recordkeeper will ssnd you
     distribution of their account, or rollovtr their account to another tax    Information on how to take a
     deferred plan, tdch. as a Rollover IRA. Pleate ealll your Retlmment        ' distribution of your aecBuntwithin the
     Coordinator If you have any questions about your MAP options.                nnd fewweete pr you may cqptact
                    ..*>..                            '    .       1 .            the RacoidkBeparvtaths MAP
     Ifyou. become totally and permanently disabled whlto employed by           websita
     CSC and temilnate from CSC as a re»ult ?f yourdisability, you may          (httt>://mvw. reaounses. hawltt. iainAac)
     apply to the CSC Retirement Plans Committee Ip retejve the value of        or via the MAPInfonnatfon Une
     your MAP account, Indudlng your vested and unvested company                (1.877.627.4015>
     contributions. Ths CommlUea raqiiinBSthat an attending physldan'a
     statenient providing evidence of yourpennanent and total dlBablllty Is     Ifyou chbosato applyfor a
     attached to your application. No eariywithdrawal penalties apply. '        distrtbutlon ba<6don total and
                                                                                permanent dlafi.blllty, call the MAP
                                                                                Infbmiatton Lira (1. 877. 627. 4015) to
                                                                                discuss whatla needed.
     HSA»Pb»tTermln>Bon:
                                                                                All questions, wneema, and
     AflertBnninatlon of employment, YSA HSAs convert to Retail                 Gomplalnto should be dfrectad to CSC
     Accounts. Please contact CSC Beneflte Center at 877-827-4015for            Benefits Center (managed by Aon
     account balances.                                                          HewKt) at B77-?27-4015.

     Long Tenn Diaabillty;

     If you are currently receiving Long Term Dlaablllty benBfits,. ypu wUI
     continue to receive benefits per th» term* ofthe pollpy.

     Benefits will dontlnue as long as you are considered totally di8Bb|ed
     by the terms of the policy up until age 65, (For thoae employee* who
     are age 62 or older at tha tltna of dlsablernsnt, them Is a »chadule for
     the maximum benefit parlod. Please refertb your Employee Beneflte
     Guidebook) or contact your Leave Cotinllnator (br detalla. ) .

 .   The LTD policy has 9 provision auch that the monthly benaffl under .
     the policy will be reduced by Incohie. thslt you reoelve (rom other
     sourtes such as Social Security, Workers' Compensation, arid ciirtaln
     rttirement benefit*. Please refer to your Emptoyee Beneflta
     Quklebookfora detailed list.

     During the first 24 months you sirill be conildewd totally disabled
     underthe policy If you are unable to perfdfm the duties ofyour
     occupation. After. 24 monthBi you will continue to be con»ldemd
     totally disabled. Ifyou am unable to engage In any substanUally
     gainful occupation for which you are, or could be reaaonably become,
         uaMted b re on of education trai In or ex erience,
       Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 89 of 104 PageID# 89


                                                                                       *ttm Uh Insunnn Comimy SemtoeCmt«r
                                                                                       fJO-BmfWW
                                                                                       ladriiton, CT wsi^wa
                                                                                       Tthphon* Numbei: WOO<2»S065
                                                                                       hxNumbw: l-«»ss«39
               June22, 2016


            Lonalne.Boyne
                                                                              ^cieyfeP            lofssfK.
            8842McFdlPlace
            McLean,VA 22101                                                     '/o»^. I^uAs.



           RE:        Group Control: 838912
                      Empluyw ComputarSdancwfiwpomtion
                      Employee: LoralneBoyne

           Dear MB. Bpyne:

           ThtetettTtoinrwponseto yourdalmfw:th8extotMtonofyourgrouplifolmuranc»cownigeunder
           tha Pemiamint andTotal DtMUIIty_featym (WahwofPmmiumfunder theComputer Sdenoes"
           CorptKatton berwflt plan (the"Plan"). Thh Plants fuiKtodbya policyofgroup lifeImunnce twuad
           .
               ppiky).
           Wtehave comptoted our review of your da'm tbr the WlaiwpfPremium benefit and haw
           (jptormlhed thatthe Infennatton rcelwd In support ofthhclabn hae notestablirtwdthtfUits toss
           ftlte wittthi thePannanent andTotal DtoabUity anmrage mqulmmantB d'Uw Pbltey. Accordingly,
           theWahwrofPremiumbemlithasnotbBeriapproyadunderthetomwofttiePolicy.
           jn ordarto beentitledto theWttfverofPmmium benBfitunderth* Policy,certainnciidmmanfmurt
           be mat These reiqulTBmBntB ani found undBr(tie Permanent andTotaf blMbaity CwenBe . edton
           of the Policy. .                                           '                                      '    ~ '

          Underthetamw ofthh proyiBton, a covered emptoyae Whotiecomea permanently andtotaUy
          dteablpd may continue, under cartain condNiom, to be cowmd under the grtup MBinujranw policy
          without maWng further contrteuttom towante. th? coverage. TOB Peimaneht and Tofeil bhabBlty
          fiaatun. whteh 1»mom speclficdly describad In your booklBt-certtflcate, pmyldee that

                 "Youwmb9conBldendpennanenUyandtotally .dtoabtoduhderthhplan ffdteeaworipluiy
                 prevents you from;

                 .   Working at your own job or any other Job(or |wy or profit; and .
                 .   Beingableto woikat anyrwonabtetob. A .nawiablBJbb' is anyjbbfcriav orprodt
                     which you aw, or nwy re-onably becoms, quallflBd for by educatloh, tnilning, or'
                     experience.

                Qualltylngfor the Pemtuiimt .nd Tnhil DI-Mllty Bwieflt
                You mu«t mart . II of the tolKwing criteria to qiullty for thto beneflb

                .    You must b9 Inaured underthis plan when you atop acUwwork dueto yourdh*aw or
                     !n|uw
                .    You murt be under age 60 when you atop active woiki and
                .    You mint be absent ftomacUvewoik tor 8 conaecyUve months without IntBfrupBon.

                                                                                                                       EXHierr
<imi»ath«tondmiiUtm<to|]mitucBui<im>lta|imi«<rtbym»ormn»ofth«(»Nn»tn»u»grnibilillNymii>iiito>>idudhi|«<tmUli
to afnilate tArtirt Uh md   Obrt^Iwurmca poDcluam offnadand undNwlltm by Aeim Uhi inaurtnnCnmpN   iy (^^

BZBUAUmlm.
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 90 of 104 PageID# 90

  Page 2 of 3


  Stopping active work means the dateyou areno tongerphyateally at yourjob perfonnlng theduttes
  of your Job.                                      ; .             ;       -.         -

  You murtgjveAetna a written notice ofclaim fbrthh extended ben«fit. Artna muat moeive your
  notice within 12 months tinom the datayou atop acthwwoik. If your written nottoe la notrecdved
  within12 montha ofUiedata you atap activework, youwinnot'be eligiblefbrthis beneflt . rtBntton.*
  TheinfonnaUon we myipwed foryour requwt jndicataa thatyou donot aattoty the nqulramente (or
  eligibilityunderthewaiverofpmmlum benefitbecauBeyourpennanantaridtotaldisabilityttarted
  on oralter the date you attained age 80. Thb datormlnatton to btaed pn the fbllowlhg infcnnatton:
      .   Information Fuvlewud in your LongTerm DiaabllHy claim flto
      .   Informationrevley»adInyour Uf8 InsurtinGedalmfito

  Our mcordB IraBcatBthat your data of Mrthte June 08, 1964 andttie date you last worked was
  December23, 2014. Sinceyou aftdried age60onJune08, 2014andatbppedworking atage60,
  youreligibilityforthh beneflt ladented.
  For these rtaB ons,   we an   unable to approve your mquwt.

  You may have the option to conwrt thh coverage to an Individual Life Imunince policy by
  amtadlng vourfbnnBremDtovwviiithIn31 davBftiltowlnptha dataofthh letter. YOUmayabocaW
  toll-ftee at 1-877-503-3448, to obtain a conversion applkatton.

 Ifyou have any addlttonal Information, not pmytouBly submitted, whichyou believe will aaatet us In
 evaluatingyourclaimfor theWaiverofPremiumbwwflt,ptoawforwardthatto usforpur
 copsldenrtion within one hundred eiflhty (180) daysfrom the date ofyour receipt ofthh letter.. In ,
 particular, thefollowhig Infbmiatton would asstetMBInftirthw ayaluatlng your claim ft»'.banefit? and
 couU affect our benefit detenninatloh:

     .    A certified copy of your UrthoertfflcatB.
     .    Any additional medical Inlbnnatton or reconb that would aupport a finding that you became
          pennananUy andtotaBy dteabled priorto your 60th birthday.
     .    Documentntton that th» Computer Sctoncaii Corporation poBcyalhnwcovarage to b^jlri afar
          aysSO. .
     .    Any other Intbnnatton or documentation you bdteve would asstet ua in mvtowlng your claim.

 Ifyou dltagnae with this detarmlnatton or.beneflta, you have aright to a mvtew ofthedBcteton and
 to bring a cMI action under Section 502(a) ofthe Employee RsUFBment Inconne Security Act of 1974
 (ERISA)IfthedenialISupheldpp an appeal.AetnaUto InaurariceCompgmywill raviewany
 additional eyfdetice you subnilt. Including but not limited to:

     .    The spedflc Infomiatton B^ed above, and
     .    Anyother claim Infonnalton orctocumentatton you beltovewouUawbt us hmvimhg yourclaim.

 Toobtaina mvtew, youoryourwprNentatlvediouUaubmlta raquwlInMiritlhgto tth office..Your
 requertahouyhidudethe groupname (..a., employer), nameofthe Iiwumd,the Inaumtf*Social
 SacurityNumberandVm iwuesandcommantsandanydocumenta, ncordaorotherinfcnnatlon
 thatyouwouMllketo hawoorwldemd, whrtheror not Bubmlttod h oonnacttonwiththeInitialdaim.
 You nwf atoo ncelve, upon requtet fm» of chaige, documenta, mcoKto, and other Infbrmftton
 reteyant to your ctalm. The written mqueat fbr mytow murt be mailed or delivered within IM (tay
Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 91 of 104 PageID# 91


  Page3 of 3


  folkwlng receipt ofthla explanation, Ordinarily, youwBIrecehm nofflcation oftheflnal
  dBtoimlnatton^ within46 daysfollowing receipt ofyourrBqueat Ifapwtol droumatances nqulm an
  axtanston oftbne, you will be notified ofauch extemlon durinn (he 46 daya toltowlnamcalDtofvouf
  request

  A^co(y ofthe PolicyoeiWluto will beprovided toyou upon writtBn requut Requert for .nyother
  Plan docunwnto thouM be addreawd to Computer Sctoncw CorpomUpn.

  To avoiddatay whwinapondlnB to thteInltw, plMse Includnth* mme and SocialSecurity
  numbw ofthe curtnd penon or (tocwwd In .B corrwpondence.

  Ifyou have anyqueritons, ptease contact us at 1-800-62K088.
  Sincerely,

  C.aunmSnwts

  Lauren Swartz
  Claim Analytf
  Premium WahwrUnit
 Aetna LifeInsuranceCompany


 ec; ComputBrSdehewCoipbrBtton
       Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 92 of 104 PageID# 92

IBWBBie                        Uiriart I Marian ZOI ^*l1an M-Nge Cmhr - FW<<-dmN fbrpniriunwdur hr ImlmBon*



      \^-^'»wte..
      Veiteon M»N|ig« Cantor


                                                                                                        Tl»e*d«i(Oct4at2:18PM
      fromi'Henfclt-Canlwall, Laura"<Laura.Henl(!lfrCardwell®c8iaA6m>
      Tte'roberWOSflvBiton.ner robert4058<»8ri2Dn.net
      SubJactfW: Aatna denial,for premium walvar fcr Lomlne Boyne

      HI Robert.

      Please see the auached as well.

     Thanks,
     Laura

      from: Herrick-Caidwll, Laura
      SentW6()ne8dax September 14, 201810:52 AM
      To; tohartAOSfltvBrizbn. nel' <robBrtt05flharimninflt>
      Subjact: Aetna denial tor pnmlum waiver for Loralne Boyne

      Robert-

      Please   sse   the attached. I think the   reason   for the denial was the tect she was dwr 80 yBars of age.
     \bu have a phone * to call and to a»k method Ihte wag aentoutto Loialne.

     Thanks.


     IAro*<boofh;t*oat bll
      . -efey -fr-a» 61 <cni*6-T6*ga-ft-uta
     CSC GotBmmentSdutlons LLC, A CSRA Company
     1§038ConferenceCenter Drtva IChantlly yrglnla 20151
     flfease note mynewdlffce lelaphone numberand nawemaff adlfrBsa.
     w: +1,571. 446. 4070 |t 86(W94-7907|| |)inBihflrrl(?h-PanhuBllfflc8'la-Btlm *'mw"-cala-c°m
     Follow us.on Pacahook and ItdBet
     BndurlnaVBll-. brplmd Perfonnaiw.

     q(]»       Ai^uka to-tett-aaa . a»w^ai-«*l9« -i**dpa a poA 40-Mi -&                                >ii?afajyfai
     6^^^Me^<^<^^^l(»M*d**lM 6B6-06Mil&^XE
          1o -an?4 O&a*»»9?i
     /v' -)<«6a'a 6^ri&tf^te»T -*(Ci-i»!6we&fft^u <&*6*<s*0(aeuaRi it^fU&<eaiea»tiR
         l6Bfr-<&WttfaM<S(Sfc*C l qbWe0^tMi?l»6fflSUMC»fa-NO-Nst5»e»-te(?^<tps poA
                     leiia-A*ftfaiMi» -aMs^niahs aBa-oea ea^aCsT6na awMMd 6
          K6BaMiSB<MOf(Ste65ttaT <li|aBi A0*i. ttc<&<




W^3»hrtl.»«riianCTi^bnril<iutllc^nlrti?lild<^j*lgaLNI«IIOplidlM^lIirtU«^<*ila^^                                                 Ifi
         Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 93 of 104 PageID# 93



Lucas Kline

From:                                Robert Flick <robert405@verizon.net>
Sent                                 Tuesday,April,24, 20182:51 PM
To:                                  Lucas Kline
Subject:                             Fwd: life insurance benefits for Loraine A Boyne




--Original Message-.
Frpm:- Robert Flick <robert405@verizon. net>: .
To: benefits <benefits@csra. cpm>
Sent: Tue, Mar 13, 2018.11:29 am
Subject: life insurance benefits for LoraiheA Boyhe

Dear sir or madam,.

      My nameis RobertFlick. I amthe husband& thetrusteeto the estateofthelate LoraineA Boynewho'diedAugust
28th 2016. Her birth date was June 6th 1954 & the last 4 digits of her ss# Is2779: My wife was an employee of CSC until
herseparationfrom thecompanyon aboutJanuary20th2016, having beenon longterm disabilityforabouta year.
   In earlyJanuaryof2016wereceiveda separation packetfrom humanresourcesofCSCthatstated herrequestfor a
premium waver had .been approved & no further action was.needed by us. I foltowed up this letter with a phone call to hr
CSC & was told again that was correct.                                                        ;
   Withina coiipleweeksfrom herdeatti I called hr CSCto (eport herdeath &.to beginthe claim processfor herlife
insurance with Hartford life insurance co. Policy #GL-402775. The person I spoke with took some infbrmaUon & said they
would call me back. Within a couple of days the person called back & Informed me her life Insurance policy had lapsed.
   I have never received any formal letter or notice of denial of this. claim;                           ' .
   My email address is is rt)bert405fflverizon. nBt. My new home address is 107 Deer Hill ct, Stephens City, va 22655.
   Please process this claim'with the insurance company as it does't appear to have ever been done, & send me a reply
by email or letter.                                                                 .

   Thank you for your attention to this rnatter;

Robert Flick




                                                                                                    EXHIBIF
         Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 94 of 104 PageID# 94


 Lucas Kline

 From:                               Robert Flick <robert405@verizon.net>
Sent                                 Tuesday, April 24, 2018 2:52 PM
To;                                  Lucas Kline
Subject:                             Fwd:Automaticreply: life insurancebenefitsfor LoraineA Boyne




-;-0riginal Message-
From: Robert Flick <tobert405@verlzon, net>
To: benefits <benefits®csra. com>
Sent: Thu, Apr 12, 2018 9:33 am
Subject: Fwd: Automatic reply: life Insurancebenefits for LoralneA Boyne

Dear Sir or madam, . .
Qn March 13, 2018 I sent you an email asking you to file the claim for my wife's, LoraineA Boyne, life Insurance benefits
with the Hartford lifeinsurance company. To date I have no response from you or Hartfprd. Please give this matter your
immediate attention.
thank you,
Robert P. Flick


-Original Message-
From: Benefits <BenefitsOcsra. com>
To: Robert Flick <robert405(averizon. net>
Sent: Tue, Mar 13, 2018 11:30 am .
Subject; Automatic reply: life Insurance benefits for Loraine A Boyne


Thank you for contacting the Benefits Mailbox.

For questions regarding your 2018 benefits coverage, please .contact the CSRA Health and Wellness
Service Centerat 1-844-458-. 743D.You mayalso email your inquiry to
CSRAhealthandwelhiess(Slwillistowerewatson.           com. .

Ifyour question is regarding your 401(k), please contactT. Rowe Price at 1-800-922-9945


Thank,you,

The CSBA Benefits Team


This electronic message transmission contains Information from CSRAthat may be attomey-cllent prhlleged, proprietary
orconfidential.The InfomiattonInthis messageIs intendedonlyfor use bythe Indlvldyal(s) to whom K is addressed.Ifyou
believe y.oy have received this message In error, please contact me Immediately and be aware that any use, disclosure,
copying or distribution of the contents of this message is strictly prohibited. NOTE: Regardless of content, this email shall
not operate to bind CSRA to any order or other contract unless pursuant to explicit written agreement or government
initiative expressly permitting the use of email for such purpose. .
                                                                                                           EXHIBFT
        Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 95 of 104 PageID# 95


Lucas Kline

From:                               Robert Flick <robert405@verizon.net>
Sent:                               Tuesday, April 24, 2018 2:54 PM
To:                                 Luca? Kline
Subject:                            Fwd:Automatic reply; Automatic reply: life insurance benefits for Loraine A Boyne.




-Original Message-
From: Benefits <BenefIts®csra. com>
To: Robert Flick <robert405@verlzon. net>
Sent: Thu, Apr 12, 2018 9:34 am
Subject: Automatic reply: Automatic reply: life insurance benefits for LoraineABoyne


Thank you for contacting the Benefits Mailbox.

Forquestions regardingyour 2018benefits coverage, please contactthe CSRAHealth andWellness
Service Center.at 1-844-458-7430.Youmayalso emailyour inquiryto
CSRAhealfhandwellnessfSSwillistowerswatson.          com.

Ifyour question Is regardingyour 401(k), please contact T. Rowe Price at 1-800-922-9945


Thank you,

The CSRA Benefits Team


This eletrtronic message transmission contains Information from CSRA that may be attomey-client privileged, proprietary
or confidential. The information in this message Is. lntended only for use by the Indlvldual(s) to whom llis addressed. Ifyou
believeyou havereceivedthis message in error, pleasecontactme Immediatelyand beawarethatany use, disclosure,
copying or distribution of the contents of this message is strictly prohibited. NOTE: Regardless of content, this email shall
notoperateto bindCSRAto anyorderorothercontract unless pursuantto explicitwrittenagreementorgovernment
initiative expressly permitting the use of email for such purpose,




                                                                                                           1
        Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 96 of 104 PageID# 96


Lucas Kline
                                                                 \
From:                               Robert Flick <robert405@verizon. net>
Senfc                               Wednesday, May 09, 2018 4:27 PM
To:                                 Lucas Kline
Subject:                            Fwd: Loraine Boyne Life insurance




-Original Message-^-
Fronrt: Roben Flick <rpbert405@verizon. net>
Tor benefits <beneflts@csca. cdm>
Sent: Tue, Mgy 1, 2018 11:29am
Subject; Loraine Boyne Life insurance

Dear'Sir or Madam,
I have sent you 2 emails requesting you process this claim. IfI do not hear back from you In 7 days I will befiling a law
suit.




                                                                                                          EXHIun"

                                                                                                    1 £)
         Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 97 of 104 PageID# 97



 Lucas Klirie

 From:                               Robert Flick <rpbert405@verizon.het>
Sent:                                Wednesday, May 09, 2018 4:26 PM
To:                                  Lucas Kline
Sxbject:                             Fwd:Automatic reply: LoraineBoyhe Life insurance




 -Original Message--
From: Benefits <Beneflts@csra. com>
To: Robert Flick <robert405@verizon. net>
Sent: Tue, May 1, 2018 11:29 am .
Subject: Automatic wply: Loralne Boyne Life Insurance


Thankyou for contacting the Benefits Mailbox.

Forquestions regardingyour 2018benefits coverage, please contactthe CSRAHealthandWellness
Service Center at 1-844-458-7430.Youmayalso emailyourinquiiyto
CSRAhealfhandwelhiessfaiwiUistoweiswatson.            coni.

Ifyour question Is regarding your 40l(k), please cqntact T. Rowe Price at 1-800-922-9945


Thank you,

The CSRA Benefits Team


This electronic message transmission contains information from CSRAthat may be attomey-client privileged, proprietary
or confidential. The"information In this message is Intended only for use by the Indlvidual(s) to whom it is addressed. Ifyou
believe you have received this message in error, please contact me Immediately and be aware that any use, disclosure,
copying ordistributionofthe contentsofthis messageis strictly prohibited:NOTE:Regardlessofcontent, this emailshall
notoperateto bindCSRAto anyorderorothercontlactunlesspursuantto explicitwritten agreementorgovernment
initiative expressly permitting the use of email for such purpose,




                                                                                                    EXHrilT
        Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 98 of 104 PageID# 98


 Lucas Kline

From:                                Robert Flick <r0bert405@verizon.net>
Sent:                                Saturday, August 25, 2018 12:31 PM
To:                                  Lucas:Kline ...
Subject:                             Fwd: life insurance benefits for Loraine A Boyne




  --Original Message-. .
From: Robert Flick <robert405@verizon. net>
To: CSRAhealthandwellness <CSRAh9althandwellness@willistowerewafeort. com>
Se!nt:Thu, Jun28, 2018. 5:03pm .
Subject Fwd: IKeinsurance,benefits for Loralne A Boyne




-Original Message-.
From: Robert Flick <robert405(averizon. net>
To: benefits <bene(itsiacsra. com>
Sent: Tue, Mar 13, 201811:29 am
Subject: life Insurance benefits for Loraine A Boyne

Dear sir or madam,.

    My nameis RobertFlfck, I amthe husband& thetrusteeto theSstateofthe late LoralheA BoynewhodiedAugust
28th 2016. Her birth date. was June 6th 1954 & the last 4 digits of her ss# Is2779. My wifewas an employee of CSC until
her separation from the company on about January 20th 2016, .hgvlng been on long term disability for about a year,
 . In early January of2016 we received a separation packet from human resources ofGSCthgt stated her request for a
premium waver had been approved & n& further action was needed by us. I followed up this letter with a phone call to hr
CSC & was told again that was correct.
   With.in a couple weeks from herdeath I called hrCSC to report hw death & tq begin the claim process for herlife
tnsurancewith Hartford lifeinsuranceco. PolicyiffGL-402775.Theperson I spokewithtooksome Infbnnatloh& saidthey
would call me back. Within ,9 couple of days the person called back & Informed me her life insurance policy had lapsed. '
   I hgve never received any formal letter or notice of denial of this claim.
   My email addres^te Is robert405(a!verlzon. nBt. My .new home address is 107 Deer Hill ct, Stephens City, va 22655.
   Please process ttils claim with the Insurance company as it dpes't appear to have ever been done, & send me a reply
by email or letter.                                                                         .

   Thank you for your attention. to this matter,

Robert Flick




                                                                                                     fcXHIBFT
                                                                                                         0
            Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 99 of 104 PageID# 99



 Lucas Kline

 From:                                         Robert Flick <robert405@verizon. net»
 Sent:                                         Saturday, August 25, 2018 12:30 PM
 To:                                           Lucas Kline
 Subject:                                      Fwd: Life insurance beniflts




 -Original Message--
 From; .Mayweather, Shayon(Buflalo) (Buffalo) <Shavori.Mayweather@llazon.com>
 To: robert405 <robert405@verizon. net>
 Sent: Thu, Jun 28, 2018 7:57 pm
 Subject: Life insurance benifits

 Hello Robsrt,

Thank you'for contacting your CSRA Health andWellness support team. Wehgve received your inquiry regarding the life
Insurance benefit for yourspouse.                                            '                                             -..           --.

Wearethenewthirdparty benefitsadministratorfor2018andhave no informationon yourgrouppriorto thatso
unfortunately we trill have to refer you b?ck to CSRAfor assistance with your inquiry;
You cancontactthe HR Benefits Team atCSRAvia email atbenefltsffllcsra. com. Ple.asedisregard the auto-reply email
youreceiveadvisingto contact usat thesupportcenterasthisissomethingthatwouldneedto beaddressedby'CSRA
directly.                                                      '

Ptease let me know if you have any additional questions.


Thank you,

Shavon Mayweather
Liazon

888-542-9661 (Office)
888-810-1095 (Fax) .
Shavon. Mavweatherfiyiazon. com


www. liazon. oom


Notice of Confldentlallty.
This transmlsslon'. contalns Intomiatlon that may be confidential. 11has been pmpanid forthe sole and exclusive U8e ofthe Intended recipient and on the basis
agreedwlth. thalperson Ifyouarenotthe Intendedradpientofthemewaas(°r authorizedto racelve Ifforthe intendBdredplent), youihouldnotifyus
immediately;ypushoukldelete It from yoursystem andmayr»6tdteclosaItscontentsto anyoneelse.                             .     .     - .          - - ^ ,_

You m»y receive direct marketing communlcatlon^from milis Towers Watson. Ifso, you havethe rinhttb optout ofthme communhatlone. You can opt out i>f
these communications or request a copy ofWlllls Tovmra Watson's privacy notice by amailing unaubaisrihdlwllllatowBnwataon. min.




                                                                                                                                                EXHIBIT
        Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 100 of 104 PageID# 100
                                                                                                           EXHIBIT

  Lucas'Kline
                                                                                                           ja._
 From:                              Lucas Kline
 Sent                               Tuesday, November 13, 2018 1:44 PM
 To:                                'benefits@csra. com'.
 Cc:                                'robert1405@verizon. net' '
 Subject                            Claim for Lpraine Boyne life insurance benefits


 I represent Mr,RobertFlick. RobertFlickIsthewido.werofLoraineBoyne. LoralheBoyne,deceased,wasa senior
 manageremployedbyComputerSciencesCorporation "CSC"formanyyearsuntil hertermination InJanuary,
 2016. Effective November 30, 2015, the former North American Public Sector business division ofCSCsplit offand
 mergedwithSRAInternational, Inc.,tofomnthe IndependentcompanyCSRA,Inc. Aspartofheremployment
 agreementwithCSC/CSRA(the "Company"),theCompanyagreedto provideMs.Boynecertainemployeebenefits,
 among them a life Insurance benefit bywhich the Company would payfor life Insurance for Ms. Boyne^under the terms
 of a group life Insurance policy. The Company sponsored the CSCGroup Insurance Plans, which included life insurance
 benefits uhderwntten byAetna LifeInsuranceCompany ofHartford. TheCqmpany afsosponsoned theCSRAInc.Fully-
 Insured E.mployee WelfareBenefitsPlan,whichIncludedlife insurancebenefitsuriderwrltteh byHartford Lifeand
 AccidentInsuranceCompany. Byagreeingto providethe lifeInsurancebenefitunderthesepolicies,theCompany
 agreedto provide Ms. Bpyneswiththe abilityto continuelife Insurancecoverageafteranyterminationofher
 empjoyment, subject to theterms ofthe policies permitting cdverage continuation-(andsubjectto Ms. Boyne'seligibility
 undertheterms ofthose policiesto continue cpverage). Duringhertime workingforthe Company, Ms.Boyrie elected
 to utllin theemployee life insurance benefit, andparticipated asa nanoed insured underthe Hartford policy. Ms, Boyne
 also elected to utilize the benefit of paying an additional premium under the Aetna policy for a supplemental life
 Insurance benefit. TheCompany paidthe premium on the policy for Ms. Boyne's baselife Insurance coverage, and
 deductedthepremiumforMs. Boyne'ssupplemental lifeinsurancecoveragefrom herpaychecks. Ms.Boyhe'sbaselife
 Insurance coverage was one times her annual salary. Her supplemental life Insurance coverage was an. additional two
 times her annual salary. Herannual salary wasapproximately $149, 000.00. Mr. Flick wasthe sole.beneficiary of Ms.
 Boyne's life Insurance. InJahugry 201.6, Ms. Boyne had been on long-term disability for a year, and In accordance with
 the Company's employment policies, she wasterminated asan employee. Inthe fall of2015, knowing that shewould
 betermlnated. after she had been on long-term disability for a year, Ms. Boyrie Inquired with the Company about
 maintaining her life insurance coverage after her termination, andwas told that It would be maintained.

TheHartford policyhadthreeoptionsforcontinuingcoverageaftertermination. Thefirstoptionwasknownas"Waiver
of Premium. " Underthis provision, an employee who wasdisabled and who qualified for.WaiverofPremium hadthe
rightto continuecoveragewithoutpayinga premium. Theamountofcontinuedcoveragewastheamount Inforceon
the date the individual ceased to be an active employee. The Hartford policy .had eligibility requirements for this Waiver
of Premium option, including the requirement that the-lnsured was less than 60years old when he/she became
  disabled. The second option was"Portability. " The Hartford policy allowed an employee tQcontinue coverage after
  termination bysubmittinga portabilityapplicationwithin31daysoftermination andcontinuingto paythe
  premium. The third option Was."Conversion. " The Hartford policy allowed an.employee to continue coverage after
  termination byapplyingto the Insurerfor an individuallife insurancepolicycalled a "conversionpolicy," andthe
  individual hadto paythe premiums. The application hadto becompleted within 31daysoftheemployee's
. termination; The Hartfordpolicyalso providedthatanemployee couldnot applyforthe Portabilityor Conversion
options Ifthey had elected the Waiver of Premium option and were efigible. The Hartford policy stated that if the
WaiverofPremiumoption wasdenieddueto lackofeligibility,the individualcouldthen continuecoverageunderthe
Pfirtabllltybenefitorconvert CoverageusingtheConversion benefit. TheAetna policydid not havea "Waiverof
Premium"optionfor continuingcoverage, but did haveportabilityadconversionoptions.

As part of the termination process, the Company sent Ms. Boyne a document, dated January 15, 2016, and titled "Your
BenefitsUponTerminationof EmploymentAftera 12-MonthLeavep.f Absence". Thetermination datewasIdentifiedas
          Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 101 of 104 PageID# 101

     January23, 2016. Thedocument,statedthat.Inregardto Ms.Boyne'sEmployeeBasic-LifeInsuranceCoverage;"Carrier
  hasapproved your. Walver ofPremium Request for Basic Lifecoverage (No action Isrequired from you for .your Basic Life
. coverage. This document confirmed what Ms. Boyne had been told bythe Company when she Inquired about
  continuing her life Insurance coverage after termination: namely, that It would be maintained. Based upon the factthat
    the Company, not Ms. Boyne, hadadministered the policy, Ms. BoyneandMr. Flickreasonably relied ontheCompan/s
    representation IntheJanuary15,2016document, anddid riotcontactthe life Insurerdirectlyto confirmthe Information
    Inthat document that "Carrier hasapproved yourWaiverofPremium Requestfor BasicLifecoverage. " In reliance on
    this representation fromthe Company, Ms. Boyne and Mr. Flicktook noaction t6 pursue the Portability orConversion
    options for continuing Ms. Eloyne's life Insurance coverages after hertermination. They also did not paypremiums on
    the policies. They reasonably believed, basedonthe representation from the Company, thatthe policies were
    continued. AfterMs.BoynepassedawayonAugust28, 2016,Mr. Flick,onbehalfofherEstateandasbeneficiaryofthe
    policy, contactedthe Companyto determine howto claim Ms. Bonne'slife Insurancebenefit. Hewasdirectedto Aetna
    Life Insurance Company. Aetna then Informed Mr. Flickthat Ms. Boyne did not qualify for the Waiver of Premium
    provisionbecauseshewasover60yearsoldwhenshebecamedisabled. ThelifeInsurancebenefitunderthepolicywas
    not paid. Mr. Flick hassubsequently learned that (unlike the Hartford policy) the Aetna policy did not have a Waiver of
    Premium provision, so it isunclear asto whether Aetna's response related to the Hartford policy orthe Aetna policy. In
    anycase, had Mr. Flickand Ms. Boyne knownthat Ms. Boynedid not qualifyfortheWaiverofPremium provision under
    the Hartford policy, Ms. Boyne would have Instead submitted a portability or conversion application under the Hartford
    andAetnapoliciesinorderto continuehercoverageafterhertermination. HadMs.Boynesubmitted a portabilityor
    conversion application under the Hartford orAetna policies, shewould have been eligible for continuation of her
.
    coverage.


    Mr. Flickfiled suit againstthe Company In FairfaxCounty Virginia on August 15, 2017. The case was'removed to this
    Court then dismissedwithout prejudice byorderofthisCourton December5, 2017dueto pre-emption by ERISAand
    failure to exhaust administrative remedies. .

    Inearly2018;Mr. Fl|ckmadeseveral calls.to attemptto learn howto submit a claimfor life Insurancebenefitsunderthe
    Hertford policy.. On February 5, 2018, he called Hartford, and wastold the policy wasactive, but wasa group policy and
    Hanford did-not have records for Individuals, so the Company bad to Initiate the claim. On February 12, 2018, hecalled
    the Company's.benefits hotline andspoketo a representative whotook Infbnmatlon andtold him shewould open a
    claim and call Mr. Flick back, (>uthe never heard back. On March 1, 2018, he called. the Compan/s benefits hotline and
    spoketo a representativewhotook informationandtold Mr. Flickshewouldca.ll him back; but heneverheardback. On
    March 6, 2018, he called the Compan/s benefits hotline and spoke to a representative who took Information and told
    Mr. Flick that he needed to send.an email to the Company's Beneflts. department. On March 18, 2018, asdireHed Inthe
    lastcall, hesentan emailto the Benefitsdepartmentofthe Companyregardingthe claimon Ms. Boyne'slife Insurance
    policy. Mr. Flickrec?ived an automated response and then followed up on April 12, 2018. He received another
    automated response. OnMay1,2018,Mr. Flicksentanotherfollow-up.emgil. Hereceivedanotherautomated
    response. On June 28, 2018, Mr. Flickthen sent the same email from March 18, 2018 to the .
    CSRAhealthandwellness@wllllstowerswatson. com email address contained in the automatic replies from the Company,
    and received an email referring him back to the Company email address.

Noneof Mr. Flick'scallspremails have resulted in a substantive response from the Company. TheCompany hasnot
directed Mr. Flickto anadministrative, claimsprocessto submita claimfor benefits under,the policyorto appeal an
adverse decision, Mr. Flickrequests that the Company submit a claimto Hartford for benefits dueto Ms. Boyne under
the group life Insurance policy, and if a claim has not been made under the Aetna pollcy/requests that such a claim be
made. Mr, Flickfurther states that hewould liketo avail himselfofanyCompanyadministrative procedure to challenge
the non-payment ofbenefits .byAetna undereithertheAetna or Hartford policy, policy dueto the Company's statement
onJanuary15, 2016that"CarrierhasapprovedyourWaiverofPremium Requestfor BasicLifecoverage." Please
contact me with any questions.

Best regards,
Lucas Kllne
       Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 102 of 104 PageID# 102


Lucas J. KIIne
Associate Attorney
Main: 703-591-4900
Direct: 703-592-8567
Fax:703-591-5082
lkllne®haleball. com
www.haleball.com


Hale^Balj
Quhnn 1tuHiyvw^fy!h^"*

This e-mail message Isfor the sole use ofthe Intehdisd reclplent(s) and may contain confidential and privileged Information. Any unauthorized
review, use,disclosureordistribution Isprohibited.Ifyouarenotthe Intendedrecipient, pleasecontactthesenderbyreplyemailanddestroyall
copies of the orlglnal'message.
       Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 103 of 104 PageID# 103



Lucas Kline

From:                              Benefits <Benefits@csra. com>
Sent                               Tuesday, November 13, 2018 1:44 PM
To:                                Lucas Kline
Subject:                           Automatic reply; Claim for Loraine Boyne life insurance benefits



Note: This message haschanged. Please read In Its entirety.
REMINDER;Annual Enrollmen Isbeln held from N vemberl4-3 . Y u must akeaction If ou want
benefits hrou h            GDITfor 2019.

Thank you for contacting the Benefits Mailbox. Your Issue/question is important to. GDIT and we want to make
sure you get the proper assistance. However, please notethat this mailbox Isfor Health and Welfarebenefit
escalation Issues only. Health and Welfare benefits ihclude:

   .       Medical, Dental and Vision (forActives, Terms, and Retirees)
   I       MoheiyAcicounts(HSA, HRA, FSA,Commuter)
   .       Life and Disability .
   .       Other Voluntary Benefits

Ifyou havenot alreadydone so, please contact the Health'& WellnessServiceCenter at 1-844-458-7430or
CSRAheatthandwellness wlflistower w son. com for assistance with your Issue.

If you have already contacted the Service Center and they were unable to address your issue, a member ofthe
Benefits Team will revlewyour email and provide a response as soon as possible..

Please be assured.that this mailboxIs monitored daily. To mold adding to the backlog, we.request thatyou
refrainfrom submitting additionalemailsfollowlng-up on your inlti.al email.

Thankyou,
The CSRA/GUT Benefits Team




Points of Contact for Other Popular Toolts

   .       40l(k) - T. Rowe Price Plan Service Center, 1-800-922-9945
   .       Pension - CSRA Pension Center, 1-844-335-9041
   . . Payroll and Tax - Central_Payroll@csra. com
   .       SCAHealth & WelfareStipends- Compensation@csra.com
  ..    Tuition Relmbursement/Educatlonal Assistance - EducationalAssl5tance@csra. com
   .    Address and Name Changes - Open a support case with 411 at 1-844-380-3411 or
        httDS://mv. csra. com/csrahelD
   .    Time Away From. Work .                                                                        EXHIBIT
             - LeavePolicyfor employees nfit covered by a CBAor SCAcan be found here
             - LeavePolicyfor employe.e'scovered by a CBApr SCAcan befound here                         ?7
                                                            1
     Case 1:19-cv-00099-TSE-TCB Document 1 Filed 01/25/19 Page 104 of 104 PageID# 104


           - For all other Inquiries, open a support case with 411 at 1-844-380-3411 or
               httDS://mv. csra. com/csrahelo
           - For Escalationswherea support casehasalreadybeen opened, contact WellWlthln@csra.com




This electronic messagetrananussion cofltains infonnation fi-omCSRAthatmaybeattomey-client privileged,
proprietaryorconfidentjaLTheinformationinthismessageisintendedonly forusebythe individual(s)to
whomitis addressed. Ifyou believe you have received thismessage in error, please contact me utunediately
andbe awarethat anyuse, disclosure, copying or distribution ofthe contents ofthis message is sbictly
prohibited. NOTE: Regardless ofcontent, this email shall not operate to bind CSRA to any order or other
contract unlesspursuant to explicit written agreement or govennnent initiative escpressly pemritting theuseof
email.fbr suchpurpose.
